Exhibit 10.2

EXECUTION COPY

INVESTMENT AGREEMENT

dated as of

June 12, 2013

by and between

RTI BIOLOGICS, INC.

and

WSHP BIOLOGICS HOLDINGS, LLC



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I PURCHASE AND SALE OF THE SERIES A PREFERRED STOCK

     1   

1.1

   Purchase and Sale of the Series A Preferred Stock      1   

1.2

   The Closing      2   

1.3

   Conditions to the Closing      2   

1.4

   Deliveries at the Closing      3   

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     5   

2.1

   Organization, Good Standing and Qualification      5   

2.2

   Authorization      5   

2.3

   No Conflict, Breach, Violation or Default      5   

2.4

   Capitalization      6   

2.5

   Valid Issuance      7   

2.6

   Company Filings; Financial Statements; Liabilities      7   

2.7

   Internal Controls      8   

2.8

   Private Placement      8   

2.9

   Absence of Changes      8   

2.10

   Compliance with Laws      9   

2.11

   Litigation      10   

2.12

   Distributors      10   

2.13

   Suppliers      11   

2.14

   Material Contracts      11   

2.15

   Tax Matters      12   

2.16

   Property      12   

2.17

   Employee Benefits Matters      13   

2.18

   Labor Matters      13   

2.19

   Intellectual Property      14   

2.20

   Environmental Matters      15   

2.21

   Transactions with Affiliates      15   

2.22

   Insurance Coverage      15   

2.23

   Brokers and Finders      15   

2.24

   Pioneer Merger Agreement      15   

2.25

   No Additional Representations      15   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF INVESTOR

     16   

3.1

   Organization and Existence      16   

3.2

   Authorization      16   

3.3

   Private Placement      16   

3.4

   Financial Capability      16   

3.5

   No Conflict, Breach, Violation or Default      16   

3.6

   No Legal, Tax or Investment Advice      16   

3.7

   Restrictive Legend      17   

ARTICLE IV COVENANTS AND AGREEMENTS

     17   

4.1

   Interim Operations of the Company      17   

4.2

   Further Assurances      18   

4.3

   Preparation of the Proxy Statement; Shareholders’ Meeting      19   

4.4

   Restrictions      20   

 

i



--------------------------------------------------------------------------------

4.5

   Reasonable Access      21   

4.6

   Notification      21   

4.7

   Securities Law Disclosure; Publicity      21   

4.8

   Use of Proceeds      22   

4.9

   NASDAQ Matters      22   

4.10

   Regulatory Filings      22   

ARTICLE V TERMINATION

     22   

5.1

   Termination Prior to the Closing      22   

5.2

   Effect of Termination      23   

ARTICLE VI MISCELLANEOUS AND GENERAL

     23   

6.1

   .Survival      23   

6.2

   Successors and Assigns      23   

6.3

   Counterparts; Electronic Delivery      23   

6.4

   Headings; Interpretation      24   

6.5

   Notices      24   

6.6

   Expenses; Transfer Taxes      25   

6.7

   Amendments and Waivers      25   

6.8

   Equitable Relief      25   

6.9

   Severability      25   

6.10

   Entire Agreement      26   

6.11

   Third Party Beneficiaries      26   

6.12

   Governing Law; CONSENT TO JURISDICTION      26   

6.13

   WAIVER OF JURY TRIAL      26   

 

ii



--------------------------------------------------------------------------------

  Exhibits    

Exhibit A

  Definitions  

Exhibit B

  Series A Certificate of Designation  

Exhibit C

  Investor Rights Agreement  

Exhibit D

  Management Rights Agreement  

Exhibit E

  Director Indemnification Agreement  

Exhibit F

  Opinion of Counsel  

Exhibit G

  Pioneer Merger Agreement

 

iii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT (this “Agreement”) is made as of June 12, 2013 by and
between RTI Biologics, Inc., a Delaware corporation (the “Company”), and WSHP
Biologics Holdings, LLC, a Delaware limited liability company (“Investor”). Each
of Investor and the Company are from time to time referred to herein as a
“Party” and collectively as the “Parties”. Capitalized terms used, but not
otherwise defined, in this Agreement shall have the respective meanings ascribed
to such terms in Exhibit A.

RECITALS

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Company has entered into that certain Agreement and Plan of Merger (the “Pioneer
Merger Agreement”), dated as of the date hereof, by and among the Company,
Rockets MI Corporation (“Merger Sub”), Pioneer Surgical Technology, Inc.
(“Pioneer”), and Shareholder Representative Services LLC, solely in its capacity
as Stockholders’ Agent;

WHEREAS, upon the consummation of the transaction contemplated by the Pioneer
Merger Agreement, Merger Sub will merge with and into Pioneer with Pioneer
surviving such merger as a wholly-owned subsidiary of the Company (the
“Merger”);

WHEREAS, the Company proposes to issue and sell to Investor the aggregate number
of shares specified herein of the Company’s preferred stock designated as Series
A Preferred Stock, $0.001 par value per share (the “Series A Preferred Stock”),
having the rights, preferences, privileges and designations set forth in the
Series A Preferred Stock Certificate of Designation, in the form set forth on
Exhibit B hereto (the “Series A Certificate of Designation”), pursuant to, on
the terms of and subject to the satisfaction of the conditions set forth in,
this Agreement (collectively, the “Issuance”); and

WHEREAS, the Issuance is being made in a private placement, without registration
under the Securities Act or any other applicable securities Laws, in reliance on
one or more exemptions from registration and other requirements thereunder.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises made
herein, the respective representations, warranties, covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE SERIES A PREFERRED STOCK

1.1 Purchase and Sale of the Series A Preferred Stock. Subject to all of the
terms and conditions of this Agreement, and in reliance upon the representations
and warranties and other agreements hereinafter set forth, at the Closing, the
Company hereby agrees to sell, issue and convey to Investor, and Investor hereby
agrees to purchase from the Company, 50,000 shares of Series A Preferred Stock,
free and clear of all Liens (except for restrictions on transfer imposed by
applicable securities Laws), in exchange for the Purchase Price. The shares of
Series A Preferred Stock to be issued and sold by the Company to Investor
pursuant to this Agreement are collectively referred to as the “Series A
Shares”.



--------------------------------------------------------------------------------

1.2 The Closing. Subject to the satisfaction of the conditions set forth in this
Agreement, or the waiver thereof in writing by the Company and/or Investor as
provided in Section 1.3(c), the closing of the purchase and sale of the Series A
Shares contemplated by Section 1.1 (the “Closing”) shall be held, and the
parties shall consummate such purchase and sale concurrently with the closing of
the Merger (the date that the Closing occurs, the “Closing Date”).

1.3 Conditions to the Closing.

(a) Conditions to Obligation of Investor. The obligation of Investor to purchase
the Series A Shares and to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, or written waiver by Investor, of the
following conditions at or prior to the Closing:

(i) No Law, judgment, injunction or Order shall have been enacted, promulgated,
entered or enforced by any court or Government Authority which would prohibit
the consummation of the transactions contemplated by this Agreement, and there
shall be no Action pending or threatened by any Government Authority or other
third party that seeks to enact, issue, promulgate, enforce or enter into any
such Law, judgment, injunction or Order or that seeks to enjoin or prohibit the
consummation of the transactions contemplated hereby.

(ii) This Agreement shall not have been terminated in accordance with Article V.

(iii) The Company shall have duly authorized, approved and adopted, and filed
with the Secretary of State of the State of Delaware, the Series A Certificate
of Designation. The Series A Certificate of Designation shall be in full force
and effect under the laws of the State of Delaware as of the Closing and shall
not have been amended or modified.

(iv) The representations and warranties contained in Section 2.2, Section 2.4,
Section 2.5 and Section 2.24 shall be true and correct in all respects as of the
Closing, as if such representations and warranties were made as of the Closing.

(v) Since the date of this Agreement, no Material Adverse Change (as defined in
the Financing Commitments) shall have occurred.

(vi) The Company shall have performed and complied, in all material respects,
with all of the covenants and agreements required to be performed or to be
complied with by the Company pursuant to this Agreement at or prior to the
Closing.

(vii) The transactions contemplated by the Pioneer Merger Agreement and shall
have been consummated substantially concurrently herewith on the terms and
conditions set forth in the Pioneer Merger Agreement, and the conditions to the
obligations of the Company and/or its Subsidiaries to consummate the
transactions contemplated by the Pioneer Merger Agreement shall have been
satisfied and not waived without the prior written consent of Investor.

(viii) The Company shall have taken no action that has had the effect of, or
could reasonably be likely to have the effect of, terminating the registration
of the Common Stock under the Exchange Act or delisting or suspending from
trading the Common Stock from the NASDAQ Global Select market, nor shall the
Company have received any notice from the SEC or NASDAQ, as applicable,
suggesting or otherwise providing that the SEC or NASDAQ, as applicable, is
contemplating terminating such registration or listing.

(ix) The Company shall have paid or reimbursed Investor for the Investor
Expenses in accordance with Section 6.6.

 

2



--------------------------------------------------------------------------------

(x) The Company shall have delivered or caused to be delivered to Investor the
items required by Section 1.4(b).

(b) Conditions to Obligation of the Company. The obligation of the Company to
sell the Series A Shares and to consummate the transactions contemplated by this
Agreement are subject to the satisfaction, or written waiver by the Company, of
the following conditions at or prior to the Closing:

(i) No Law, judgment, injunction or Order shall have been enacted, promulgated,
entered or enforced by any court or Government Authority which would prohibit
the consummation of the transactions contemplated by this Agreement, and there
shall be no Action pending or threatened by any Government Authority or other
third party that seeks to enact, issue, promulgate, enforce or enter into any
such Law, judgment, injunction or Order or that seeks to enjoin or prohibit the
consummation of the transactions contemplated hereby.

(ii) This Agreement shall not have been terminated in accordance with Article V.

(iii) The representations and warranties of Investor contained in Article III
shall be true and correct as of the Closing, except for inaccuracies which would
not prevent Investor from performing its obligations pursuant to this Agreement.

(iv) Investor shall have performed and complied, in all material respects, with
all of the covenants and agreements required to be performed or to be complied
with by Investor pursuant to this Agreement at or prior to the Closing.

(v) The transactions contemplated by the Pioneer Merger Agreement shall have
been consummated substantially concurrently herewith.

(vi) Investor shall have delivered or caused to be delivered to the Company the
items required by Section 1.4(a).

(c) Waiver of Conditions. Any conditions specified in Section 1.3(a) may be
waived only in a writing executed and delivered by the Investor specifying the
condition being waived. Any conditions specified in Section 1.3(b) may be waived
only in writing executed and delivered by the Company specifying the conditions
being waived.

1.4 Deliveries at the Closing.

(a) Deliveries by Investor. At the Closing, Investor shall deliver or cause to
be delivered to the Company the following items:

(i) the Purchase Price, by wire transfer of immediately available funds to one
or more accounts designated by the Company no later than two (2) Business Days
prior to the Closing Date;

(ii) a counterpart to the Investor Rights Agreement, dated as of the Closing
Date and otherwise in the form set forth in Exhibit C hereto (the “Investor
Rights Agreement”), executed on behalf of Investor by a duly authorized
signatory thereof; and

(iii) a good standing certificate of Investor from the Secretary of State of the
State of Delaware dated not more than ten (10) prior to the Closing Date;

 

3



--------------------------------------------------------------------------------

(iv) a certificate, dated as of the Closing Date, signed by an authorized
signatory of Investor, stating that the conditions specified in
Section 1.3(b)(iii) and Section 1.3(b)(iv) have been satisfied.

(b) Deliveries by the Company. At the Closing, the Company shall deliver or
cause to be delivered to Investor the following items:

(i) stock certificates (such certificate(s) to be in the name of and in the
denomination specified by Investor) representing the Series A Shares in a form
reasonably acceptable to Investor;

(ii) a counterpart to the Investor Rights Agreement, dated as of the Closing
Date and otherwise in the form set forth in Exhibit C hereto, executed on behalf
of the Company by a duly authorized executive officer of the Company;

(iii) evidence that each Preferred Director (as defined in the Series A
Certificate of Designation) has been duly appointed to the Board concurrently
with the issuance of the Series A Shares in accordance with the terms of the
Series A Certificate of Designation;

(iv) a counterpart to the Management Rights Agreement, dated as of the Closing
Date and otherwise in the form set forth in Exhibit D hereto (the “Management
Rights Agreement”), executed on behalf of the Company by a duly authorized
executive officer of the Company;

(v) a counterpart to a Director Indemnification Agreement with each Preferred
Director (as defined in the Series A Certificate of Designation), dated as of
the Closing Date and otherwise in the form set forth in Exhibit E hereto,
executed on behalf of the Company by a duly authorized officer of the Company;

(vi) a good standing certificate of the Company from the Secretary of State of
the State of Delaware dated not more than ten (10) prior to the Closing Date;

(vii) evidence of the due filing and acceptance of the Series A Certificate of
Designation with the Secretary of State of the State of Delaware;

(viii) a legal opinion of Fulbright & Jaworski LLP, the Company’s counsel, ,
dated as of the Closing Date and otherwise covering the matters set forth on
Exhibit F hereto;

(ix) a certified copy of the unanimous resolutions of the Board, which are in
full force and effect, approving this Agreement, the designation of the Series A
Preferred Stock, the Investor Rights Agreement, the Director Indemnification
Agreements, the Pioneer Merger Agreement and the consummation of the
transactions contemplated hereby and thereby; and

(x) a certificate, dated as of the Closing Date, signed by an authorized officer
of the Company, stating that the conditions specified in Section 1.3(a)(i),
Section 1.3(a)(iii), Section 1.3(a)(iv), Section 1.3(a)(vi),
Section 1.3(a)(vii), Section 1.3(a)(viii), Section 1.3(a)(viii) and
Section 1.3(a)(viii) have been satisfied.

 

4



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as (i) expressly set forth in the disclosure schedules attached hereto
and delivered to Investor by the Company on the date hereof (as may be updated
and amended as provided in Section 4.10 collectively, the “Disclosure
Schedules”), and (ii) otherwise disclosed or incorporated by reference in the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012
or its other reports and forms filed with or furnished to the SEC under Sections
12, 13, 14 or 15(d) of the Exchange Act after December 31, 2012 (other than with
respect to the representations and warranties set forth in Section 2.14 and
Section 2.21 and all cases excluding disclosures of risks included in any
forward-looking statement disclaimers or other statements that are similarly
nonspecific and are predictive and forward-looking in nature) and before the
date of this Agreement (all such reports covered by this clause (ii)
collectively, the “Company Filings”) the Company hereby represents and warrants
to Investor as of the date hereof as follows:

2.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, as applicable, and has all requisite power and
authority to carry on its business to own and use its properties. Neither the
Company nor any of its Subsidiaries is in violation or default of any of the
provisions of its respective certificate or certificate of incorporation,
bylaws, limited partnership agreement, or other organizational or charter
documents. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign entity and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property makes
such qualification necessary, except to the extent such failure to so qualify
has not had and would not reasonably be expected to have a Material Adverse
Effect.

2.2 Authorization. The Company has all requisite corporate power, and has taken
all necessary corporate action, required for the due authorization, execution,
delivery and performance by the Company of the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, and no action
on the part of the shareholders of the Company prior to Closing is required for
the consummation of the transactions contemplated by this Agreement. This
Agreement has been duly executed and delivered by the Company, and the
Transaction Documents and instruments referred to herein to which the Company is
a party will be duly executed and delivered by the Company as of the Closing.
This Agreement constitutes, and the Transaction Documents will constitute at the
Closing, a valid and binding obligation of the Company enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws affecting the enforcement of creditors rights generally, and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in law or equity). The Company (including by the action of its
Board of Directors) has taken all necessary actions such that the restrictions
set forth in Section 203 of the Delaware General Corporation Law will not apply
to any acquisition by the Investor of Series A Shares to be issued pursuant to
this Agreement or the Common Stock to be issued upon the conversion thereof.

2.3 No Conflict, Breach, Violation or Default.

(a) The execution, delivery and performance of the Transaction Documents by the
Company and the issuance and sale of the Series A Shares contemplated hereby and
thereby will not: (i) conflict with or result in a violation of the Certificate
of Incorporation or Bylaws, both as in effect on the Closing (true and complete
copies of which have been made available to Investor), (ii) result in any
material violation of any Law to which the Company, any of its Subsidiaries or
any of their respective assets is subject, (iii) (A) conflict with or result in
a material breach, material violation of, or constitute a

 

5



--------------------------------------------------------------------------------

material default under (whether with or without the passage of time, the giving
of notice or both), (B) give any third party the right to modify, terminate or
accelerate, or cause any modification, termination or acceleration of, any
obligation under, (C) create any right to payment or any other right
(concurrently or with the passage of time and/or upon the occurrence of one or
more events or conditions), or (D) require any authorization, consent or
approval under, any material Contract to which the Company or any of its
Subsidiaries is a party, or (iv) result in the creation of any Lien upon any of
the Company’s or any Subsidiary’s assets or capital stock, except in the case of
any of clauses (ii) through (iv) above, as would not reasonably be expected to
be material to the Company and its Subsidiaries taken as a whole.

(b) Neither the execution, delivery or performance of any Transaction Document
by the Company, nor the consummation by it of the obligations and transactions
contemplated hereby and thereby (including the issuance, the reservation for
issuance and the delivery, as applicable, of the Series A Shares) requires any
consent of, authorization by, exemption from, filing with or notice to any
Governmental Authority or any other Person, other than (i) the filing of the
Series A Certificate of Designation with the Secretary of State of the State of
Delaware, (ii) the filings required to comply with the Company’s registration
and listing obligations under Investor Rights Agreement, (iii) filings required
under applicable U.S. federal and state securities Laws, (iv) the notification
of the issuance and sale of the Series A Shares to NASDAQ, and (v) the
Shareholder Approval.

2.4 Capitalization.

(a) Schedule 2.4(a) sets forth as of the date hereof: (i) the authorized capital
stock of the Company, (ii) the number and class of shares of capital stock of
the Company outstanding, and (iii) the number of shares of capital stock
issuable and reserved for issuance pursuant to the Incentive Plans.

(b) Except as set forth on Schedule 2.4(b), (i) neither the Company nor any of
its Subsidiaries owns or holds the right to acquire any stock, partnership,
interest, joint venture interest or other equity ownership interest in any
Person and (ii) the Company owns, directly or indirectly, all of the capital
stock or other equity interests of each of its Subsidiaries, free and clear of
any Lien.

(c) All of the issued and outstanding equity securities of each of the Company
and its Subsidiaries have been duly authorized and validly issued and are fully
paid, nonassessable and were issued in compliance with applicable federal and
state securities Laws. Except as set forth in Schedule 2.4(c), no Person is
entitled to preemptive rights, rights of first refusal, rights of participation
or similar rights with respect to any securities of the Company or any of its
Subsidiaries, including with respect to the issuance of Series A Preferred Stock
contemplated hereby. Except as set forth in Schedule 2.4(c), there are no
outstanding warrants, options, convertible securities, stock appreciation
rights, phantom stock or other rights, agreements or arrangements under which
the Company or any of its Subsidiaries is or may be obligated to issue any
securities of any kind. Except as set forth in Schedule 2.4(c) and except for
the Series A Certificate of Designation and the Investor Rights Agreement, there
are no voting agreements, registration rights agreements or other agreements of
any kind among the Company and any other Person relating to the securities of
the Company.

(d) Schedule 2.4(d) sets forth (i) the aggregate number of shares issuable upon
the exercise (assuming all conditions to vesting or the satisfaction of any
other applicable contingency have occurred) of all awards and grants outstanding
under the Incentive Plans (as amended), (ii) the weighted average exercise
and/or conversion price (as applicable) of such awards and grants, and (iii) any
acceleration of vesting or other rights arising under any such award or grant
due to the consummation of the transactions contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

2.5 Valid Issuance. The Series A Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all Liens,
except for restrictions on transfer imposed by applicable securities Laws. The
Company has reserved for issuance from its duly authorized capital stock the
number of shares of Common Stock issuable upon the conversion of the Series A
Shares outstanding as of immediately after the Closing, free and clear of all
Liens, except for restrictions on transfer imposed by applicable securities
Laws.

2.6 Company Filings; Financial Statements; Liabilities.

(a) Company Filings. Since January 1, 2011, the Company has filed all reports,
schedules, forms, statements and other documents with the SEC required to be
filed by the Company pursuant to the Securities Act and the Exchange Act,
including all certifications required pursuant to the Sarbanes-Oxley Act of 2002
(the “Sarbanes-Oxley Act”). As of their respective effective dates (in the case
of Company Filings that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective dates of filing
(in the case of all other Company Filings), the Company Filings complied in all
material respects with the requirements of the Securities Act, the Exchange Act
and/or the Sarbanes-Oxley Act, as the case may be, and the rules and regulations
promulgated thereunder applicable thereto, and except to the extent amended or
superseded by a subsequent filing with the SEC prior to the date of this
Agreement, as of such respective dates, none of the Company Filings contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. None of the Company’s Subsidiaries is subject to the periodic
reporting requirements of the Exchange Act. As of the date hereof, there are no
outstanding or unresolved comments in comment letters from the SEC staff with
respect to any of the Company Filings. To the Company’s Knowledge, as of the
date hereof, none of the Company Filings is the subject of ongoing SEC review or
outstanding SEC investigation.

(b) Financial Statements. Each of the audited consolidated financial statements
and each of the unaudited quarterly financial statements (including, in each
case, the notes thereto) of the Company included in the Company Filings when
filed (i) complied as to form in all material respects with the published rules
and regulations of the SEC applicable thereto, (ii) have been prepared in all
material respects in accordance with GAAP consistently applied throughout the
periods covered thereby (except as may be disclosed therein or in the notes
thereto, and, in the case of unaudited quarterly statements, to the extent
permitted by Form 10-Q of the SEC or other rules and regulations of the SEC) and
(iii) fairly present, in all material respects, the consolidated financial
position of the Company and its Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended, in conformity with GAAP consistently applied throughout the periods
covered thereby (subject, in the case of unaudited quarterly statements, to
normal year end adjustments and the absence of footnotes). Neither the Company
nor any of its Subsidiaries has or is subject to any “Off-Balance Sheet
Arrangement” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act).

(c) Liabilities. Except as set forth in Section 2.6(b), there are no liabilities
or obligations of the Company or any of its Subsidiaries of the type required to
be accrued on or reserved against in a consolidated balance sheet prepared in
accordance with GAAP consistently applied, other than liabilities or
obligations: (i) reflected in the financial statements included or otherwise
disclosed in the Company Filings, (ii) incurred in the Ordinary Course of
Business consistent with past practice (other than any such liabilities related
to any breach of Contract, violation of Law or tort), (iii) created under, or
incurred in connection with, the Transaction Documents, or (iv) which would not,
individually or in the aggregate, be material to the Company and its
Subsidiaries, taken as a whole.

 

7



--------------------------------------------------------------------------------

(d) Indebtedness. As of the date hereof, except as set forth on Schedule 2.6(d),
neither the Company nor any of its Subsidiaries have any outstanding
Indebtedness.

2.7 Internal Controls.

(a) The Company has established and maintained a system of internal control over
financial reporting (as defined in Rule 13a-15 under the Exchange Act). Such
internal controls provide reasonable assurance regarding the reliability of the
Company’s financial reporting and the preparation of Company financial
statements (including its consolidated Subsidiaries) for external purposes in
conformity with GAAP. Since December 31, 2010, the Company’s principal executive
officer and its principal financial officer have disclosed to the Company’s
auditors and the audit committee of the Board (i) all known significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting that are reasonably likely to adversely affect
in any material respects the Company’s ability to record, process, summarize and
report financial information, and (ii) any known fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal controls, and the Company has provided to Investor copies of
any written materials relating to each of the foregoing. The Company has made
available to Investor all such disclosures made by management to the Company’s
auditors and audit committee from December 31, 2010 to the date of this
Agreement.

(b) The Company has established and maintains disclosure controls and procedures
(as defined in Rule 13a-15 under the Exchange Act). Such disclosure controls and
procedures are designed to ensure that material information relating to the
Company required to be included in reports filed under the Exchange Act,
including its consolidated Subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer, and such
disclosure controls and procedures are effective in timely alerting the
Company’s principal executive officer and its principal financial officer to
material information required to be disclosed by the Company in the reports that
it files or submits to the SEC under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the rules and forms
of the SEC.

2.8 Private Placement. Neither the Company nor any Person acting on its behalf
has conducted any general solicitation or general advertising (as those terms
are used in Regulation D promulgated under the Securities Act) in connection
with the offer or sale of any of the Series A Shares. Assuming the accuracy of
Investor’s representations and warranties set forth in Article III, no
registration under the Securities Act is required for the offer and sale of the
Series A Shares to Investor as contemplated hereby.

2.9 Absence of Changes. Since December 31, 2012, (x) the Company and its
Subsidiaries each has conducted its business operations in the Ordinary Course
of Business and (y) there has not occurred any event, change, development,
circumstance or condition that, individually or in the aggregate, has had or
would be reasonably expected to have a Material Adverse Effect. Without limiting
the generality of the foregoing, since December 31, 2012, except as contemplated
by the Pioneer Merger Agreement, the Financing Commitments and any and all
agreements related thereto, there has not occurred:

(a) any purchase, sale, transfer, assignment, conveyance or pledge of the assets
or properties of the Company or any of its Subsidiaries, except in the Ordinary
Course of Business;

(b) any incurrence of Indebtedness by the Company or its Subsidiaries other than
pursuant to the Revolving Facilities;

 

8



--------------------------------------------------------------------------------

(c) any waiver or modification by the Company or any of its Subsidiaries of any
right or rights of material value or of a material debt owed to it other than in
the Ordinary Course of Business;

(d) any material change in the accounting principles utilized by the Company in
connection with the business of the Company and its Subsidiaries, any change in
the Company’s independent public accounting firm, disagreement with its
independent public accounting firm over the Company’s and its Subsidiaries’
application of accounting principles or with the preparation of any of their
financial statements that was required to be disclosed in the Company Filings,
or, notification to the Company’s audit committee of any facts with respect to
the Company’s or its Subsidiaries’ financial statements or methods of accounting
that could reasonably be expected to result in a restatement of or amendment to
the Company’s or its Subsidiaries’ financial statements;

(e) any declaration, setting aside or payment of any dividends in respect of the
outstanding shares of capital stock of the Company or any of its Subsidiaries
(other than dividends declared or paid by wholly-owned Subsidiaries to the
Company or another wholly-owned Subsidiary of the Company);

(f) any written notice from the SEC in connection with any investigation or
action by the SEC;

(g) any material change in any compensation agreement or arrangement with any
executive officer or director of the Company, other than in the Ordinary Course
of Business;

(h) any resignation or termination of employment of any of the Company’s
executive officers;

(i) any loans or guarantees made by the Company or any of its Subsidiaries to or
for the benefit of their employees, officers or directors or any members of
their immediate families, other than (i) travel advances and other advances made
in the Ordinary Course of Business and (ii) loans to employees, officers or
directors in connection with the exercise of stock options or the purchase of
restricted stock granted pursuant to the Incentive Plans;

(j) any damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the Company’s and its Subsidiaries’
properties or assets taken as a whole; or

(k) any arrangement, contract or commitment to do any of the foregoing.

2.10 Compliance with Laws.

(a) Except as set forth on Schedule 2.10(a), (i) each of the Company and its
Subsidiaries is, and for the past three (3) years has been in compliance in all
material respects with all Laws applicable to it and its business or operations
(including the applicable provisions of the Securities Act, the Exchange Act,
the Sarbanes-Oxley Act and the applicable listing and corporate governance rules
and regulations of NASDAQ), (ii) each of the Company and its Subsidiaries has in
effect all material approvals, authorizations, registrations, licenses,
exemptions, permits and consents of Governmental Authorities (each a “Material
License”) necessary for it to conduct its business and (iii) the Company and

 

9



--------------------------------------------------------------------------------

its Subsidiaries are in material compliance with the terms and conditions of
such Material Licenses. Except as otherwise set forth on the attached Schedule
2.10(a), to the Company’s Knowledge, (x) during the past three (3) years,
neither the Company nor any of its Subsidiaries has received written or oral
notices from any Governmental Authority that it is in violation of any of the
terms or conditions of such Material Licenses, (y) no loss or expiration of any
such Material License is pending or threatened, other than expiration in
accordance with the terms thereof and (z) no director, officer, agent or
employee of the Company or any of the Subsidiaries has paid, caused to be paid,
or agreed to pay, directly or indirectly, any bribe, kickback or similar payment
to any Governmental Authority.

(b) Except as set forth on Schedule 2.10(b):

(i) the Company and each of its Subsidiaries is, and for the past three
(3) years has been, in compliance in all material respects with (1) all
applicable FDA Laws, including applicable requirements related to procurement,
development, manufacture, processing, clinical and other testing, establishment
registration and product listing, adverse drug experience reporting, quality
system regulation, good tissue practices, distribution, storage, importation,
exportation, use, handling, quality, sale, labeling, promotion, or advertising
and other premarket and postmarket requirements for any product that is under
development, manufactured, distributed, or marketed by the Company and its
Subsidiaries, and (2) all applicable Health Care Laws;

(ii) during the past three (3) years neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of the directors, officers, or
employees of the Company or any of its Subsidiaries has been charged with, nor
received any written notice or other communication from the FDA or any other
Governmental Authority alleging, any material violation of any FDA Laws or
Health Care Laws by the Company or any of its Subsidiaries relating to its
business or has been or is subject to any enforcement proceedings by the FDA or
other Governmental Body and, no such proceedings have been threatened in
writing; no seizure, withdrawal, recall, detention, field notification, field
correction, termination or suspension of manufacturing or marketing, import
alert, or safety alert relating to the Company’s products has been initiated by
FDA or proposed, requested, or threatened in writing by FDA or a comparable
Governmental Authority during the last three (3) years; and

(iii) to the Company’s Knowledge, neither the Company nor its Subsidiaries has
committed any act, made any statement or failed to make any statement that would
reasonably be expected to provide a basis for the FDA or any other Governmental
Authority to invoke its policy with respect to “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities”, or similar policies, set forth
in any applicable Laws. Neither the Company, its Subsidiaries, nor, to the
Company’s Knowledge, any of its officers, employees, contractors or agents has
been convicted of any crime or engaged in any conduct that has resulted, or
would reasonably be expected to result, in debarment under 21 U.S.C. Section §
335a or exclusion from participation in Medicare, Medicaid or any other Federal
health care program.

2.11 Litigation. There is no, and for the past three (3) years there has not
been any, Action brought, conducted or heard by or before any court or other
Governmental Authority pending or, to the Company’s Knowledge, threatened
against the Company or any of its Subsidiaries. There is no, and for the past
three (3) years there has not been any, Order in effect against the Company or
any of its Subsidiaries that is material to the Company and its Subsidiaries,
taken as a whole.

2.12 Distributors. Schedule 2.12 sets forth a list of the top five
(5) distributors of the Company and its Subsidiaries, on a consolidated basis,
based on revenues (which are also set forth on Schedule 2.12) for the twelve
(12) month period ended December 31, 2012 (the “Top Distributors”).

 

10



--------------------------------------------------------------------------------

Except as set forth on Schedule 2.12, no Top Distributor has in writing, or to
the Company’s Knowledge otherwise, canceled, communicated its intent to cancel,
or has otherwise terminated: (i) its relationship with the Company or any of its
Subsidiaries, (ii) any contract between such Top Distributor and the Company or
any of its Subsidiaries or (iii) its distribution arrangements with the Company
or any of its Subsidiaries with respect to any particular division or business
segment of such Top Distributor.

2.13 Suppliers. Schedule 2.13 sets forth a list of the top five (5) human tissue
suppliers of the Company and its Subsidiaries, on a consolidated basis, based on
expense of the Company and its Subsidiaries, for the twelve (12) month period
ended December 31, 2012 (each, a “Top Supplier”). No Top Supplier has in
writing, or to the Company’s Knowledge otherwise, canceled, communicated its
intent to cancel, or has otherwise terminated its relationship with the Company
or any of its Subsidiaries.

2.14 Material Contracts.

(a) Schedule 2.14(a) lists Contracts of the following types to which either the
Company or any of its Subsidiaries is a party or subject (other than the
Transaction Documents):

(i) any Contract involving any joint venture, partnership or similar
arrangement;

(ii) any material Contract that limits the freedom of the Company of any of its
Subsidiaries to compete in any line of business or with any Person anywhere in
the world, including Contracts that contain any non-compete, exclusivity, or
similar provisions;

(iii) any Contract involving an assignment, license (whether the Company is
licensor or licensee), settlement, covenant not to sue, consent, concurrent use,
or other agreement with respect to any Intellectual Property that is material to
the business of the Company or its Subsidiaries (other than non-exclusive
licenses granted in the Ordinary Course of Business or licenses for commercially
available, off-the-shelf software with an aggregate license fee of less than
$200,000 annually);

(iv) any settlement, conciliation or similar Contract pursuant to which the
Company or any of its Subsidiaries is obligated to pay consideration after the
date of this Agreement in excess of $500,000; and

(v) any Contract with any Top Distributor or any Top Supplier.

(b) Each Contract required to be set forth on Schedule 2.14(a) (collectively,
each, a “Material Contract”) is valid, binding and in full force and effect upon
the Company and/or applicable Subsidiary (and, to the Company’s Knowledge, the
other parties thereto). The Company and each Subsidiary and, to the Company’s
Knowledge, each other party to such Material Contract has performed in all
material respects all obligations required to be performed by it under such
Material Contract, and there exists no event, occurrence or condition which,
with or without the giving of notice, the lapse of time or both, would become a
material default by the Company or any of its Subsidiaries or, to the Company’s
Knowledge, by any other party thereto.

 

11



--------------------------------------------------------------------------------

2.15 Tax Matters. Except as would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect:

(a) (i) the Company and each of its Subsidiaries has timely prepared and filed
all federal and all other material Tax Returns required to have been filed by
the Company or any of its Subsidiaries with all appropriate Governmental
Authorities and timely paid all Taxes shown thereon and any other Taxes
otherwise owed by it, (ii) all such Tax Returns are true, correct and complete
in all respects, (iii) all Taxes that the Company or any of its Subsidiaries is
required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper Governmental Authority or third party when due,
and (iv) to the Company’s Knowledge, no claim has ever been made by a
Governmental Authority in a jurisdiction where the Company or any of its
Subsidiaries does not file Tax Returns that the Company or any of its
Subsidiaries is or may be subject to taxation by that jurisdiction;

(b) Except as set forth on Schedule 2.15(b), (i) no federal, state, local, or
non-U.S. Tax audits or administrative or judicial Tax proceedings are pending or
being conducted with respect to the Company or any of its Subsidiaries,
(ii) neither the Company nor any of its Subsidiaries has received from any
federal, state, local, or non-U.S. taxing authority any (A) written notice
indicating an intent to open an audit or other review related to any material
Tax, or (B) written notice of deficiency or proposed adjustment for any material
amount of Tax proposed, asserted, or assessed by any taxing authority against
the Company or any of its Subsidiaries;

(c) (i) Neither the Company nor any of its Subsidiaries (A) has been a member of
an affiliated group filing a consolidated federal income Tax Return (other than
a group the common parent of which was the Company) or (B) has any liability for
the Taxes of any Person (other than the Company or any of its Subsidiaries)
under U.S. Treas. Reg. § 1.1502-6 (or any similar provision of state, local, or
non-U.S. Law), as a transferee or successor, by Contract, or otherwise;

(d) neither the Company nor any of its Subsidiaries has distributed stock of
another Person, or has had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Section 355 or 361 of the Code;

(e) neither the Company nor any of its Subsidiaries is or has been a party to
any “listed transaction,” as defined in Section 6707A(c)(2) of the Code and U.S.
Treas. Reg. § 1.6011-4(b)(2); and

(f) Neither the Company nor any Subsidiary has ever been, nor will they be at
the Closing, a United States Real Property Holding Corporation within the
meaning of Code §897(c)(2) during the applicable period specified in Code
§897(c)(1)(A)(ii).

2.16 Property. Except as would not reasonably be expected to, individually or in
the aggregate, have a Material Adverse Effect:

(a) with respect to each Owned Real Property, the Company or one of its
Subsidiaries (as the case may be) has good and marketable fee simple title to
such Owned Real Property, free and clear of all Liens except Permitted Liens;

(b) the Company and each of its Subsidiaries has the right to use or occupy the
Leased Real Property under valid and binding leases; and

(c) except with respect to Owned Real Property and the Leased Real Property
(which are addressed above), the Company and its Subsidiaries have good and
valid title to, or a valid license to use or leasehold interest in, all of their
respective material assets, free and clear of all Liens (other than Permitted
Liens).

 

12



--------------------------------------------------------------------------------

2.17 Employee Benefits Matters. Except as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect:

(a) each Employee Benefit Plan (and each related trust, insurance Contract, or
fund) has been maintained, funded and administered in compliance with its terms
and with the applicable requirements of ERISA, the Code and other applicable
Laws; and each Employee Benefit Plan that is intended to meet the requirements
of a “qualified plan” under Section 401(a) of the Code has received a favorable
determination letter (or may rely on a favorable opinion letter) from the United
States Internal Revenue Service, and, to the Company’s Knowledge, nothing has
occurred that could reasonably be expected to adversely affect the qualification
of such Employee Benefit Plan;

(b) neither the Company nor any of its Subsidiaries maintains, sponsors,
contributes to, has any obligation to contribute to, or has any current or
potential liability or obligation under or with respect to (i) a “defined
benefit plan” (as such term is defined in Section 3(35) of ERISA), (ii) a
“multiple employer plan” (within the meaning of Section 210 of ERISA or
Section 413(c) of the Code), or (iii) a “multiemployer plan” as defined in
Section 3(37) of ERISA, or (iv) a “multiple employer welfare arrangement” (as
such term is defined in Section 3(40) of ERISA); and the Company and its
Subsidiaries have no current or potential liability or obligation by reason of
at any time being treated as a single employer under Section 414 of the Code
with any other Person;

(c) to the Company’s Knowledge, (i) there have been no prohibited transactions
(as defined in Section 406 of ERISA or Section 4975 of the Code) and no breach
of fiduciary duty (as determined under ERISA) with respect to any Employee
Benefit Plan, (ii) the Company and its Subsidiaries have, for purposes of each
Employee Benefit Plan, correctly classified those individuals performing
services for the Company or any of its Subsidiaries as employees or
non-employees, (iii) neither the Company nor any of its Subsidiaries has any
current or potential obligation to provide post-employment health, life or other
welfare benefits other than as required under Section 4980B of the Code or any
similar applicable law and (iv) there do not exist any pending or threatened
claims (other than routine undisputed claims for benefits) or Actions with
respect to any Employee Benefit Plan;

(d) the transactions contemplated by the Transaction Documents will not cause
the acceleration of vesting in, or payment of, any benefits or compensation
under any Employee Benefit Plan and will not otherwise accelerate or increase
any liability or obligation under any Employee Benefit Plan; and

(e) each benefit or compensation plan, program, agreement or arrangement that is
subject to the laws of any jurisdiction outside the United States and is
maintained, sponsored or contributed to by the Company or any of its
Subsidiaries or with respect to which the Company or any of its Subsidiaries has
any liability or obligation for Persons located outside the United States (each,
a “Foreign Benefit Plan”) has been maintained, funded and administered in
compliance with its terms and the requirements of applicable Laws, and no
Foreign Benefit Plan has any unfunded or underfunded liabilities.

2.18 Labor Matters.

(a) Neither the Company nor any of its Subsidiaries is a party to or bound by
any collective bargaining agreement or other Contract or relationship with any
union, labor organization, or other collective bargaining representative. There
are no strikes, work stoppages or any other material labor disputes against or
affecting the Company or any of its Subsidiaries pending or, to the Company’s
Knowledge, threatened, and no such disputes have occurred within the past five
(5) years. To the Company’s Knowledge, no union organization or decertification
activities are underway or threatened with respect to employees of the Company
or any of its Subsidiaries and no such activities have occurred within the past
five (5) years.

 

13



--------------------------------------------------------------------------------

(b) Each of the Company and its Subsidiaries is, and at all times in the last
three (3) years been, in compliance in all material respects with all applicable
Laws respecting employment and employment practices, including provisions
thereof relating to terms and conditions of employment, wages and hours,
overtime, classification of employees and independent contractors, immigration,
and the withholding and payment of social security and other employment Taxes.

(c) Within the past three (3) years, neither the Company nor any of its
Subsidiaries has implemented any plant closing or layoff of employees that could
implicate the WARN Act.

(d) To the Company’s Knowledge, no executive officer, manager, or key employee
of the Company or any of its Subsidiaries: (i) has any present intention to
terminate his or her employment with the Company or any of its Subsidiaries
within the first twelve (12) months following the Closing Date; or (ii) is a
party to any confidentiality, non-competition, proprietary rights or other such
agreement that would materially restrict the performance of such employee’s
employment duties, or the ability of the Company and/or any of its Subsidiaries
to conduct their business.

2.19 Intellectual Property

(a) The Company or one of its Subsidiaries is the sole and exclusive owner of
all right, title and interest in and to, or has the valid and enforceable right
to use pursuant to a valid and enforceable written license agreement, all
Intellectual Property used in or necessary for the conduct of the business of
the Company or any of its Subsidiaries (collectively, the “Company Intellectual
Property”) and free and clear of any Liens, except Permitted Liens.

(b) Except as set forth on Schedule 2.19(b) or as would not, individually or in
the aggregate, be material to the Company or any of its Subsidiaries,
(i) neither the Company’s nor any of its Subsidiaries’ use of any Intellectual
Property, nor the operation of the Company’s or any of its Subsidiaries’
respective businesses, has infringed, misappropriated, or otherwise violated, or
infringes, misappropriates, or otherwise violates, any Intellectual Property of
any other Person, (ii) the Company has no Knowledge of any facts which indicate
a likelihood of the foregoing (and no Actions are pending or, to the Company’s
Knowledge, threatened alleging any of the foregoing, including any unsolicited
offers for the Company or any of its Subsidiaries to obtain a license to any
Intellectual Property of another Person), and (iii) to the Company’s Knowledge,
no Person is infringing, misappropriating or violating the rights of the Company
or any of its Subsidiaries with respect to any Company Intellectual Property.

(c) Except as would not be material to the Company or any of its Subsidiaries,
the Company and its Subsidiaries have taken commercially reasonable steps to
maintain and protect the secrecy and confidentiality of its trade secrets and
other material confidential information of the Company or its Subsidiaries. The
Company and its Subsidiaries have entered into with all of its current and
former employees and independent contractors (i) written assignment agreements
assigning all Intellectual Property created or developed within the scope of
employment or engagement, as applicable, to the Company or its Subsidiary,
respectively, and (ii) written confidentiality agreements protecting the trade
secrets and confidential information of the Company or its Subsidiaries, and all
such assignment agreements and confidentiality agreements are valid and
enforceable in accordance with their terms. Except as set forth on Schedule
2.19(c) or as would not be material to the Company or any of its Subsidiaries,
to the Knowledge of the Company, no employee or independent contractor to any
such confidentiality agreement is in breach thereof.

(d) Except as set forth on Schedule 2.19(d), (x) no government funding,
facilities, resources, or Intellectual Property of a university, college, other
educational institution, or research center was used in the development of the
Intellectual Property that is owned by, and material to the business of, the
Company or its Subsidiaries, and (y) no governmental entity, university,
college, other educational institution, or research center has any claim or
right in or to such Intellectual Property (including any “march in” rights).

 

14



--------------------------------------------------------------------------------

2.20 Environmental Matters. Except as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect: (i) no notice,
notification, demand, request for information, citation, summons, complaint or
Order has been received within the past three years by, and no Action is pending
or, to the Company’s Knowledge, threatened by any Person against, the Company or
any of its Subsidiaries, and no penalty has been assessed against the Company or
any of its Subsidiaries, in each case, with respect to any matters relating to
or arising out of any Environmental Law; (ii) the Company and its Subsidiaries
are and within the past three years have been in compliance with all applicable
Environmental Laws, including any permits or consents required by Environmental
Laws; (iii) the Company and its Subsidiaries have not assumed, become subject
to, or provided an indemnity with respect to, any liability of any other Person
relating to Environmental Laws; and (iii) there are no liabilities of or
relating to the Company and its Subsidiaries relating to or arising out of any
Environmental Law, and there is no existing condition, situation or set of
circumstances that would reasonably be expected to result in a such a liability.

2.21 Transactions with Affiliates. None of the officers or directors or other
Affiliates of the Company is presently a party to any material transaction or
contract with the Company or any of its Subsidiaries (other than as holders of
stock options, warrants and/or other grants or awards under the Company’s
Incentive Plans, and for services as employees, officers and directors).

2.22 Insurance Coverage. Schedule 2.22 sets forth each insurance policy
maintained by the Company and its Subsidiaries on their properties, assets,
products, business or personnel that is material to the Company and its
Subsidiaries taken as a whole. Except as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect, with respect
to each such insurance policy: (a) the policy is valid, binding and enforceable
on the Company or its Subsidiaries, as applicable, and in full force and effect,
and all premiums with respect thereto covering all periods up to and including
the date hereof have been paid, and no notice of cancellation, termination or
denial of coverage has been received with respect to any such insurance policy
and (b) none of the Company and its Subsidiaries has received a notice of
non-renewal from any of its insurers.

2.23 Brokers and Finders. Except as set forth on Schedule 2.23, no Person will
have, as a result of the transactions contemplated by the Transaction Documents,
any right, interest or claim against or upon the Company or any of its
Subsidiaries for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Company.

2.24 Pioneer Merger Agreement. Attached hereto as Exhibit G is a true, accurate
and complete copy of the Pioneer Merger Agreement, as in effect as of the
execution and delivery of this Agreement.

2.25 No Additional Representations. Except for the representations and
warranties made by the Company in this Article II, neither the Company nor any
other Person makes any express or implied representation or warranty with
respect to the Company or any of its Subsidiaries or their respective
businesses, operations, assets, liabilities, conditions (financial or otherwise)
or prospects, and the Company hereby disclaims any such other representations or
warranties. In particular, without limiting the foregoing disclaimer, except for
the representations and warranties made by the Company in this Article II,
neither the Company nor any other Person makes or has made any representation or
warranty to the Investors, or any of their respective Affiliates or
representatives with respect to (i) any financial projection, forecast,
estimate, budget or prospect information relating to the Company or any of its

 

15



--------------------------------------------------------------------------------

Subsidiaries or their respective businesses, or (ii) any oral or written
information presented to the Investors or any of their Affiliates or
representatives in the course of their due diligence investigation of the
Company, the negotiation of this Agreement or in the course of the transactions
contemplated hereby.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF INVESTOR

Investor hereby represents and warrants to the Company as of the date hereof and
as of the Closing as follows:

3.1 Organization and Existence. Investor has been duly organized and is validly
existing and in good standing in the State of Delaware and has all requisite
limited liability company power and authority to consummate the transactions
contemplated by this Agreement.

3.2 Authorization. The execution, delivery and performance by Investor of the
Transaction Documents to which Investor is a party have been duly authorized by
Investor and will each constitute the valid and legally binding obligation of
Investor, enforceable against Investor in accordance with their respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors rights generally, and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in law
or equity).

3.3 Private Placement. The Series A Shares to be acquired by Investor hereunder
will be acquired for Investor’s own account, and not with a view to the resale
or distribution of any part thereof in violation of the Securities Act or any
applicable state securities Laws, and Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act or any applicable state securities Laws, without
prejudice, however, to Investor’s right at all times to sell or otherwise
dispose of all or any part of such Series A Shares in compliance with applicable
securities Laws. Nothing contained herein shall be deemed a representation or
warranty by Investor to hold the Series A Shares for any period of time.
Investor is an “accredited investor” as defined in Rule 501(a) of Regulation D
under the Securities Act.

3.4 Financial Capability. At the Closing, Investor will have sufficient funds to
consummate the transactions required to be consummated by it hereunder at the
Closing.

3.5 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by Investor and the purchase of the
Series A Shares contemplated hereby will not: (i) conflict with or result in a
violation of the certificate of formation (or other governing documents) of
Investor, (ii) result in any material violation of any Law to which Investor or
any of its assets are subject, or (iii) result in a material breach or a
material violation of any of the terms and provisions of, or constitute a
default under, any material Contract to which Investor is a party. Neither the
execution, delivery or performance of any Transaction Document by Investor, nor
the consummation by Investor of the obligations and transactions contemplated
thereby, in each case at the Closing, requires any consent of, authorization by,
exemption from, filing with or notice to any Governmental Authority or any other
Person, other than filings required under applicable U.S. federal and state
securities Laws.

3.6 No Legal, Tax or Investment Advice. Investor understands that nothing in
(i) the Transaction Documents, (ii) the Company Filings or (iii) any other
materials presented to Investor in connection with the purchase and sale of the
Series A Shares constitutes legal, tax or investment advice. Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Series A
Shares. Investor acknowledges that it has not relied on any representation or
warranty from the Company or any other Person in making its investment or
decision to invest in the Company, except as expressly set forth in this
Agreement.

 

16



--------------------------------------------------------------------------------

3.7 Restrictive Legend. Investor understands that, until such time as a
registration statement covering the Series A Shares and the shares of Common
Stock issuable upon the conversion thereof has been declared effective or the
Series A Shares and the shares of Common Stock issuable upon the conversion
thereof may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Series A Shares and the shares of Common Stock issuable
upon the conversion thereof shall bear a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of the
certificates for the Series A Shares and the shares of Common Stock issuable
upon the conversion thereof):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

ARTICLE IV

COVENANTS AND AGREEMENTS

4.1 Interim Operations of the Company. Prior to the Closing or the earlier
termination of this Agreement in accordance with its terms, the Company and each
Subsidiary shall operate in the Ordinary Course of Business. Except as set forth
on Schedule 4.1 or as expressly permitted or required by the Transaction
Documents and without limiting the foregoing, prior to the Closing or the
earlier termination of this Agreement in accordance with its terms, unless
Investor has previously consented in writing thereto (which consent will not be
unreasonably withheld, conditioned or delayed), the Company shall not (and shall
cause its Subsidiaries not to):

(a) amend, modify, supplement or waive any provisions of the Pioneer Merger
Agreement or fail to comply with any obligation of the Company or the Merger Sub
(as defined in the Pioneer Merger Agreement) therein;

(b) enter into any Contract or make any commitment that would conflict or
interfere in any material respect with the Company’s obligations under the
Transaction Documents;

(c) amend its certificate of incorporation or bylaws or similar organizational
documents;

(d) (i) declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, securities or other property) in respect of, any
of its capital stock (other than dividends and distributions by a direct or
indirect wholly-owned Subsidiary of the Company to its parent); (ii) adjust,
split, combine or reclassify any of its capital stock or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock or any of its other securities; or
(iii) purchase, redeem or otherwise acquire any shares of its capital stock or
any other of its securities or any rights, warrants or options to acquire any
such shares or other securities, other than repurchases of Common Stock pursuant
to existing compensation, benefits, option, restricted share or employment
agreements or plans existing on the date of this Agreement and disclosed in the
Disclosure Schedules hereto;

 

17



--------------------------------------------------------------------------------

(e) issue, sell, grant, pledge or otherwise dispose of or encumber any of its
capital stock, any other voting securities or any securities convertible into or
exchangeable for, or any rights, warrants or options to acquire, any such
capital stock, voting securities or convertible or exchangeable securities,
other than any issuance of (A) Common Stock upon exercise of any stock options
outstanding on the date of this Agreement, or (B) capital stock or compensatory
stock options to employees or directors of the Company or any of its
Subsidiaries in the Ordinary Course of Business;

(f) sell, lease, mortgage, pledge, grant a Lien on, or otherwise dispose of any
of its properties or assets, except in the Ordinary Course of Business;

(g) (i) file, or consent by answer or otherwise to the filing against the
Company or any of its Subsidiaries of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, insolvency, reorganization,
moratorium or other similar Law of any jurisdiction, (ii) make an assignment for
the benefit of the creditors of the Company or any of its Subsidiaries,
(iii) consent to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to the Company or any of its
Subsidiaries or with respect to any substantial part of its or their property,
or (iv) take any corporate action for the purpose of any of the foregoing;

(h) dissolve, liquidate or wind up;

(i) acquire any interest in any Person or enterprise, whether by a purchase of
assets, purchase of stock, merger, loan or otherwise (other than pursuant to the
Pioneer Merger Agreement at the Closing), or enter into any joint venture or
similar agreement;

(j) enter into any line of business other than the lines of business in which
the Company and/or its Subsidiaries are currently engaged and other activities
or lines of business reasonably related thereto in each case;

(k) create, incur, guarantee, assume, or issue any Indebtedness (other than in
the Ordinary Course of Business or in connection with the Financing
Commitments);

(l) voluntarily delist from any trading market;

(m) implement any employee layoffs that could implicate the WARN Act;

(n) except to provide for the appointment of the Preferred Directors (as defined
in the Series A Certificate of Designation), increase the size of the Board; or

(o) authorize, or commit to agree to take, any of the foregoing actions.

4.2 Further Assurances. Each Party agrees to take, or cause to be taken, all
actions, and to do, or cause to be done, all things reasonably necessary, proper
or advisable to obtain satisfaction of the conditions precedent to the other
Party to the consummation of the transactions contemplated hereby.

 

18



--------------------------------------------------------------------------------

4.3 Preparation of the Proxy Statement; Shareholders’ Meeting.

(a) Shareholder Approval; Proxy Statement. The Company agrees to use its
reasonable best efforts to call and hold as soon as reasonably practicable
following the Closing a meeting of the shareholders of the Company to obtain the
Shareholder Approval (the “Shareholder Meeting”), and as promptly as reasonably
practicable in accordance with such timing (and in any event no later than 75
days following the Closing), the Company will prepare and file with the SEC a
proxy statement to be sent to the Company’s shareholders in connection with the
Shareholder Meeting (the “Proxy Statement”). The Company shall cause the Proxy
Statement to comply in all material respects with the provisions of the Exchange
Act and the rules and regulations promulgated thereunder and to satisfy all
applicable NASDAQ rules. The Proxy Statement shall include the Board’s unanimous
recommendation that the shareholders vote in favor of the Shareholder Approval.
The Company will cause the Proxy Statement, at the time of the mailing of the
Proxy Statement or any amendments or supplements thereto, and at the time of the
Shareholders’ Meeting, to not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that no representation
or warranty is made by the Company with respect to information supplied by
Investor in writing specifically for inclusion in the Proxy Statement. If the
Shareholder Approval is not obtained at the Shareholder Meeting, then the
Company shall use its reasonable best efforts to obtain the Shareholder Approval
as soon as practicable thereafter. Until the Shareholder Approval has been
obtained, the Company shall use its reasonable best efforts to solicit from its
shareholders proxies in favor of the Shareholder Approval and to obtain the
Shareholder Approval at each meeting of the Company’s shareholders occurring
after the Closing Date. Investor shall provide to the Company all information
concerning Investor as may be reasonably requested by the Company in connection
with the Proxy Statement and shall otherwise reasonably assist and cooperate
with the Company in the preparation of the Proxy Statement and resolution of
comments of the SEC or its staff related thereto. Investor will cause the
information relating to Investor supplied by it for inclusion in the Proxy
Statement, at the time of the mailing of the Proxy Statement or any amendments
or supplements thereto, and at the time of the Shareholder Meeting, not to
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that no representation or warranty is made by
Investor with respect to information supplied by the Company for inclusion or
incorporation by reference in the Proxy Statement. The Company shall respond as
soon as reasonably practicable to any comments received from the SEC with
respect to the Proxy Statement (and to the extent reasonably practicable shall
address all SEC comments no less than 30 days after the filing of the Proxy
Statement), and the Company shall cause the Proxy Statement (containing the
recommendation described above) to be mailed to the Company’s shareholders at
the earliest reasonably practicable date (and in any event no later than
(i) five Business Days following the SEC’s completion of its review of the Proxy
Statement or (ii) if the SEC does not notify the Company that it will review the
preliminary Proxy Statement within 10 calendar days after the Company files the
preliminary Proxy Statement with the SEC, five Business Days following such
tenth calendar day after the Company files the preliminary Proxy Statement with
the SEC). The Company shall notify Investor, as promptly as reasonably
practicable after receipt thereof, of any comments from the SEC or any request
from the SEC or its staff for amendments or supplements to the Proxy Statement
(and shall provide copies of any such written comments or requests to Investor)
and shall provide Investor with copies of all correspondence between the
Company, its Subsidiaries or any of their respective directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives, on the one hand, and the SEC or the
staff of the SEC, on the other hand, relating to the Proxy Statement.
Notwithstanding anything to the contrary herein, prior to filing or mailing the
Proxy Statement (or, in each case, any amendment or supplement thereto) or
responding to any comments of the SEC or its staff with respect thereto, the
Company shall provide Investor with a reasonable opportunity to review and
comment on such document or response and the Company shall incorporate in such
document or response any reasonable comments provided by Investor or its
representatives.

 

19



--------------------------------------------------------------------------------

(b) Amendments to Proxy Statement. If at any time any event or circumstance
relating to the Company or any of its Subsidiaries or its or their respective
officers or directors should be discovered by the Company which, pursuant to the
Securities Act or Exchange Act, should be set forth in an amendment or a
supplement to the Proxy Statement, the Company shall promptly inform Investor.
Each Party agrees to promptly correct any information provided by it for use in
the Proxy Statement which shall have become false or misleading and shall cause
all documents that such Party is responsible for filing with the SEC in
connection with transactions contemplated hereby to comply as to form in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and, as applicable, not to contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

4.4 Restrictions.

(a) Standstill. Without the prior written consent of independent members of the
Board or a duly formed special committee of the Board consisting exclusively of
independent directors, Investor will not (and will ensure that its Affiliates
will not) from the date hereof until May 21, 2014 (the “Restricted Period”):
except as otherwise contemplated by this Agreement or the Transaction Documents
(i) purchase or otherwise acquire, or offer, seek, propose or agree to acquire,
ownership (including, but not limited to, beneficial ownership as defined in
Rule 13d-3 under the Exchange Act) of any securities of the Company, or any
direct or indirect rights or options to acquire any such securities or any
securities convertible into such securities (collectively, “Securities”);
(ii) make, or in any way participate, directly or indirectly, in any
“solicitation” of “proxies” (as such terms are used in the proxy rules under the
Exchange Act and the regulations thereunder) to vote, or seek to advise or
influence any person with respect to the voting of any voting securities of the
Company or any of its subsidiaries; (iii) form, join, or in any way participate
in a “group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to the Securities of the Company, (iv) enter, agree to enter, propose,
seek or offer to enter into or facilitate any merger, business combination,
recapitalization, restructuring or other extraordinary transaction involving the
Company or any of its subsidiaries, (v) disclose any intention, plan or
arrangement prohibited by, or inconsistent with, the foregoing or (vi) advise,
assist or encourage or enter into any discussions, negotiations, agreements or
arrangements with any other persons in connection with the foregoing. Investor
further agrees that during the Restricted Period none of it or any of its
Affiliates (or any person acting on behalf of or in concert with it or any of
its Affiliates) will, without the written consent of the Company, (x) request
the Company or any of its representatives directly or indirectly to amend or
waive any provision of this Section 4.4 (including this sentence), or (y) take
any action that would require the Company to make a public announcement
regarding the possibility of a business combination, merger or other type of
transaction described in this paragraph with Investor or its Affiliates. Nothing
contained in Agreement shall prevent Investor or any of its Affiliates from
making a confidential proposal to the Board, without public disclosure by such
Persons or that would require public disclosure, for a tender offer, exchange
offer, merger, other business combination, other extraordinary transaction
involving the Company or for an acquisition of all or a material portion of the
securities or the consolidated assets of the Company. Notwithstanding the
foregoing, if at any time during the Restricted Period, (i) the Company enters
into (or publicly announces) an agreement providing for a Combination, or (ii) a
tender or exchange offer that if consummated would constitute a Combination is
made (or has been publicly announced), then the restrictions set forth in
clauses (i) through (vi), of this Section 4.4(a) shall automatically terminate
and cease to be of any effect.

(b) Exclusivity. During the Restricted Period, the Company shall not, and shall
cause each of its Affiliates and its and their directors, officers, employees,
Affiliates, agents, attorneys, consultants and other advisors to not, directly
or indirectly, solicit, initiate, or encourage the submission or receipt of any
proposal or indication of interest from any Person other than Investor or its
Affiliates

 

20



--------------------------------------------------------------------------------

regarding any equity financing relating to a Designated Acquisition, or
authorize to enter into any agreement or understanding with any Person other
than Investor or its Affiliates with respect to any equity financing relating to
a Designated Acquisition, in any case without Investor’s prior written consent.
For purposes hereof, “Designated Acquisition” means the acquisition (whether
through merger, stock sale, asset sale, recapitalization or otherwise) of, or
any other debt or equity investment in, or any other transaction outside the
Ordinary Course of Business with, a Targeted Person. For purposes hereof,
“Targeted Person” shall mean Pioneer or its Affiliates. During the Restricted
Period, the Company shall not, and shall cause each of its Affiliates and its
and their directors, officers, employees, affiliates, agents, attorneys,
consultants and other advisors to not, directly or indirectly, consummate a
Designated Acquisition, unless the Company offers the right to Investor and its
Affiliates, and otherwise permits such Persons, to invest at least $50,000,000
(and up to such greater amount as may be mutually determined by the Parties) in
the Company contemporaneously with the consummation of such Designated
Acquisition on the terms set forth herein and the Transaction Documents. During
the Restricted Period, Investor shall not, and shall cause each of its
Affiliates and its and their directors, officers, employees, affiliates, agents,
attorneys, consultants and other advisors to not, directly or indirectly,
consummate a Designated Acquisition with any party other than the Company
without the Company’s written consent. Notwithstanding anything herein to the
contrary, nothing in this Section 4.4(b) shall be construed to prevent the
Company from consummating its obligations under the Pioneer Merger Agreement.

4.5 Reasonable Access. Prior to the Closing, the Company will permit Investor
and its representatives to have reasonable access at reasonable times to the
premises, properties, personnel, books, records and documents of or pertaining
to the Company and its Subsidiaries as is reasonably necessary in order to
(a) consummate the transactions contemplated by the Transaction Documents and/or
(b) keep Investor reasonably informed with respect to material events affecting
the Company and/or its Subsidiaries.

4.6 Notification. After the date hereof and prior to the Closing, the Company
shall promptly deliver to Investor a written notice of any change, event,
circumstance or development that would render any representation or warranty of
the Company in this Agreement inaccurate or incomplete in any material respect
(it being understood that in no event shall any such notice or disclosure be
deemed to amend or supplement the Disclosure Schedules or to prevent or cure any
misrepresentation or breach of warranty).

4.7 Securities Law Disclosure; Publicity. No public release or announcement
concerning the transactions contemplated hereby or by any other Transaction
Document shall be issued by the Company or Investor without the prior consent of
the Company (in the case of a release or announcement by Investor) or Investor
(in the case of a release or announcement by the Company) (which consents shall
not be unreasonably withheld, conditioned or delayed), except for any such
release or announcement as may be required by Law or the applicable rules or
regulations of any securities exchange or securities market, in which case the
Company or Investor, as the case may be, shall allow Investor or the Company, as
applicable, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance. The provisions of this Section 4.7 shall not restrict the ability of
the Company to summarize or describe the transactions contemplated by this
Agreement in any prospectus or similar offering document so long as Investor is
provided a reasonable opportunity to review and comment on such disclosure in
advance of the filing or other public dissemination of any such document.
Notwithstanding anything herein to the contrary, from and after the Closing, the
Parties acknowledge and agree that Water Street Healthcare Partners, LLC (“Water
Street”) and its Affiliates (except for the Company and its Subsidiaries) may
provide general information about the subject matter of this Agreement in
connection with Water Street’s or its Affiliates’ and affiliated investment
funds’ normal fund raising, marketing, informational, reporting or firm
marketing and related press release and communication activities; provided that
Water Street shall not provide any material non-public information regarding the
Company pursuant to this sentence.

 

21



--------------------------------------------------------------------------------

4.8 Use of Proceeds. The net proceeds received by the Company from the Purchase
Price paid by Investor shall be used by the Company to fund a portion of the
consideration payable to the stockholders of Pioneer under the Pioneer Merger
Agreement and to pay the costs, fees and expenses arising in connection with the
Merger. Any excess net proceeds will be used for general corporate purposes
(including future acquisitions).

4.9 NASDAQ Matters. Prior to the Closing, the Company shall (i) take all actions
which are necessary, including providing appropriate notice to NASDAQ of the
transactions contemplated by this Agreement, for the Common Stock to remain
listed on the NASDAQ Global Select market and (ii) comply with all listing,
reporting, filing, and other obligations under the rules of NASDAQ.

4.10 Regulatory Filings. The Parties shall make or cause to be made all filings,
notices and submissions necessary under any Laws (including any notifications or
filings required under the under the Hart Scott Rodino Antitrust Improvements
Act of 1976, as amended, and other antitrust or competition laws of any
applicable jurisdiction) for the consummation of the transactions contemplated
by this Agreement and the Ancillary Agreements (including in connection with any
transactions or other events or circumstances that may occur after the Closing
in connection with the terms and provisions of the shares of the Series A
Preferred Stock (including in connection with any conversion of shares of Series
A Preferred Stock, any dilution adjustments or any accruals of dividends)). Each
Party shall furnish to the other Party such reasonably necessary information and
such reasonable assistance and cooperation as the other Party may reasonably
request in connection with the foregoing

ARTICLE V

TERMINATION

5.1 Termination Prior to the Closing. Notwithstanding any other provision of
this Agreement, this Agreement may be terminated at any time prior to the
Closing:

(a) by the mutual written consent of Investor and the Company;

(b) by Investor or the Company, upon written notice to the other Party, if the
Closing shall not have been consummated on or prior to the date that is ninety
(90) days after the date hereof (the “Termination Date”); provided, however,
that the right to terminate this Agreement pursuant to this Section 5.1(b) shall
not be available to any Party whose breach of any provision of this Agreement
results in or causes the failure of the Closing to occur by such time;

(c) by Investor or the Company, upon written notice to the other Party, if a
Governmental Authority of competent jurisdiction has issued an Order or any
other action permanently enjoining or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement or the other Transaction
Documents, and such Order has become final and non-appealable; provided,
however, that the right to terminate this Agreement pursuant to this
Section 5.1(c) shall not be available to any Party whose breach of any provision
of this Agreement results in or causes such Order or other action;

(d) by Investor or the Company, upon written notice to the other Party, if the
Pioneer Merger Agreement has been duly terminated in accordance with its terms;

 

22



--------------------------------------------------------------------------------

(e) by Investor, upon written notice to the Company, if (i) there has been a
breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, such that the conditions to Closing set forth in
Section 1.3(a) would not be satisfied and (ii) such breach is not cured (if
curable) within ten (10) days after delivery of such notice; provided that this
Section 5.1(e) shall only apply if Investor is not in material breach of any of
its obligations under this Agreement; or

(f) by the Company, upon written notice to Investor, if (i) there has been a
breach of any representation, warranty, covenant or agreement made by Investor
in this Agreement, such that the conditions to Closing set forth in
Section 1.3(b) would not be satisfied and (ii) such breach is not cured (if
curable) within ten (10) days after delivery of such notice; provided that this
Section 5.1(f) shall only apply if the Company is not in material breach of any
of its obligations under this Agreement.

5.2 Effect of Termination. In the event of termination of this Agreement prior
to the Closing pursuant to Section 5.1 by the Company and/or Investor (as
applicable), this Agreement will become void and have no effect without any
liability or obligation on the part of the Company or Investor (other than the
provisions of Section 4.4, this Section 5.2, and Article VI, which will survive
any such termination of this Agreement); provided, however, that nothing herein
will relieve any Party from any liability for any breach by such Party of its
representations, warranties, covenants or agreements set forth in this Agreement
prior to such termination.

ARTICLE VI

MISCELLANEOUS AND GENERAL

6.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing; provided, that (a) the
representations and warranties (other than the Fundamental Representations)
contained in this Agreement shall terminate on the first anniversary of the
Closing, and (b) the Fundamental Representations shall terminate on the third
anniversary of the Closing; provided, further, that any representation or
warranty in respect of which a claim may be made, and any right of recovery with
respect thereto, shall survive the time at which it would otherwise terminate
pursuant to this Section 6.1 if written notice of the inaccuracy or breach or
potential inaccuracy or breach thereof shall have been given to the Company
prior to such time.

6.2 Successors and Assigns. This Agreement may not be assigned by any Party
hereto without the prior written consent of the other Party, except that
Investor may assign its rights and delegate its duties hereunder in whole or in
part (i) to an Affiliate, in which case no such assignment shall relieve
Investor of its obligations hereunder, or (ii) after the Closing to any third
party to whom Investor transfers its Series A Shares to in accordance with the
terms of the Transaction Documents. The provisions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and permitted
assigns of the Parties.

6.3 Counterparts; Electronic Delivery. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments hereto or thereto, to the extent delivered by means of a
telecopy machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto or to any such agreement or instrument, each other
party hereto or thereto shall re-execute original forms thereof and deliver them
to all other parties. No party hereto or to any such agreement or instrument
shall raise (a) the use of Electronic Delivery to deliver a signature or (b) the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery, as a defense to the
formation of a contract, and each such party forever waives any such defense,
except to the extent such defense related to lack of authenticity.

 

23



--------------------------------------------------------------------------------

6.4 Headings; Interpretation. All headings and subheadings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. The words “include,” “includes” and
“including” will be deemed to be followed by the phrase “without limitation”.
The meanings given to terms defined herein will be equally applicable to both
the singular and plural forms of such terms. Whenever the context may require,
any pronoun includes the corresponding masculine, feminine and neuter forms. All
references to “dollars” or “$” will be deemed references to the lawful money of
the United States of America. Further, the Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement. All schedules and exhibits attached hereto are
hereby incorporated herein by reference and made a part hereof.

6.5 Notices. Any notice or request required or permitted to be delivered under
this Agreement shall be given in writing and shall be deemed effectively given
(a) if given by personal delivery, upon actual delivery, (b) if given by
facsimile, upon receipt of confirmation of a completed transmittal, (c) if given
by mail, upon the earlier of (i) actual receipt of such notice by the intended
recipient or (ii) three (3) Business Days after such notice is deposited in
first class mail, postage prepaid, and (d) if by an internationally recognized
overnight courier, one (1) Business Day after delivery to such courier for
overnight delivery. All notices shall be addressed to the Party to be notified
at the address as follows, or at such other address as such Party may designate
by ten (10) days’ advance written notice to the other Party:

If to the Company:

RTI Biologics, Inc.

11621 Research Circle

Alachua, FL 32615

Attention: Board of Directors

Facsimile: (386) 418-0342

With a copy to (which shall not constitute notice to the Company):

Fulbright & Jaworski LLP

666 Fifth Avenue

New York, NY 10103

Attention: Warren J. Nimetz

Facsimile: (212) 318-3400

If to Investor:

WSHP Biologics Holdings, LLC

c/o Water Street Healthcare Partners

333 West Wacker Drive, Suite 2800

Chicago, Illinois 60606

Attention: Ned H. Villers

Facsimile: (312) 506-2901

 

24



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice to Investor):

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention:    Ted H. Zook, P.C.

          James S. Rowe

          Martin A. Diloreto, Jr., P.C.

Facsimile: (312) 862-2200

6.6 Expenses; Transfer Taxes. Whether or not the Closing shall occur, all fees,
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including accounting and legal fees, shall be
paid by the party incurring such expenses, except that, if the Closing occurs,
on the Closing Date the Company shall pay all of the reasonable third party fees
and expenses incurred by the Investor in connection with the transactions
contemplated by this Agreement, the Transaction Documents, the Pioneer Merger
Agreement, the Ancillary Documents and the definitive financing agreements
related thereto, including the fees and expenses of counsel for Investor
(collectively, “Investor Expenses”). In addition, the Company shall pay (i) any
and all documentary, sales, use, registration, stamp or similar issue or
transfer Taxes due on or in respect of the issuance of (x) the Series A Shares
contemplated hereby and (y) shares of Common Stock upon conversion of any such
Series A Share, as applicable and (ii) any fees (including filing fees) and
expenses incurred by Investor, whether in respect of the Issuance, the issuance
of Common Stock upon conversion of the Series A Shares or otherwise, in
connection with seeking any approval or notification of any Governmental
Authority required in connection with the transactions contemplated hereby and
the Transaction Documents (including any fees and expenses incurred in
connection with any notifications or the like required to be filed under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and other
antitrust or competition laws of any applicable jurisdiction).

6.7 Amendments and Waivers. No term of this Agreement may be amended or modified
without the prior written consent of each Party. No provision of this Agreement
may be waived except in a writing executed and delivered by the Party against
whom such waiver is sought to be enforced. Any amendment or waiver effected in
accordance with this Section 6.7 shall be binding upon each holder of any Series
A Shares purchased under this Agreement at the time outstanding, each future
holder of all such Series A Shares, and the Company.

6.8 Equitable Relief. Each Party hereby acknowledges and agrees that the failure
of the other Party to perform its respective agreements and covenants hereunder,
including any failure to take all actions as are necessary by such Party to
consummate the transactions contemplated by the Transaction Documents (to the
extent required to be taken by such Party under this Agreement or the
Transaction Documents), will cause irreparable injury to the other Party, for
which damages, even if available, will not be an adequate remedy. Accordingly,
each Party hereby agrees that any other Party may seek the issuance of equitable
relief by any court of competent jurisdiction to compel performance of such
Party’s obligations.

6.9 Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be declared by any court of
competent jurisdiction to be invalid, illegal, void or unenforceable in any
respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the Parties shall
negotiate in good faith to

 

25



--------------------------------------------------------------------------------

modify this Agreement so as to effect the original intent of the Parties as
closely as possible to the fullest extent permitted by Law in an acceptable
manner to the end that the transactions contemplated hereby and the other
Transaction Documents are fulfilled to the greatest extent possible.

6.10 Entire Agreement. This Agreement, including the exhibits and the Disclosure
Schedules and the other Transaction Documents (as and when executed and
delivered) constitute the entire agreement among the Parties with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings (including that certain Letter Agreement by and between Water
Street Healthcare Partners, LLC and the Company, dated as of February 21, 2013
and that certain Letter Agreement, between Water Street Healthcare Partners, LLC
and the Company, effective as of June 25, 2012), both oral and written, between
the parties with respect to the subject matter hereof and thereof.

6.11 Third Party Beneficiaries. Nothing in this Agreement (implied or otherwise)
is intended to confer upon any Person other than the Parties or their respective
successors and permitted assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement.

6.12 Governing Law; CONSENT TO JURISDICTION. This Agreement and any Action or
dispute arising under or related in any way to this Agreement, the relationship
of the Parties, the transactions leading to this Agreement or contemplated
hereby and/or the interpretation and enforcement of the rights and duties of the
Parties hereunder or related in any way to the foregoing, shall be governed by
and construed in accordance with the internal, substantive Laws of the State of
Delaware applicable to agreements entered into and to be performed solely within
such state without giving effect to the principles of conflict of Laws thereof.
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT JURISDICTION AND VENUE
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY ARISING OUT OF OR
RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR PROCEEDING SEEKING
EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE COURT OF CHANCERY OF
THE STATE OF DELAWARE (THE “COURT OF CHANCERY”) OR, TO THE EXTENT THE COURT OF
CHANCERY DOES NOT HAVE SUBJECT MATTER JURISDICTION, THE UNITED STATES DISTRICT
COURT FOR THE DISTRICT OF DELAWARE AND THE APPELLATE COURTS HAVING JURISDICTION
OF APPEALS IN SUCH COURTS (THE “DELAWARE FEDERAL COURT”) OR, TO THE EXTENT
NEITHER THE COURT OF CHANCERY NOR THE DELAWARE FEDERAL COURT HAS SUBJECT MATTER
JURISDICTION, THE SUPERIOR COURT OF THE STATE OF DELAWARE (COLLECTIVELY, THE
“CHOSEN COURTS”). EACH PARTY HERETO FURTHER AGREES NOT TO BRING ANY SUCH SUIT,
ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE CHOSEN COURTS PURSUANT TO THE
FOREGOING SENTENCE (OTHER THAN UPON APPEAL). BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE CHOSEN
COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH RESPECT TO SUCH SUIT,
ACTION OR PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE THAT VENUE WOULD BE
PROPER IN EACH OF THE CHOSEN COURTS, AND HEREBY WAIVE ANY OBJECTION THAT ANY
SUCH CHOSEN COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF
SUCH SUIT, ACTION OR PROCEEDING.

6.13 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE) INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR

 

26



--------------------------------------------------------------------------------

RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO ACKNOWLEDGES THAT
IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 6.13
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 6.13 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

[END OF PAGE]

[SIGNATURE PAGE FOLLOWS]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

 

COMPANY RTI BIOLOGICS, INC. By:   /s/ Brian Hutchison Name:   Brian Hutchison
Title:   President and CEO

 

INVESTOR WSHP BIOLOGICS HOLDINGS, LLC By:   /s/ Jeffrey Holway Name:   Jeffrey
Holway Title:   Authorized Signatory

Signature Page to Investment Agreement



--------------------------------------------------------------------------------

Exhibit A

Definitions

As used in and for the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Action” means any action, cause or action, suit, prosecution, grievance,
inquiry, investigation, litigation, arbitration, mediation, audit, charge,
hearing, order, claim, complaint or other proceeding (whether civil, criminal,
administrative, investigative or informal) by or before any Governmental
Authority or arbitrator.

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agreement” has the meaning set forth in the introductory paragraph hereto.

“Ancillary Documents” means all exhibits attached to the Pioneer Merger
Agreement.

“Board” means the board of directors of the Company (or any successor governing
body of the Company).

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in New York, New York generally are closed as a result of
federal, state or local holiday.

“Bylaws” means the bylaws of the Company, as adopted on February 27, 2008.

“Certificate of Incorporation” means the amended and restated certificate of
incorporation of the Company as filed with the Secretary of State of the State
of Delaware on February 27, 2008.

“Closing” has the meaning set forth in Section 1.2.

“Closing Date” has the meaning set forth in Section 1.2.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Combination” means a transaction in which (A) a person or “group” (within the
meaning of Section 13(d) under the Exchange Act) acquires, directly or
indirectly, securities representing 50% or more of the voting power of the
outstanding securities of the Company or properties or assets constituting 50%
or more of the consolidated assets of the Company and its Subsidiaries, or
(B) in any case not covered by (A), (X) the Company issues securities
representing 50% or more of its total voting power, including, in the case of
(A) and (B), by way of merger or other business combination with the Company or
any of its subsidiaries, or (Y) the Company engages in a merger or other
business combination such that the holders of voting securities of the Company
immediately prior to the transaction do not own more than 50% of the voting
power of securities of the resulting entity.

“Common Stock” means the shares of the Company’s common stock, par value $0.001
per share, having the rights and privileges set forth in the Certificate of
Incorporation and the Bylaws.

 

Exhibit A-1



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Filings” has the meaning set forth in the introduction to Article II.

“Company Intellectual Property” has the meaning set forth in Section 2.18(a).

“Company’s Knowledge” and phrases of similar import mean the actual knowledge
and knowledge that would be possessed after due and reasonable inquiry of the
executive officers of the Company (as defined in Rule 405 under the Securities
Act).

“Confidential Information” means trade secrets, confidential information and
know-how (including ideas, formulae, compositions, processes, procedures and
techniques, research and development information, computer program code,
performance specifications, support documentation, drawings, specifications,
designs, business and marketing plans, pricing and cost information, and
customer and supplier lists and related information).

“Contract” shall mean, with respect to any Person, any written or oral
agreement, contract, commitment, indenture, note, bond, loan, license,
sublicense, lease, sublease, undertaking, statement of work or other arrangement
to which such Person is a party or by which any of its properties or assets are
subject.

“Disclosure Schedules” has the meaning set forth in the introduction to Article
II.

“Electronic Delivery” has the meaning set forth in Section 6.3.

“Employee Benefit Plan” means each material “employee benefit plan” as defined
in Section 3(3) of ERISA, and each other material bonus, deferred compensation,
profit sharing, retirement, welfare, retention, change in control, stock
purchase, stock option, equity incentive, or severance plan, program, policy,
agreement, or arrangement maintained, sponsored, contributed or required to be
contributed to by the Company or any of its Subsidiaries or with respect to
which the Company or any of its Subsidiaries has any current or potential
liability or obligation.

“Environmental Law” mean all national, supra-national, federal, state, local and
foreign Laws concerning public health and safety, worker health and safety,
pollution or protection of the environment; including without limitation all
those relating to the generation, handling, transportation, treatment, storage,
disposal, release, exposure to or cleanup of hazardous materials, substances or
wastes, including petroleum, asbestos, polychlorinated biphenyls, asbestos,
noise or radiation.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended, and the rulings and regulations thereunder.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations promulgated
thereunder.

“FDA Laws” means all applicable laws, statutes, rules, and regulations, relating
to the development, clinical and non-clinical evaluation, product clearance,
manufacture, production, analysis, distribution, use, handling, quality, sale,
labeling, promotion, or postmarket requirements of any product subject to
regulation the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et seq.),
as amended, and the regulations promulgated thereunder, the Public Health
Service Act (42 U.S.C. § 201 et seq.) and the regulations promulgated
thereunder.

 

Exhibit A-2



--------------------------------------------------------------------------------

“Financing Commitments” means the Commitment Letter, dated June 7, 2013, between
the Company and TD Bank, N.A., as Administrative Agent, TD Securities “USA” LLC,
as Bookrunner and Joint Lead Arranger and Regions Bank, as Joint Lead Arranger.

“Foreign Benefit Plan” has the meaning set forth in Section 2.16(e).

“Fundamental Representations” means the representations and warranties set forth
in Sections 2.1 (Organization, Good Standing and Qualification), 2.2
(Authorization), 2.4 (Capitalization), 2.5 (Valid Issuance), 2.8 (Private
Placement), 2.15 (Tax Matters), 2.21, (Transactions with Affiliates) 2.23
(Brokers and Finders), and 2.24 (Pioneer Merger Agreement).

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Authority” means any domestic (federal, state, municipal or local)
or foreign or multinational government or governmental, regulatory, political,
judicial or quasi-judicial or administrative subdivision, department, authority,
entity, agency, regulator, commission, board, bureau, court, or instrumentality.

“Health Care Laws” means all applicable laws, statutes, ordinances, rules,
regulations, guidance and policies relating to pricing, marketing, promotion,
sale, distribution, coverage, or reimbursement of a drug, biological or medical
device, including Title XI, Title XVIII and Title XIX of the Social Security
Act, including, but not limited to, Sections 1128, 1128A, 1128B, 1128C or 1877
of the Social Security Act (42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b, 1320a-7c
and 1395nn); the federal TRICARE statute (10 U.S.C. § 1071 et seq.); the False
Claims Act (31 U.S.C. § 3729 et seq.), the False Statements Accountability Act
(18 U.S.C. § 1001); the Program Fraud Civil Remedies Act (31 U.S.C. § 3801 et
seq.); 18 U.S.C. § 287; and the anti-fraud and related provisions of the Health
Insurance Portability and Accountability Act of 1996 (e.g., 18 U.S.C. §§ 1035
and 1347), together with any rules or regulations promulgated thereunder.

“Incentive Plans” means the Company’s 1998 Stock Option Plan, 2004 Equity
Incentive Plan, 2010 Equity Incentive Plan, 1996 TMI Stock Option Plan and TMI
2006 Incentive and Non-Statutory Stock Option Plan.

“Indebtedness” means, with respect to any Person at any applicable time of
determination, without duplication, (i) all liabilities and obligations for
borrowed money, (ii) all liabilities and obligations evidenced by bonds,
debentures, notes or other similar instruments or debt securities, (iii) all
liabilities and obligations under or in respect of swaps, hedges or similar
instruments; (iv) all liabilities and obligations in respect of letters of
credit and similar instruments, (v) all liabilities and obligations (contingent
or otherwise) arising from or in respect of (a) deferred compensation
arrangements, (b) pension plans, or (c) amounts payable as a result of the
consummation of the transactions contemplated hereby (regardless of whether any
additional event, in addition to the consummation of the transactions
contemplated hereby, is required to give rise to such liabilities and
obligations), (vi) all liabilities and obligations for the acquisition of a
business or portion thereof, whether contingent or otherwise, as obligor or
otherwise (including any “earn out” or similar payments or obligations at the
maximum amount payable in respect thereof), (viii) all guaranties in connection
with any of the foregoing, and (ix) all accrued interest, prepayment premiums,
fees, penalties, expenses or other amounts payable in respect of any of the
foregoing.

 

Exhibit A-3



--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, including such rights in and to: (i) any
patent (including all reissues, divisions, continuations, continuations-in-part
and extensions thereof), patent application, patent disclosure or other patent
right, (ii) any trademark, service mark, trade name, business name, brand name,
slogan, logo, trade dress and all other indicia of origin together with all
goodwill associated therewith, and all registrations, applications for
registration, and renewals for any of the foregoing, and (iii) any copyright,
work of authorship (whether or not copyrightable), design, design registration,
database rights, and all registrations, applications for registration, and
renewals for any of the foregoing (and including in all website content and
software), (iv) any Internet domain names, and (v) any Confidential Information
or trade secrets, including know-how, formulae, recipes, methods, processes,
technical data, specifications, documentation and business plans.

“Investor” has the meaning set forth in the introductory paragraph to this
Agreement.

“Investor Expenses” has the meaning set forth in Section 6.6.

“Investor Rights Agreement” has the meaning set forth in Section 1.4(a).

“Issuance” has the meaning set forth in the Recitals to this Agreement.

“Law” means any federal, state, local, municipal, foreign, international,
multinational, or other constitution, law (including common law), code,
ordinance, rule, resolution, regulation, statute, Order or treaty.

“Leased Real Property” means all leasehold or subleasehold estates and all other
rights to use or occupy any land, buildings, structures, improvements, fixtures
or other interest in real property held by the Company or any of its
Subsidiaries pursuant to any Lease.

“Leases” means all leases, subleases, licenses, concessions and other Contracts
pursuant to which the Company or any of its Subsidiaries holds any Leased Real
Property as tenant, sublease, licensee or concessionaire (including the rights
to all security deposits and other amounts and instruments deposited by or on
behalf of the Company and/or and of its Subsidiaries thereunder) and all
material amendments, extensions, renewals, guaranties and other agreements with
respect thereto.

“Lien” means any mortgage, pledge, security interest, hypothecation,
restriction, encumbrance, lien or charge of any kind.

“Management Rights Agreement” has the meaning set forth in Section 1.4(b).

“Material Adverse Effect” means a material and adverse effect (a) on the
business, operations, assets, liabilities or condition (financial or otherwise)
of the Company and its Subsidiaries taken as a whole or (b) on the ability of
the Company or any of its Subsidiaries to perform its obligations under, or to
consummate the transactions contemplated by, the Transaction Documents;
provided, however, that none of the following shall be taken into account in
determining whether there has been a Material Adverse Effect: any state of
facts, event, change, condition, development, circumstance, effect, factor or
occurrence (i) arising out of or resulting from any adverse change in the
financial, banking or securities markets or the economy in general (or any
disruption of any of the foregoing), (ii) arising out of or resulting from the
announcement, execution or performance of this Agreement or the consummation of
the transactions contemplated hereby, (iii) arising out of or resulting from
changes in applicable Laws or changes in GAAP, (iv) arising out of or resulting
from changes in the market price or trading volume of the Common Stock,
(v) arising out of or resulting from the failure by the Company or any of its
Subsidiaries to meet internal or public projections, forecasts or estimates of
revenue or earnings, (vi) arising out of or resulting from any natural disaster
or any acts of war, armed hostilities, sabotage or

 

Exhibit A-4



--------------------------------------------------------------------------------

terrorism, or any escalation or worsening thereof, or (vii) compliance with the
specific provisions of, or the taking of any action specifically required by,
this Agreement or the Pioneer Merger Agreement; provided that, with respect to
each of clauses (i), (iii) and (vi) above, any such any state of facts, event,
change, condition, development, circumstance, effect, factor or occurrence shall
only be disregarded and not taken into account in determining whether a Material
Adverse Effect has occurred to the extent that such any state of facts, event,
change, condition, development, circumstance, effect, factor or occurrence does
not have, and would not reasonably be expected to have, a disproportionate
effect on the Company and/or any Subsidiary relative to other similarly situated
Persons in the industry of the Company and its Subsidiaries; provided, further
that, with respect to each of clauses (iv) and (v) the underlying causes of any
such changes or failures shall be included in determining whether there has been
a Material Adverse Effect.

“Material License” has the meaning set forth in Section 2.10.

“Merger” has the meaning set forth in the Recitals to this Agreement.

“NASDAQ” means The NASDAQ Stock Market LLC.

“Order” means any assessment, award, decision, injunction, judgment, order,
ruling, verdict or writ entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator.

“Ordinary Course of Business” means the ordinary course of the business of the
Company and its Subsidiaries as currently conducted, consistent in all material
respects with past custom and practice of the Company and its Subsidiaries.

“Owned Real Property” means all land, together with all buildings, structures,
improvements and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto, owned by the Company or any of its
Subsidiaries.

“Party” and “Parties” have the respective meanings ascribed to such terms in the
introductory paragraph of this Agreement.

“Permitted Liens” means (a) mechanics’, materialman’s, workmens’, repairmen’s’,
warehousemen’s, supplier’s, vendor’s, carrier’s and other similar Liens arising
or incurred in the Ordinary Course of Business by operation of Law securing
amounts that are not yet due and payable, (b) Liens for Taxes, assessments and
other charges of Governmental Authorities not yet due and payable, (c) Liens
arising under original purchase price conditional sales Contracts and equipment
leases with third parties, (d) pledges or deposits to secure obligations under
workers or unemployment compensation Laws or to secure other statutory
obligations, (e) easements, covenants, conditions and restrictions of record
affecting title to the Owned Real Property or Leased Real Property which do not
or would not materially impair the use or occupancy of any Owned Real Property
or Leased Real Property in the operation of the business conducted thereon as of
the date of this Agreement, and (f) any zoning, or other governmentally
established restrictions of encumbrances.

“Person” means any individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Authority or
other entity.

“Pioneer” has the meaning set forth in the Recitals to this Agreement.

 

Exhibit A-5



--------------------------------------------------------------------------------

“Pioneer Merger Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Proxy Statement” has the meaning set forth in Section 4.3(a).

“Purchase Price” means $50,000,000.

“Sarbanes-Oxley Act” has the meaning set forth in Section 2.6.

“SEC” means the United States Securities and Exchange Commission, or any
successor Governmental Authority.

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations promulgated thereunder.

“Series A Certificate of Designation” has the meaning set forth in the Recitals
to this Agreement.

“Series A Preferred Stock” has the meaning set forth in the Recitals to this
Agreement.

“Series A Shares” has the meaning set forth in Section 1.1.

“Shareholder Approval” shall mean all approvals of the stockholders of the
Company necessary to approve the transactions contemplated under this Agreement
and the issuance of the Series A Shares with the rights and privileges described
in the Series A Certificate of Designation, including any approvals by the
holders of Common Stock for the issuance of twenty percent (20%) or more of the
number of shares of Common Stock outstanding before such issuance, and the
issuance of twenty percent (20%) or more of the voting power of the Company to
any one holder of Series A Shares as may be required under law or the listing
standards of NASDAQ (or any successor thereto or other trading market on which
the Common Stock is listed), including NASDAQ Market Place Rule 5635(b) and
(d) or NASDAQ Market Place Rule 5640, and Interpretative Material (IM) 5635-2,
as applicable.

“Shareholder Meeting” has the meaning set forth in Section 4.3(a).

“Subsidiary” means, when used with respect to any Person, any other Person of
which (a) in the case of a corporation, at least (i) a majority of the equity
and (ii) a majority of the voting interests are owned or controlled, directly or
indirectly, by such first Person, by any one or more of its Subsidiaries, or by
any combination of such first Person and one or more of its Subsidiaries or
(b) in the case of any Person other than a corporation, such first Person, one
or more of its Subsidiaries, or such first Person and one or more of its
Subsidiaries combined (i) owns a majority of the equity interests thereof and
(ii) has the power to elect or direct the election of a majority of the members
of the governing body thereof. As used in this Agreement, unless the context
requires otherwise, references to a Subsidiary or Subsidiaries shall mean a
Subsidiary or the Subsidiaries of the Company. For the avoidance of doubt, any
reference to any Subsidiary of the Company shall (i) include RTI Donor Services,
Inc., and (ii) not include Pioneer or any entity controlled by Pioneer.

“Tax” or “Taxes” means (i) any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, unclaimed property or escheat (or similar),
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not; (ii) any liability for or in respect of the
payment of any amount of a type

 

Exhibit A-6



--------------------------------------------------------------------------------

described in clause (i) of this definition as a result of being a member of an
affiliated, combined, consolidated, unitary or other group for Tax purposes; or
(iii) any liability for or in respect of the payment of any amount described in
clauses (i) or (ii) of this definition as a transferee or successor, by Contract
or otherwise.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Termination Date” has the meaning set forth in Section 6.1(b).

“Top Distributors” has the meaning set forth in Section 2.12.

“Transaction Documents” means this Agreement, the Series A Certificate of
Designation, the Investor Rights Agreement, the Management Rights Agreement, the
Director Indemnification Agreements, the Pioneer Merger Agreement and all other
documents delivered or required to be delivered by any Party pursuant to this
Agreement or any of the foregoing.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended and any similar or related Law

 

Exhibit A-7



--------------------------------------------------------------------------------

Exhibit B

CERTIFICATE OF DESIGNATION OF

SERIES A CONVERTIBLE PREFERRED STOCK

OF

RTI BIOLOGICS, INC.

 

 

Pursuant to Section 151 of the

General Corporation Law of the State of Delaware

 

 

RTI BIOLOGICS, INC. (the “Corporation”), a corporation organized and existing
under the General Corporation Law of the State of Delaware (the “DGCL”),
certifies that, pursuant to authority conferred upon the board of directors of
the Corporation (the “Board”) by the FOURTH Article of the Amended and Restated
Certificate of Incorporation of the Corporation, as amended from time to time
(the “Certificate of Incorporation”), and pursuant to the provisions of DGCL
Section 151, the Board adopted and approved the following resolution providing
for the designations, preferences and relative, participating, optional and
other rights, and the qualifications, limitations and restrictions of the Series
A Convertible Preferred Stock:

WHEREAS, the Certificate of Incorporation provides for two classes of shares of
capital stock known as common stock, par value $0.001 per share (the “Common
Stock”), and preferred stock, par value $0.001 per share (the “Preferred
Stock”);

WHEREAS, the Certificate of Incorporation authorizes the issuance of 5,000,000
shares of Preferred Stock; and

WHEREAS, the Board is authorized by the Certificate of Incorporation as
permitted by the DGCL to provide for the issuance of the shares of Preferred
Stock in one or more series and to establish from time to time the number of
shares to be included in each such series and to fix the voting powers,
designations, preferences and relative, participating, optional and other rights
of the shares of each such series and the qualifications, limitations and
restrictions thereof.

NOW, THEREFORE, BE IT RESOLVED, that the Board does hereby provide for the
issuance of a series of Preferred Stock and does hereby establish and fix the
number of shares to be included in such series of Preferred Stock and the voting
powers, designations, preferences, rights, qualifications, limitations and
restrictions of the shares of such series of Preferred Stock as follows:

Section 1. Designation. The designation of this series of Preferred Stock is
“Series A Convertible Preferred Stock,” par value $0.001 per share (the “Series
A Preferred”).

Section 2. Number of Series A Preferred Shares. The authorized number of shares
of Series A Preferred is 50,000.

Section 3. Defined Terms and Rules of Construction.

(a) Definitions. As used herein with respect to the Series A Preferred:

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b 2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.



--------------------------------------------------------------------------------

“Board” shall have the meaning set forth in the preamble hereto.

“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in New York, New York generally are closed as a result of
federal, state or local holiday.

“Bylaws” shall mean the Bylaws of the Corporation in effect on the date hereof
and as amended from time to time in accordance with the terms therein and
herein.

“Capital Stock” shall mean any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in (in
each case however designated) stock issued by the Corporation.

“Certificate of Designation” shall mean this Certificate of Designation relating
to the Series A Preferred, as it may be amended from time to time in accordance
with the terms hereof.

“Certificate of Incorporation” shall have the meaning set forth in the preamble
hereto.

“Change of Control” shall mean (a) any sale or other disposition of all or
substantially all of the assets of the Corporation and its Subsidiaries on a
consolidated basis in any transaction or series of related transactions, (b) any
sale, transfer or issuance or series of related sales, transfers and/or
issuances of shares of the Capital Stock by the Corporation or any holder
thereof which results in any single Person or group (as defined in Rule 13d-5 of
the Exchange Act) becoming the beneficial owners of Capital Stock representing
(x) 50% or more of the voting power of all outstanding voting Capital Stock or
(y) the power to elect a majority of the Board (under ordinary circumstances, by
contract or otherwise), or (c) any merger or consolidation to which the
Corporation is a party unless after giving effect to such merger no single
Person or group (as defined in Rule 13d-5 of the Exchange Act) is the beneficial
owner of Capital Stock possessing the voting power to elect a majority of the
Board or the surviving Person’s board of directors (or similar governing body)
or becomes the beneficial owner of greater than 50% of the Corporation’s or such
surviving Person’s issued and outstanding common stock or securities convertible
into common stock of such Person.

“Closing Price” shall mean the price per share of the final trade of the Common
Stock, other Capital Stock or similar equity interest, as applicable, on the
applicable Trading Day (or the last trade of the Capital Stock or similar equity
interest preceding the applicable Trading Day if no trades of such securities
were made on the applicable Trading Day) on the principal national securities
exchange or securities market on which the Common Stock, other Capital Stock or
similar equity interest is listed or admitted to trading; provided that if the
Capital Stock is not so listed or traded, the Closing Price shall be equal to
the fair market value, as reasonably determined in good faith by the Board.

“Commission” shall mean the U.S. Securities and Exchange Commission, including
the staff thereof.

“Common Stock” shall have the meaning set forth in the recitals hereto.

“Common Stock Deemed Outstanding” shall mean, at any given time, the sum of
(a) the number of shares of Common Stock actually outstanding at such time, plus
(b) the number of shares of Common Stock issuable upon exercise of Options
actually outstanding at such time, plus (c) the number of shares of Common Stock
issuable upon conversion or exchange of Convertible Securities actually

 

2



--------------------------------------------------------------------------------

outstanding at such time (treating as actually outstanding any Convertible
Securities issuable upon exercise of Options actually outstanding at such time),
in each case, regardless of whether or not the Options or Convertible Securities
are actually exercisable at such time.

“Conversion Cap” shall have the meaning ascribed to it in Section 8(a).

“Conversion Price” shall mean $4.39, but as it may be adjusted from time to time
in accordance with Section 9.

“Conversion Restriction” shall have the meaning set forth in Section 8(a).

“Conversion Stock” shall mean Common Stock or other capital stock of the
Corporation then issuable upon conversion of the Series A Preferred in
accordance with the terms of Section 8.

“Convertible Securities” shall mean any stock , securities (other than Options)
or obligations of indebtedness directly or indirectly convertible into or
exchangeable for Common Stock.

“Corporation” shall have the meaning set forth in the preamble hereto.

“Date of Issuance” shall mean, for any Series A Preferred Share, the date on
which the Corporation initially issues such Series A Preferred Share (without
regard to any subsequent transfer of such Series A Preferred Share or reissuance
of the certificate(s) representing such Series A Preferred Share).

“Deemed Liquidation” shall have the meaning ascribed to it in Section 5(b).

“Dividend Reference Date” shall have the meaning set forth in Section 4(a).

“DGCL” shall have the meaning set forth in the preamble hereto.

“Event of Noncompliance” shall have the meaning set forth in Section 12.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Issuances” means any issuance or sale (or deemed issuance or sale in
accordance with Section 9(d)) by the Corporation after the Date of Issuance of:
(a) shares of Common Stock issued on the conversion of the Series A Preferred;
(b) up to an aggregate of 2,800,000 shares of Common Stock (as such number of
shares is equitably adjusted for subsequent stock splits, stock combinations,
stock dividends and recapitalizations) issued directly or upon the exercise of
Options to directors, officers, employees, or consultants of the Corporation in
connection with their service as directors of the Corporation, their employment
by the Corporation or their retention as consultants by the Corporation, in each
case authorized by the Board and issued pursuant to the Incentive Plans
(including all such shares of Common Stock and Options outstanding prior to the
Date of Issuance); or (c) shares of Common Stock issued upon the conversion or
exercise of Options (other than Options covered by clause (b) above) issued
prior to the Date of Issuance, provided that such securities are not amended
after the date hereof to increase the number of shares of Common Stock issuable
thereunder or to lower the exercise or conversion price thereof.

“Forced Conversion” shall have the meaning set forth in Section 8(b).

 

3



--------------------------------------------------------------------------------

“Forced Conversion Noncompliance Event” shall mean (i) the failure of the
Corporation to make any redemption payment with respect to any Series A
Preferred Share which it is required to make hereunder, whether or not such
payment is legally permissible or is prohibited by any debt financing agreement
of the Corporation or any of its Subsidiaries or any other agreement to which
the Corporation is subject or (ii) the breach by the Corporation of its
obligations under Section 8(e). The foregoing shall constitute Events of
Noncompliance whatever the reason or cause for any such Event of Noncompliance
and whether it is voluntary or involuntary or is effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body and regardless of the
effects of any subordination provisions.

“Incentive Plans” means the Corporation’s 1998 Stock Option Plan, 2004 Equity
Incentive Plan, 2010 Equity Incentive Plan, 1996 TMI Stock Option Plan and TMI
2006 Incentive and Non-Statutory Stock Option Plan, in each case as may be
amended, supplemented or modified from time to time as approved by the Board.

“Investment Agreement” shall mean that certain Investment Agreement by and
between the Corporation and Investor, dated as of June     , 2013.

“Investor Rights Agreement” shall mean that certain Investor Rights Agreement by
and between the Corporation and Investor, dated on or about the Date of
Issuance.

“Investor” shall mean WSHP Biologics Holdings, LLC.

“Junior Securities” shall mean any class or series of Capital Stock other than
(i) the Series A Preferred or (ii) any class or series of Capital Stock that is
specifically designated as senior or pari passu to the Series A Preferred in any
amendment, modification or supplement to the Certificate of Incorporation
(including as a result of a new certificate of designation), which the holders
of Series A Preferred have consented to in accordance with Section 11 hereof
and, if applicable, Section 3.5 of the Investor Rights Agreement.

“Liquidation” shall have the meaning ascribed to it in Section 5(a).

“Liquidation Preference” shall have the meaning ascribed to it in Section 5(a).

“Liquidation Value” of any Series A Preferred Share as of any particular date
shall mean $1,000.

“Optional Redemption Eligibility Date” shall mean the earlier of the following:
(i) a Change of Control and (ii) the seventh anniversary of the Date of
Issuance.

“Options” shall mean any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

“Organic Change” shall have the meaning ascribed to it in Section 9(e).

“Person” or “person” shall mean an individual, corporation, limited liability
company, association, partnership, group (as such term is used in
Section 13(d)(3) of the Exchange Act), trust, joint venture, business trust or
unincorporated organization, or a government or any agency or political
subdivision thereof.

“Preferred Director” shall have the meaning ascribed to it in Section 10(b).

 

4



--------------------------------------------------------------------------------

“Preferred Percentage” shall mean, at any time of determination, the percentage
equal to (i) the number of shares of Common Stock issuable upon the conversion
of all of the Series A Preferred Shares outstanding at such time of
determination (without regard to any restrictions on conversion (including the
Conversion Cap and the Conversion Restriction)), plus the number of shares of
Common Stock outstanding at such time of determination that were issued pursuant
to the conversion of any Series A Preferred Shares, divided by (ii) the number
of shares of Common Stock issued and outstanding at such time of determination,
plus the number of shares of Common Stock issuable upon conversion of the Series
A Preferred outstanding at such time (without regard to any restrictions on
conversion (including the Conversion Cap and the Conversion Restriction)).

“Preferred Stock” shall have the meaning set forth in the recitals hereto.

“Purchase Rights” shall have the meaning ascribed to it in Section 11.

“Redemption Date” shall mean, as to any Series A Preferred Share, the date
specified in the notice of any redemption at the Corporation’s option or at the
holder’s option; provided that no such date shall be a Redemption Date unless
the amount payable to such Series A Preferred Share hereunder is actually paid
in full on such date, and if not so paid in full, the Redemption Date shall be
the date on which such amount is fully paid.

“Registrable Securities” shall have the meaning set forth in the Investor Rights
Agreement.

“Related Party” shall mean (i) any officer or director of the Corporation or
other Person that owns at least 5% of the Common Stock on an as-converted fully
diluted basis (which for such calculation shall aggregate stockholdings of
Affiliates and of immediate family members sharing the same household with such
Persons), (ii) any officer or director of any of the Corporation’s Subsidiaries,
or (iii) any member of any such Person’s immediate family sharing the same
household or any of their respective Affiliates.

“Series A Dividend Reference Dates” shall have the meaning ascribed to it in
Section 4(b).

“Series A Preferred Majority Holders” shall mean, as of any time of
determination, the holders of a majority of the Series A Preferred Shares
outstanding as of such time of determination.

“Series A Preferred” shall have the meaning ascribed to it in Section 1.

“Series A Preferred Share” shall have the meaning ascribed to it in
Section 4(a).

“Series A Unpaid Dividends” shall have the meaning ascribed to it in
Section 4(a).

“Shareholder Approval” shall mean all approvals of the stockholders of the
Corporation necessary to approve the transactions contemplated under the
Investment Agreement and the issuance of the Series A Shares with the rights and
privileges described in this Certificate of Designation, including any approvals
by the holders of Common Stock for the issuance of twenty percent (20%) or more
of the number of shares of Common Stock outstanding before such issuance, and
the issuance of twenty percent (20%) or more of the voting power of the Company
to any one holder of Series A Shares as may be required under law or the listing
standards of NASDAQ (or any successor thereto or other trading market on which
the Common Stock is listed), including NASDAQ Market Place Rule 5635(b) and
(d) or NASDAQ Market Place Rule 5640, and Interpretative Material (IM) 5635-2,
as applicable.

 

5



--------------------------------------------------------------------------------

“Shareholder Approval Deadline” shall have the meaning ascribed to it in
Section 4(e).

“Shelf Registration Statement” shall have the meaning set forth in Investor
Rights Agreement.

“Stock Price Forced Conversion Event” shall have the meaning ascribed to it in
Section 8(b).

“Subsidiary” means any Person of which at least (i) a majority of the equity and
(ii) a majority of the voting interests, are owned or controlled, directly or
indirectly, by the Corporation, by any one or more of its Subsidiaries, or by
any combination of the Corporation and one or more of its Subsidiaries. For the
avoidance of doubt, any reference to any Subsidiary of the Company shall include
RTI Donor Services, Inc.

“Taxes” shall mean any federal, state, local or foreign income, gross receipts,
branch profits, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, escheat, environmental, customs duties,
capital stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, ad valorem, value added, alternative or add-on minimum or
estimated tax or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not and including any
obligation to indemnify or otherwise assume or succeed to the Tax liability of
any other Person by law, by contract or otherwise.

“Trading Day” shall mean any Business Day on which the Common Stock is traded,
or able to be traded, on the principal national securities exchange on which the
Common Stock is listed or admitted to trading.

(b) Rules of Construction. Unless the context otherwise requires: (i) words in
the singular include the plural, and in the plural include the singular;
(ii) “including” means including without limitation; (iii) references to any
Section or clause refer to the corresponding Section or clause, respectively, of
this Certificate of Designation; (iv) any reference to a day or number of days,
unless expressly referred to as a Business Day or Trading Day, shall mean the
respective calendar day or number of calendar days; (v) references to Sections
of or Rules under the Exchange Act shall be deemed to include substitute,
replacement or successor Sections or Rules, and any term defined by reference to
a Section of or Rule under the Exchange Act shall include Commission and
judicial interpretations of such Section or Rule; and (vi) headings are for
convenience of reference only.

Section 4. Dividends.

(a) General Obligations. When, as and if declared by the Board and to the extent
permitted under the DGCL, the Corporation shall pay preferential dividends in
cash to the holders of the Series A Preferred as provided in this Section 4(a).
Dividends on each share of the Series A Preferred (each a “Series A Preferred
Share,” and collectively, the “Series A Preferred Shares”) shall accrue on a
daily basis at the rate of six percent (6.0%) per annum (or twelve percent
(12.0%) per annum if, and for so long as, required pursuant to Section 4(e)) on
the sum of (x) the Liquidation Value thereof, plus (y) all accrued and
accumulated but unpaid dividends on such Series A Preferred Share (such amount
in clause (y), the “Series A Unpaid Dividends”), from and including the Date of
Issuance, to and including the first to occur of: (i) the date on which the
Liquidation Value of such Series A Preferred Share, plus all Series A Unpaid
Dividends thereon is paid to the holder thereof in connection with a Liquidation
pursuant to Section 5, (ii) the

 

6



--------------------------------------------------------------------------------

Redemption Payment Date for such Series A Preferred Share, (iii) the date on
which such Series A Preferred Share is converted into shares of Conversion Stock
hereunder or (iv) the date on which such Series A Preferred Share is otherwise
acquired by the Corporation. Such dividends shall accrue whether or not they
have been declared and whether or not there are profits, surplus or other funds
of the Corporation legally available for the payment of dividends, and such
dividends shall be cumulative such that Series A Unpaid Dividends shall be fully
paid or declared with funds irrevocably set apart for payment before any
dividends, distributions, redemptions or other payments may be made with respect
to any Junior Securities, other than to (A) declare or pay any dividend or
distribution payable on the Common Stock in shares of Common Stock or
(B) repurchase Common Stock held by employees or consultants of the Corporation
for not more than $0.001 per share or other de minimis amounts per share upon
termination of their employment or services in accordance with agreements
providing for such repurchase existing as of the date of this Certificate or in
accordance with any Incentive Plan or any other equity incentive plan of the
Corporation adopted and approved by the Board after the date of this
Certificate.

(b) Dividend Reference Dates. To the extent not paid in cash on
March 31, June 30, September 30, and December 31 of each year, beginning
[            ]1 (the “Series A Dividend Reference Dates”), all dividends which
have accrued on each Series A Preferred Share during the three-month period (or
other period, if any, in the case of the initial Series A Dividend Reference
Date) ending upon each such Series A Dividend Reference Date shall be
accumulated and shall remain accumulated dividends with respect to such Series A
Preferred Share until paid in cash to the holder thereof.

(c) Distribution of Partial Dividend Payments. Except as otherwise provided
herein, if at any time the Corporation pays less than the total amount of
dividends then accrued and accumulated with respect to the Series A Preferred
Shares, such payment shall be made pro rata among the holders thereof based upon
the aggregate Series A Unpaid Dividends in respect of the Series A Preferred
Shares held by each such holder.

(d) Participating Dividends. In addition to any other dividends accruing,
accumulating or declared hereunder, in the event that the Corporation declares
or pays any dividends upon the Common Stock (whether payable in cash, securities
or other property), other than (i) dividends payable on the Common Stock solely
in shares of Common Stock and (ii) to the extent constituting a dividend, any
repurchases of Common Stock held by employees or consultants of the Corporation
for not more than $0.001 per share or other de minimis amounts per share upon
termination of their employment or services in accordance with agreements
providing for such repurchase existing as of the date of this Certificate or in
accordance with any Incentive Plan or any other equity incentive plan of the
Corporation adopted and approved by the Board after the date of this
Certificate, the Corporation shall also declare and pay to the holders of the
Series A Preferred at the same time that it declares and pays such dividends to
the holders of the Common Stock the dividends which would have been declared and
paid with respect to the Common Stock issuable upon conversion of the Series A
Preferred Shares had all (i.e., without regard to any restrictions on conversion
(including the Conversion Cap and the Conversion Restriction) at such time) of
such outstanding Series A Preferred Shares been converted immediately prior to
the record date for such dividend, or if no record date is fixed, the date as of
which the record holders of Common Stock entitled to such dividends are to be
determined.

 

1 

To be the first to occur after the Closing of (i) June 30; (ii) September 30;
(iii) December 31; or (4) March 31.

 

7



--------------------------------------------------------------------------------

(e) Dividend Rate Adjustment. In the event that Shareholder Approval has not
been obtained within 180 days after the Date of Issuance (the “Shareholder
Approval Deadline”), then the dividend rate on each Series A Preferred Share
shall automatically (without any further action) increase to the rate of twelve
percent (12.0%) per annum, commencing on the day after the Shareholder Approval
Deadline and ending on (and including) the date on which Shareholder Approval
has been obtained.

Section 5. Liquidation

(a) Normal Liquidation. Upon any liquidation, dissolution or winding up of the
Corporation (whether voluntary or involuntary) (collectively with a Deemed
Liquidation, a “Liquidation”), each holder of Series A Preferred then
outstanding shall be entitled to be paid, out of the assets of the Corporation
available for distribution to its stockholders, before any distribution or
payment is made upon any Junior Securities by reason of their ownership thereof,
an amount in cash equal to the greater of (i) the sum of (x) the aggregate
Liquidation Value of all Series A Preferred Shares held by such holder, plus
(y) all Series A Unpaid Dividends thereon and (ii) the amount to which such
holder would be entitled to receive upon such Liquidation if all (without regard
to any restrictions on conversion (including the Conversion Cap and the
Conversion Restriction) at such time) of such holder’s Series A Preferred was
converted into Conversion Stock immediately prior to such event (such greater
amount, the “Liquidation Preference”), and the holders of Series A Preferred
shall not be entitled to any further payment with respect to their Series A
Preferred Shares. If, upon any Liquidation, the Corporation’s assets available
to be distributed among the holders of the Series A Preferred are insufficient
to permit payment to such holders of the aggregate amount which they are
entitled to be paid under this Section 5(a), then the entire assets available to
be distributed to the Corporation’s stockholders shall be distributed pro rata
among such holders of Series A Preferred Shares based upon the aggregate
Liquidation Value plus all Series A Unpaid Dividends of the Series A Preferred
held by each such holder. Not less than 30 days prior to the payment date stated
therein (or such lesser period as may be agreed by the Series A Preferred
Majority Holders), the Corporation shall deliver written notice of any
Liquidation to each record holder of Series A Preferred, setting forth in
reasonable detail the amount of proceeds to be paid with respect to each Series
A Preferred Share and each Junior Security in connection with such Liquidation.

(b) Deemed Liquidation. The occurrence of a Change of Control shall be deemed to
be a liquidation, dissolution and winding up of the Corporation for purposes of
this Section 5(b) (a “Deemed Liquidation”), and the holders of the Series A
Preferred shall be entitled to receive from the Corporation the Liquidation
Preference with respect to the Series A Preferred upon such occurrence. The
Corporation shall mail written notice of any Change of Control to each record
holder of Series A Preferred Shares not less than 30 nor more than 60 days prior
to the date on which such Change of Control is consummated.

Section 6. Redemption.

(a) Redemptions at the Option of the Holder. Beginning on the Optional
Redemption Eligibility Date, any holder of Series A Preferred may, at any time
and from time to time, request redemption, out of funds legally available
therefor, of all or any portion of the Series A Preferred Shares held by such
holder by delivering written notice of such request to the Corporation
specifying the number of Series A Preferred Shares to be so redeemed and the
date of such redemption (which may not be earlier than 60 days after delivery of
such redemption notice). The Corporation shall be required to redeem on the date
so specified in such holder’s written notice delivered to the Corporation all or
any portion of their Series A Preferred Shares with respect to which such
redemption requests have been made at a price per Series A Preferred Share in
cash equal to the Series A Liquidation Value thereof, plus all Series A Unpaid
Dividends thereon.

 

8



--------------------------------------------------------------------------------

(b) Redemptions at the Option of the Corporation. Beginning on the fifth
anniversary of the Date of Issuance, the Corporation may at any time and from
time to time, redeem, out of funds legally available therefor, all or any
portion of the Series A Preferred Shares held by such holder by delivering
written notice of such request to such holder in accordance with Section 6(d).
Upon any such redemption, the Corporation shall pay a price per Series A
Preferred Share with respect to which such redemption requests have been made in
cash equal to the Series A Liquidation Value thereof, plus all Series A Unpaid
Dividends thereon. Notwithstanding anything to the contrary herein, each holder
of Series A Preferred Shares to be redeemed by the Corporation may elect to
convert all or any portion of the Series A Preferred Shares held by such holder
into Conversion Stock pursuant to Section 8 at any time prior to the applicable
Redemption Date.

(c) Redemption Payments. For each Series A Preferred Share to be redeemed
hereunder, the Corporation shall be obligated on the date specified in the
notice of redemption delivered by the holder(s) of Series A Preferred Shares
pursuant to Section 6(a) or by the Corporation pursuant to Section 6(b), as the
case may be, to pay to the holder thereof (upon surrender by such holder at the
Corporation’s principal office of the certificate representing such Series A
Preferred Share) in immediately available funds the amount required pursuant to
Section 6(a) or Section 6(b), as applicable. If the funds of the Corporation
legally available for redemption of Series A Preferred Shares pursuant to
Section 6(a) on any Redemption Date are insufficient to redeem the total number
of Series A Preferred Shares to be redeemed on such date, then without limiting
any rights or remedies herein or otherwise, those funds which are legally
available shall be used to redeem the maximum possible number of Series A
Preferred Shares pro rata among the holders of the Series A Preferred Shares to
be redeemed pursuant to Section 6(a) based upon the aggregate Liquidation Value,
plus Series A Unpaid Dividends of such Series A Preferred Shares held by each
such holder. At any time thereafter when additional funds of the Corporation are
legally available for the redemption of Series A Preferred Shares pursuant to
Section 6(a) such funds shall immediately be used to redeem the balance of the
Series A Preferred Shares which the Corporation has become obligated to redeem
on any Redemption Date but which it has not redeemed. For the avoidance of
doubt, (x) references to “legally available” funds herein shall mean the amount
of assets of the Corporation that may be used for a redemption of shares under
Section 160 of the DGCL, and (y) the Corporation shall be required to take all
actions as are necessary to obtain available funds to satisfy its redemption
obligations, including selling assets and borrowing funds. For the avoidance of
doubt, the Corporation shall be in breach of its obligations under this
Certificate of Designation if it fails to pay in cash all amounts required to be
paid by the Corporation pursuant to Section 6(a) on the redemption date
specified in any redemption notice delivered by Investor in accordance with
Section 6(a).

(d) Notice of Redemption by Corporation. The Corporation shall mail written
notice of each redemption of Series A Preferred (other than a redemption at the
request of a holder or holders of Series A Preferred) to each record holder
thereof not more than 60 nor less than 30 days prior to the date on which such
redemption is to be made. Upon mailing any notice of redemption which relates to
a redemption at the Corporation’s option, the Corporation shall become obligated
to redeem the total number of Series A Preferred Shares specified in such notice
at the time of redemption specified therein except to the extent such holder
converts such Series A Preferred Shares into Conversion Stock prior to such
redemption.

 

9



--------------------------------------------------------------------------------

(e) Reissuances of Certificates. In case fewer than the total number of Series A
Preferred Shares represented by any certificate are redeemed, a new certificate
representing the number of unredeemed Series A Preferred Shares shall be issued
to the holder thereof without cost to such holder within five business days
after surrender of the certificate representing the redeemed Series A Preferred
Shares.

(f) Determination of the Number of Each Holder’s Series A Preferred Shares to be
Redeemed. Except as otherwise provided in Section 6(c), the number of Series A
Preferred Shares to be redeemed from each holder thereof in redemptions
hereunder shall be the number of Series A Preferred Shares determined by
multiplying the total number of Series A Preferred Shares to be redeemed times a
fraction, the numerator of which shall be the total number of Series A Preferred
Shares then held by such holder and the denominator of which shall be the total
number of Series A Preferred Shares then outstanding.

(g) Redeemed or Otherwise Acquired Series A Preferred Shares. Any Series A
Preferred Shares which are redeemed or otherwise acquired by the Corporation
shall be canceled and retired to authorized but unissued shares and shall not be
reissued, sold or transferred.

(h) Other Redemptions or Acquisitions. The Corporation shall not, nor shall it
permit any Subsidiary to, redeem or otherwise acquire any Series A Preferred
Shares, except as expressly authorized herein.

Section 7. Priority of Series A Preferred Shares. Except as specifically
provided herein, so long as any Series A Preferred Shares remain outstanding,
without the prior written consent of the Series A Preferred Majority Holders,
the Corporation shall not, nor shall it permit any Subsidiary to, redeem,
purchase or otherwise acquire directly or indirectly any Junior Securities, nor
shall the Corporation directly or indirectly declare or pay any dividend or make
any distribution upon any Junior Securities.

Section 8. Conversion.

(a) Conversion at the Option of the Holder. Each Series A Preferred Share may be
converted, at any time and from time to time, at the option of the holder
thereof into a number of shares of Common Stock equal to the quotient determined
by dividing (i) the sum of the Liquidation Value, plus the Series A Unpaid
Dividends thereon at such time, by (ii) the Conversion Price then in effect;
provided, that (i) prior to the receipt of the Shareholder Approval, the Series
A Preferred shall not be convertible pursuant to this Section 8 into more than
19.99% of the number of shares of Common Stock outstanding immediately prior to
the Date of Issuance (subject to a proportionate adjustment in the event of a
stock split, stock dividend, combination or other proportionate reduction or
increase for the Common Stock) such conversion (such limitation, the “Conversion
Cap”); and (ii) prior to the first vote of the shareholders of the Corporation
with respect to the Shareholder Approval, no Series A Preferred Shares may be
converted (the “Conversion Restriction”). Series A Preferred Shares shall
immediately and permanently cease to be subject to the Conversion Cap upon
receipt of Shareholder Approval. For the avoidance of doubt, the Conversion
Restriction shall no longer apply after the first vote of the shareholders of
the Corporation with respect to the Shareholder Approval, whether or not
Shareholder Approval is obtained.

(b) Conversion at the Option of the Corporation. On any date following the
earlier to occur of (i) the date, if any, that the average Closing Price during
any 20 consecutive Trading Day period is greater than $7.98 (subject to a
proportionate adjustment in the event of a stock split, stock dividend,
combination or other proportionate reduction or increase to the Common

 

10



--------------------------------------------------------------------------------

Stock) (a “Stock Price Forced Conversion Event”), and (ii) the fifth anniversary
of the Date of Issuance, if (A) no Forced Conversion Noncompliance Event has
occurred and is continuing, (B) there is an effective Shelf Registration
Statement covering the resale of all of the Registrable Securities and (C) in
the case of a Stock Price Forced Conversion Event, the Closing Price on the
Trading Day immediately preceding the date on which the Corporation delivers
notice of conversion pursuant to Section 8(c) is greater than $7.98 (subject to
a proportionate adjustment in the event of a stock split, stock dividend,
combination or other proportionate reduction or increase to the Common Stock),
then the Corporation may, cause the conversion of all, but (subject to the
Conversion Cap and the Conversion Restriction) not less than all, of the Series
A Preferred Shares into a number of shares of Common Stock per Series A
Preferred Share equal to the quotient determined by dividing (x) the sum of the
Liquidation Value, plus the Series A Unpaid Dividends thereon at such time, by
(y) the Conversion Price then in effect. Any Series A Preferred Shares not
converted due to the Conversion Cap and/or the Conversion Restriction shall
continue outstanding on the terms set forth herein after such conversion. In
connection with any such conversion, any Unpaid Series A Dividends shall be
deemed to convert into Conversion Stock prior to any Series A Preferred Shares.
The exercise by the Corporation of its rights under this Section 8(b) shall be
referred to as the “Forced Conversion”. Notwithstanding the foregoing, no Forced
Conversion shall be permitted until all governmental body filings, consents,
authorizations and approvals (including under the Hart-Scott Rodino Antitrust
Improvements Act of 1976, as amended) that are required for such Forced
Conversion shall have been made and obtained by the Corporation; accordingly,
the holders of the Series A Preferred Shares and the Corporation will promptly
take all actions necessary to make any such required filings and cooperate in
connection with any such required filings.

(c) Conversion Procedure. In the case of a conversion pursuant to Section 8(a),
the conversion date shall be the date on which the certificate(s) representing
such Series A Preferred Shares and a duly signed and completed notice of
conversion of such Series A Preferred Share is received by the Corporation. In
the case of a conversion pursuant to Section 8(b), the conversion date shall be
a date specified in the notice from the Corporation to the holder(s) of Series A
Preferred, which may not be less than ten (10) days after the holder of such
Series A Preferred Shares has received written notice from the Corporation of
its election to convert the Series A Preferred Shares; provided, that, for the
avoidance of doubt, at any time after delivery of the Corporation’s conversion
notice pursuant to Section 8(b), any holder of Series A Preferred may cause all
or any portion of such holder’s Series A Preferred Shares to be redeemed by the
Corporation if permitted by, and in accordance with, Section 6(a). As soon as
possible (but in any event within five (5) business days) after a conversion of
Series A Preferred Shares has been effected, the Corporation shall deliver to
the converting holder, a certificate or certificates representing the number of
shares of Common Stock issuable by reason of such conversion in such names or
names and such denominations as the converting holder has specified. In case
fewer than the total number of Series A Preferred Shares represented by any
certificate are converted, a new certificate representing the number of Series A
Preferred Shares not converted shall be issued to the holder thereof without
cost to such holder within five business days after surrender of the certificate
representing the redeemed Series A Preferred Shares.

(d) Cooperation. The Corporation shall not close its books against the transfer
of Series A Preferred Shares or of Common Stock issued or issuable upon
conversion of Series A Preferred Shares in any manner which interferes with the
timely conversion of the Series A Preferred Shares. Without limiting Section 6.6
of the Investment Agreement or Section 8(b) above, the Corporation shall assist
and cooperate (at its expense) with any holder of Series A Preferred Shares
required to make any governmental filings or obtain any governmental approval
prior to or in connection with any conversion of Series A Preferred Shares
hereunder (including, without limitation, making any governmental filings
required to be made by the Corporation).

 

11



--------------------------------------------------------------------------------

(e) Common Stock Reserved for Issuance. The Corporation shall at all times when
any Series A Preferred Shares are outstanding reserve and keep available out of
its authorized and unissued shares of Common Stock, solely for the purpose of
issuance upon the conversion of the Series A Preferred Shares, the number of
shares of Common Stock that would be issuable upon the conversion of all
outstanding Series A Preferred Shares, assuming for the purposes of this
calculation that at all times the Shareholder Approval has been obtained and
that the Conversion Restriction does not apply. All shares of Common Stock which
are so issuable shall, when issued, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens, charges and encumbrances. The
Corporation shall take all such actions as may be necessary to assure that all
such shares of Common Stock may be so issued without violation of any applicable
law or governmental regulation or any requirements of any domestic securities
exchange or market upon which shares of Common Stock may be listed (except for
official notice of issuance which shall be immediately delivered by the
Corporation upon each such issuance and except for any such law, regulation or
requirement applicable because of the business or nature of the holder). The
Corporation shall not take any action which would cause the number of authorized
but unissued shares of Common Stock to be less than the number of such shares
required to be reserved hereunder for issuance upon conversion of the Series A
Preferred Shares in accordance with this Section 8(d).

(f) Taxes. The Corporation shall pay any and all transfer Taxes that may be
payable in respect of the issue or delivery of shares of Common Stock on
conversion of the Series A Preferred Shares; provided that the Corporation shall
not be required to pay transfer Taxes in respect of shares of Conversion Stock
issued in the name of, or delivered to, a person other than Investor.

Section 9. Adjustments to Conversion Price. In order to prevent dilution of the
conversion rights granted under Section 8, the Conversion Price and the number
of shares of Conversion Stock issuable on conversion of the Shares of Series A
Preferred shall be adjusted from time to time pursuant to this Section 9.

(a) Adjustment to Conversion Price upon Issuance of Common Stock. Except as
provided in Section 9(b) and except in the case of an event described in either
Section 9(d) or Section 9(e), if the Corporation, at any time or from time to
time after the Date of Issuance, issues or sells, or in accordance with
Section 9(c) is deemed to have issued or sold, any shares of Common Stock
without consideration or for consideration per share less than the Conversion
Price in effect immediately prior to such issuance or sale (or deemed issuance
or sale), then immediately upon such issuance or sale (or deemed issuance or
sale) the Conversion Price shall be reduced (and in no event increased) to a
Conversion Price equal to the quotient determined by dividing: (i) the sum of
(1) the product derived by multiplying the Conversion Price in effect
immediately prior to such issuance or sale (or deemed issuance or sale) by the
number of shares of Common Stock Deemed Outstanding immediately prior to such
issuance or sale (or deemed issuance or sale), plus (2) the aggregate
consideration, if any, received by the Corporation upon such issuance or sale
(or deemed issuance or sale); by (ii) the sum of (1) the number of shares of
Common Stock Deemed Outstanding immediately prior to such issuance or sale (or
deemed issuance or sale) plus (2) the aggregate number of shares of Common Stock
issued or sold (or deemed issued or sold) by the Corporation in such issuance or
sale (or deemed issuance or sale).

 

12



--------------------------------------------------------------------------------

(b) Exceptions To Adjustment Upon Issuance of Common Stock. Anything herein to
the contrary notwithstanding, there shall be no adjustment to the Conversion
Price with respect to any Excluded Issuance.

(c) Effect on Conversion Price of Certain Events. For purposes of determining
the adjusted Conversion Price under Section 9(a), the following shall be
applicable:

(1) Issuance of Rights or Options. If the Corporation, at any time or from time
to time after the Date of Issuance, in any manner grants or sells (whether
directly or by assumption in a merger or otherwise) any Options, whether or not
such Options or the right to convert or exchange any Convertible Securities
issuable upon the exercise of such Options are immediately exercisable, and the
price per share (determined as provided in this paragraph and in
Section 9(c)(5)) for which Common Stock is issuable upon the exercise of such
Options, or upon the conversion or exchange of Convertible Securities issuable
upon the exercise of such Options, is less than the Conversion Price in effect
immediately prior to the time of the granting or sale of such Options, then the
total maximum number of shares of Common Stock issuable upon the exercise of
such Options or upon conversion or exchange of the total maximum amount of
Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued by the Corporation at the time of the granting or
sale of such Options (and thereafter shall be deemed to be outstanding for
purposes of adjusting the Conversion Price under Section 9(a)), at a price per
share equal to the quotient determined by dividing (i) the sum (which sum shall
constitute the applicable consideration received for purposes of Section 9(a))
of (x) the total amount, if any, received or receivable by the Corporation as
consideration for the granting or sale of all such Options, plus (y) the minimum
aggregate amount of additional consideration payable to the Corporation upon the
exercise of all such Options, plus (z), in the case of such Options which relate
to Convertible Securities, the minimum aggregate amount of additional
consideration, if any, payable to the Corporation upon the issuance or sale of
all such Convertible Securities and the conversion or exchange of all such
Convertible Securities, by (ii) the total maximum number of shares of Common
Stock issuable upon the exercise of all such Options or upon the conversion or
exchange of all Convertible Securities issuable upon the exercise of all such
Options. Except as otherwise provided in Section 9(c)(3), no further adjustment
of the Conversion Price shall be made when Convertible Securities are actually
issued upon the exercise of such Options or when Common Stock is actually issued
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities.

(2) Issuance of Convertible Securities. If the Corporation, at any time or from
time to time after the Date of Issuance, in any manner issues or sells (whether
directly or by assumption in a merger or otherwise) any Convertible Securities,
whether or not the right to convert or exchange any such Convertible Securities
is immediately exercisable, and the price per share (determined as provided in
this paragraph and in Section 9(c)(5)) for which Common Stock is issuable upon
conversion or exchange of such Convertible Securities is less than the
Conversion Price in effect immediately prior to the time of such issue or sale,
then the total maximum number of shares of Common Stock issuable upon conversion
or exchange of the total maximum amount of such Convertible Securities shall be
deemed to have been issued by the Corporation at the time of the issuance or
sale of such Convertible Securities (and thereafter shall be deemed to be
outstanding for purposes of adjusting the Conversion Price pursuant to
Section 9(a)), at a price per share equal to the quotient determined by dividing
(i) the sum (which sum

 

13



--------------------------------------------------------------------------------

shall constitute the applicable consideration received for purposes of
Section 9(a)) of (x) the total amount, if any, received or receivable by the
Corporation as consideration for the issue or sale of such Convertible
Securities, plus (y) the minimum aggregate amount of additional consideration,
if any, payable to the Corporation upon the conversion or exchange of all such
Convertible Securities, by (ii) the total maximum number of shares of Common
Stock issuable upon the conversion or exchange of all such Convertible
Securities. Except as otherwise provided in Section 9(c)(3), no further
adjustment of the Conversion Price shall be made when Common Stock is actually
issued upon the conversion or exchange of such Convertible Securities, and if
any such issue or sale of such Convertible Securities is made upon exercise of
any Options for which adjustments of the Conversion Price had been or are to be
made pursuant to other provisions of this Section 9(c), no further adjustment of
the Conversion Price shall be made by reason of such issue or sale.

(3) Change in Option Price or Conversion Rate. Upon any change in any of (A) the
total amount received or receivable by the Corporation as consideration for the
granting or sale of any Options or Convertible Securities referred to in
Section 9(c)(1) or Section 9(c)(2), (B) the minimum aggregate amount of
additional consideration, if any, payable to the Corporation upon the exercise
of any Options or upon the issuance, conversion or exchange of any Convertible
Securities referred to in Section 9(d)(1) or Section 9(c)(2), (C) the rate at
which Convertible Securities referred to in Section 9(c)(1) or Section 9(c)(2)
are convertible into or exchangeable for Common Stock, or (D) the maximum number
of shares of Common Stock issuable in connection with any Options referred to in
Section 9(c)(1) or any Convertible Securities referred to in Section 9(c)(2) (in
each case, other than in connection with an Excluded Issuance), then (whether or
not the original issuance or sale of such Options or Convertible Securities
resulted in an adjustment to the Conversion Price pursuant to this Section 9)
the Conversion Price in effect at the time of such change shall be adjusted or
readjusted, as applicable, to the Conversion Price which would have been in
effect at such time pursuant to the provisions of this Section 9 had such
Options or Convertible Securities still outstanding provided for such changed
consideration or conversion rate, as the case may be, at the time initially
granted, issued or sold, but only if as a result of such adjustment or
readjustment the Conversion Price then in effect is reduced.

(4) Treatment of Expired Options and Unexercised Convertible Securities. Upon
the expiration of any Option or the termination of any right to convert or
exchange any Convertible Security without the exercise of any such Option or
right, the Conversion Price then in effect hereunder shall be adjusted
immediately pursuant to the provisions of this Section 9 to the Conversion Price
which would have been in effect at the time of such expiration or termination
had such Option or Convertible Security, to the extent outstanding immediately
prior to such expiration or termination, never been issued.

(5) Calculation of Consideration Received. If any Common Stock, Option or
Convertible Security is, at any time or from time to time after the Date of
Issuance, issued or sold or deemed to have been issued or sold in accordance
with Section 9(c) (A) for cash, the consideration received therefor shall be
deemed to be the net amount received by the Corporation therefor; (B) for
consideration other than cash, the amount of the consideration other than cash
received by the Corporation shall be the fair value of such consideration,
except where such consideration consists of marketable securities, in which case
the amount of consideration received by the Corporation shall be the market
price (as reflected on any securities exchange, quotation system or association
or similar

 

14



--------------------------------------------------------------------------------

pricing system covering such security) for such securities as of the end of
business on the date of receipt of such securities; (C) for no specifically
allocated consideration in connection with an issuance or sale of other
securities of the Corporation, together comprising one integrated transaction,
the amount of the consideration therefor shall be deemed to be the fair value of
such portion of the aggregate consideration received by the Corporation in such
transaction as is attributable to such shares of Common Stock, Options or
Convertible Securities, as the case may be, issued in such transaction; or
(D) to the owners of the non-surviving entity in connection with any merger in
which the Corporation is the surviving corporation, the amount of consideration
therefor shall be deemed to be the fair value of the portion of the net assets
and business of the non-surviving entity that is attributable to such Common
Stock, Options or Convertible Securities, as the case may be, issued to such
owners. The fair value of any consideration or net assets other than cash and
marketable securities shall be determined jointly by the Corporation and the
Series A Preferred Majority Holders. If such parties are unable to reach
agreement within a reasonable period of time, the fair value of such
consideration shall be determined by an independent appraiser experienced in
valuing such type of consideration jointly selected by the Corporation and the
Series A Preferred Majority Holders. The determination of such appraiser shall
be final and binding upon the parties, and the fees and expenses of such
appraiser shall be borne by the Corporation.

(6) Integrated Transactions. In case any Option is issued in connection with the
issue or sale of other securities of the Corporation, together comprising one
integrated transaction in which no specific consideration is allocated to such
Option by the parties thereto, the Option shall be deemed to have been issued
for a consideration of $.001.

(7) Treasury Series A Preferred Shares. The number of shares of Common Stock
outstanding at any given time shall not include shares owned or held by or for
the account of the Corporation or any Subsidiary, and the disposition of any
shares so owned or held shall be considered an issue or sale of Common Stock for
the purpose of this Section 9.

(8) Record Date. For purposes of any adjustment to the Conversion Price in
accordance with this Section 9, if the Corporation takes a record of the holders
of Common Stock for the purpose of entitling them (a) to receive a dividend or
other distribution payable in Common Stock, Options or Convertible Securities or
(b) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(d) Adjustment to Conversion Price Upon Dividend, Subdivision or Combination of
Common Stock. If the Corporation, at any time or from time to time after the
Date of Issuance, (i) pays a dividend or make any other distribution upon the
Common Stock or any other capital stock of the Corporation payable in shares of
Common Stock or in Options or Convertible Securities, or (ii) subdivides (by any
stock split, recapitalization or otherwise) its outstanding shares of Common
Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such dividend, distribution or subdivision shall be
proportionately reduced, and if the Corporation at any time combines (by reverse
stock split or otherwise) its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination shall be proportionately increased. Any adjustment under this
Section 9(d) shall become effective at the close of business on the date the
dividend, subdivision or combination becomes effective.

 

15



--------------------------------------------------------------------------------

(e) Adjustment to Conversion Price Upon Reorganizations, Mergers, Consolidation,
Merger or Sale. Any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Corporation’s
assets to another Person or other similar transaction (other than any such
transaction covered by Section 9(d)), in each case which entitles the holders of
Common Stock to receive (either directly or upon subsequent Liquidation) stock,
securities or assets with respect to or in exchange for Common Stock, is
referred to herein as an “Organic Change”. Prior to the consummation of any
Organic Change, the Corporation shall make appropriate provisions (in form and
substance satisfactory to the Series A Preferred Majority Holders) to insure
that each of the holders of the Series A Preferred shall thereafter have the
right to acquire and receive, in lieu of or in addition to (as the case may be)
the shares of Common Stock immediately theretofore acquirable and receivable
upon the conversion of such holder’s Series A Preferred Shares, such shares of
stock, securities or assets as such holder would have received in connection
with such Organic Change if such holder had converted its Series A Preferred
Shares immediately prior to such Organic Change. In each such case, the
Corporation shall also make appropriate provisions (in form and substance
satisfactory to the Series A Preferred Majority Holders) to insure that the
provisions of this Section 9 shall thereafter be applicable to the Series A
Preferred Shares (including, in the case of any such consolidation, merger or
sale in which the successor or purchasing Person is other than the Corporation,
an immediate adjustment of the Conversion Price to the value per share for the
Common Stock reflected by the terms of such consolidation, merger or, sale or
similar transaction, and a corresponding immediate adjustment in the number of
shares of Conversion Stock acquirable upon conversion of Series A Preferred
Shares, if the value so reflected is less than the Conversion Price in effect
immediately prior to such consolidation, merger or, sale or similar
transaction). The Corporation shall not effect any such consolidation, merger or
sale, unless prior to the consummation thereof, the successor Person (if other
than the Corporation) resulting from consolidation or merger or the Person
purchasing such assets assumes by written instrument (in form and substance
satisfactory to the Series A Preferred Majority Holders), the obligation to
deliver to each such holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, such holder may be entitled to
acquire.

(f) Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 9 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Board shall
make an appropriate adjustment in the Conversion Price so as to protect the
rights of the holders of Series A Preferred Shares in a manner consistent with
the provisions of this Section 9; provided that no such adjustment pursuant to
this Section 9 shall increase the Conversion Price or decrease the number of
shares of Conversion Stock issuable as otherwise determined pursuant to this
Section 9.

(g) Notices. Immediately upon any adjustment of the Conversion Price, the
Corporation shall give written notice thereof to all holders of Series A
Preferred Shares, setting forth in reasonable detail and certifying the
calculation of such adjustment. The Corporation shall give written notice to all
holders of Series A Preferred Shares at least 20 days prior to the date on which
the Corporation closes its books or takes a record (i) with respect to any
dividend or distribution upon Common Stock, (ii) with respect to any pro rata
subscription offer to holders of Common Stock or (iii) for determining rights to
vote with respect to any Organic Change or Liquidation. The Corporation shall
also give written notice to the holders of Series A Preferred Shares at least 20
days prior to the date on which any Organic Change shall take place.

 

16



--------------------------------------------------------------------------------

Section 10. Voting Rights; Election of Directors

(a) Voting Generally. Without limiting any rights provided to the holders of
shares of Series A Preferred under the DGCL, the holders of shares of Series A
Preferred shall be entitled to vote as a single class with the holders of the
Common Stock on all matters submitted to a vote of stockholders of the
Corporation, except with respect to the Shareholder Approval; provided that,
prior to the first vote of the shareholders of the Corporation with respect to
the Shareholder Approval, the Series A Preferred shall have no voting rights,
except as otherwise required by applicable law. Each holder of shares of the
Series A Preferred shall be entitled to the number of votes equal to the largest
number of full shares of Common Stock into which all shares of Preferred Stock
held of record by such holder could then be converted (taking into account, for
the avoidance of doubt, all Unpaid Series A Dividends thereon convertible into
shares of Common Stock, any Conversion Price adjustments made pursuant to
Section 9 and the Conversion Cap) at the record date for the determination of
the stockholders entitled to vote on such matters or, if no such record date is
established, at the date such vote is taken or any written consent of
stockholders is first executed; provided, however, that no holder of Series A
Preferred shall be entitled to cast votes for the number of shares of Common
Stock issuable upon conversion of such Series A Preferred Shares held by such
holder that exceeds (subject to a proportionate adjustment for any stock split,
stock dividend, combination, recapitalization or other proportionate reduction
or increase in the Common Stock) the quotient of (x) the aggregate purchase
price paid by such holder of Series A Preferred for its Series A Preferred
Shares, divided by (y) the lesser of (i) $4.40 and (ii) the Closing Price of the
Common Stock on the Trading Day immediately prior to the Date of Issuance of
such holder’s Series A Preferred. The holders of Series A Preferred Shares shall
be entitled to notice of any meeting of stockholders in accordance with the
Bylaws of the Corporation.

(b) Election of Directors. In the election of directors of the Board, the
holders of the Series A Preferred Shares, in addition to the other voting rights
set forth herein, shall be entitled to elect (i) two directors to the Board
(each, a “Preferred Director”) for so long as (x) any Series A Preferred Shares
are outstanding and (y) the Preferred Percentage equals or exceeds 10% and
(ii) if the Preferred Percentage is less than 10% but at least 5%, one Preferred
Director to the Board for so long as any Series A Preferred Shares are
outstanding. Each Preferred Director appointed pursuant to this Section 10(b)
shall continue to hold office until such Preferred Director is removed from
office by the affirmative vote of the Series A Preferred Majority Holders or at
such time as such Preferred Director’s death, resignation, retirement or
disqualification. Any vacancy created by the removal, death, resignation,
retirement or disqualification of a Preferred Director shall be filled by the
affirmative vote of the Series A Preferred Majority Holders. If the holders of
the Series A Preferred Shares for any reason fail to elect anyone to fill any
such directorship or vacancy, such position shall remain vacant until such time
as such holders elect a director to fill such position and shall not be filled
by resolution or vote of the Board or the Corporation’s other stockholders. The
Corporation shall take all such action as may be reasonably requested by such
holders to effect this Section 10(b) (including nominating and recommending the
designees of the holders of the Series A Preferred Shares for election).

Section 11. Consent Rights. In addition to any rights that the holders of Series
A Preferred Shares may have pursuant to the DGCL, for so long as (x) any Series
A Preferred Shares are outstanding and (y) the Preferred Percentage is at least
ten percent (10%), the Corporation will not, without first obtaining the written
consent or affirmative vote of the Series A Preferred Majority Holders, voting
separately as a class, take any of the following actions: (i) liquidate,
dissolve or wind-up the Corporation (whether voluntary or involuntary),
(ii) amend, modify, supplement or repeal any provision of the Certificate of
Incorporation or Bylaws that would have a material adverse effect on any right,
preference,

 

17



--------------------------------------------------------------------------------

privilege or voting power of the Series A Preferred Shares or the holders
thereof (it being understood that, for the avoidance of doubt, any amendment,
modification or supplement to the Certificate of Incorporation (including as a
result of new certificate of designation) to create, authorize, designate or
issue any equity securities of the Corporation senior to or pari passu with the
Series A Preferred Shares would have a material adverse effect on the rights,
preferences, privileges and/or voting power of the Series A Preferred Shares or
the holders thereof), (iii) change the size of the Board; (iv) enter into,
amend, modify or supplement any agreement, transaction, commitment or
arrangement with any Related Party, except for customary employment arrangements
and benefit programs; or (v) agree to take any of the foregoing actions.

Section 12. Events of Noncompliance.

(a) Definition. An Event of Noncompliance shall have occurred if:

(1) the Corporation fails to make any redemption payment with respect to the
Series A Preferred which it is required to make hereunder, whether or not such
payment is legally permissible or is prohibited by any agreement to which the
Corporation is subject;

(2) the Corporation breaches or otherwise fails to perform or observe (i) any
other covenant or agreement set forth herein or in the Investor Rights Agreement
or (ii) any covenant or agreement set forth in the Investment Agreement required
to be performed or observed by the Corporation after the closing of the
transactions contemplated by the Investment Agreement;

(3) the Corporation or any material Subsidiary makes an assignment for the
benefit of creditors or admits in writing its inability to pay its debts
generally as they become due; or an order, judgment or decree is entered
adjudicating the Corporation or any material Subsidiary bankrupt or insolvent;
or any order for relief with respect to the Corporation or any material
Subsidiary is entered under the Federal Bankruptcy Code; or the Corporation or
any material Subsidiary petitions or applies to any tribunal for the appointment
of a custodian, trustee, receiver or liquidator of the Corporation or any
material Subsidiary or of any substantial part of the assets of the Corporation
or any material Subsidiary, or commences any proceeding (other than a proceeding
for the voluntary liquidation and dissolution of a Subsidiary) relating to the
Corporation or any material Subsidiary under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Corporation or any material Subsidiary and
either (a) the Corporation or any such Subsidiary by any act indicates its
approval thereof, consent thereto or acquiescence therein or (b) such petition,
application or proceeding is not dismissed within 60 days.

(b) If an Event of Noncompliance occurs, the dividend rate on the Series A
Preferred described in Section 4(a) shall increase immediately by an increment
of one (1) percentage point. Thereafter, until such time as no Event of
Noncompliance exists, the dividend rate shall increase automatically at the end
of each succeeding 90-day period by an additional increment of 1 percentage
point (but in no event shall the dividend rate exceed fifteen percent (15%)).
Any increase of the dividend rate resulting from the operation of this paragraph
shall terminate as of the close of business on the date on which no Event of
Noncompliance exists, subject to subsequent increases pursuant to this
paragraph.

 

18



--------------------------------------------------------------------------------

Section 13. Other Rights. If any Event of Noncompliance exists, each holder of
Series A Preferred shall also have any other rights which such holder is
entitled to under any contract or agreement at any time and any other rights
which such holder may have pursuant to applicable law.

Section 14. Corporate Opportunities. To the fullest extent permitted by DGCL
Section 122, the Corporation renounces any interest or expectancy of the
Corporation in, or in being offered an opportunity to participate in, business
opportunities that are presented to any Preferred Director.

Section 15. Registration of Transfer. The Corporation shall keep at its
principal office a register for the registration of Series A Preferred Shares.
Upon the surrender of any certificate representing Series A Preferred Shares at
such place, the Corporation shall, at the request of the record holder of such
certificate, execute and deliver (at the Corporation’s expense) a new
certificate or certificates in exchange therefor representing in the aggregate
the number of Series A Preferred Shares represented by the surrendered
certificate. Each such new certificate shall be registered in such name and
shall represent such number of Series A Preferred Shares as is requested by the
holder of the surrendered certificate and shall be substantially identical in
form to the surrendered certificate, and dividends shall accrue on the Series A
Preferred Shares represented by such new certificate from the date to which
dividends have been fully paid on such Series A Preferred Shares represented by
the surrendered certificate.

Section 16. Replacement. Upon receipt of evidence reasonably satisfactory to the
Corporation (it being understood that an affidavit of the registered holder
shall be satisfactory) of the ownership and the loss, theft, destruction or
mutilation of any certificate evidencing Series A Preferred Shares, and in the
case of any such loss, theft or destruction, upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the holder is a
financial institution or other institutional investor its own agreement shall be
satisfactory), or, in the case of any such mutilation upon surrender of such
certificate, the Corporation shall (at its expense) execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
Series A Preferred Shares of such class represented by such lost, stolen,
destroyed or mutilated certificate and dated the date of such lost, stolen,
destroyed or mutilated certificate, and dividends shall accrue on the Series A
Preferred Shares represented by such new certificate from the date to which
dividends have been fully paid on such lost, stolen, destroyed or mutilated
certificate.

Section 17. Amendment and Waiver. No amendment, modification, alteration, repeal
or waiver of any provision of this Certificate of Designation shall be binding
or effective without the prior written consent of the Series A Preferred
Majority Holders, voting separately as a class; provided that no amendment,
modification, alteration, repeal or waiver of the terms or relative priorities
of the Series A Preferred may be accomplished by the merger, consolidation or
other transaction of the Corporation with another Person unless the Corporation
has obtained the prior written consent of the Series A Preferred Majority
Holders.

Section 18. Notices. Except as otherwise expressly provided hereunder, all
notices referred to herein shall be given in writing and shall be deemed
effectively given (a) if given by personal delivery, upon actual delivery,
(b) if given by facsimile, upon receipt of confirmation of a completed
transmittal, (c) if given by mail, upon the earlier of (i) actual receipt of
such notice by the intended recipient or (ii) five (5) Business Days after such
notice is deposited in first class mail, postage prepaid, and (d) if by an
internationally recognized overnight courier for overnight delivery, one
(1) Business Day after delivery to such courier for overnight delivery, in each
case, (i) to the Corporation, at its principal executive offices and (ii) to any
stockholder, at such holder’s address as it appears in the stock records of the
Corporation (unless otherwise indicated by any such holder).

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be duly executed and acknowledged by its undersigned duly authorized officer
this              day of                         , 2013.

 

RTI BIOLOGICS, INC. By:    

Name:   Title:  

Signature Page to Certificate of Designation



--------------------------------------------------------------------------------

EXHIBIT C

INVESTOR RIGHTS AGREEMENT

dated as of

[                         ], 2013

by and between

RTI BIOLOGICS, INC.

and

WSHP BIOLOGICS HOLDINGS, LLC



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I DEFINITIONS

     3   

SECTION 1.1.

   Definitions      3   

SECTION 1.2.

   General Interpretive Principles      7   

ARTICLE II REGISTRATION RIGHTS

     7   

SECTION 2.1.

   Shelf Registration      7   

SECTION 2.2.

   Demand Registration      9   

SECTION 2.3.

   Piggyback Registration      10   

SECTION 2.4.

   Registration Expenses      11   

SECTION 2.5.

   Registration Procedures      12   

SECTION 2.6.

   Indemnification      14   

SECTION 2.7.

   Miscellaneous      16   

ARTICLE III OTHER RIGHTS

     17   

SECTION 3.1.

   Information Rights      17   

SECTION 3.2.

   Preemptive Rights      17   

SECTION 3.3.

   Investor Directors      18   

SECTION 3.4.

   Director Provisions      19   

SECTION 3.5.

   Consent Rights      19   

ARTICLE IV MISCELLANEOUS

     19   

SECTION 4.1.

   Amendment and Modification      19   

SECTION 4.2.

   Successors and Assigns; Binding Effect      20   

SECTION 4.3.

   Severability      20   

SECTION 4.4.

   Notices and Addresses      20   

SECTION 4.5.

   Governing Law; CONSENT TO JURISDICTION      21   

SECTION 4.6.

   WAIVER OF JURY TRIAL      21   

SECTION 4.7.

   Headings      22   

SECTION 4.8.

   Counterparts; Electronic Delivery      22   

SECTION 4.9.

   Further Assurances      22   

SECTION 4.10.

   Remedies      22   



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT, dated as of [                ], 2013 (this
“Agreement”), by and between RTI Biologics, Inc., a Delaware corporation (the
“Company”), and WSHP Biologics Holdings, LLC (the “Investor”). Each of the
Investor and the Company are from time to time referred to herein as a “Party”
and collectively as the “Parties”.

RECITALS

WHEREAS, the Investor and the Company have entered into that certain Investment
Agreement, dated as of June 12, 2013 (the “Investment Agreement”), pursuant to
which the Investor has agreed to purchase, subject to the satisfaction and/or
waiver of the conditions set forth therein, 50,000 shares of Series A
Convertible Preferred Stock of the Company, par value $0.001 per share (the
“Preferred Stock”); and

WHEREAS, it is a condition precedent to the Investor’s obligation to purchase
such Preferred Stock that the Company enter into this Agreement with the
Investor to provide for certain rights and obligations of the Parties following
the closing of the transactions contemplated by the Investment Agreement (the
“Closing”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. The following terms shall have the meanings ascribed
to them below:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agreement” means this Agreement, as amended, modified or supplemented from time
to time, in accordance with the terms hereof, together with any exhibits,
schedules or other attachments hereto.

“Beneficially Own” with respect to any securities means having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act, including without limitation, the 60-day provision in paragraph
(d)(1)(i) thereof). The terms “Beneficial Ownership” and “Beneficial Owner” have
correlative meanings.

“Board Threshold” has the meaning set forth in Section 3.3(a).

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in (in
each case however designated) stock issued by the Company.



--------------------------------------------------------------------------------

“Certificate of Designation” means the Certificate of Designation of Series A
Convertible Preferred Stock of the Company, adopted on or about the date hereof
and as amended, supplemented or modified from time to time.

“Closing” has the meaning ascribed thereto in the recitals of this Agreement.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

“Company” has the meaning set forth in the preamble of this Agreement.

“Conversion Cap” has the meaning set forth in the Certificate of Designation.

“Conversion Restriction” has the meaning set forth in the Certificate of
Designation.

“Convertible Securities” has the meaning set forth in the Certificate of
Designation.

“Demand Notice” has the meaning set forth in Section 2.2(a).

“Demand Registration” has the meaning set forth in Section 2.2(a).

“Demand Registration Statement” has the meaning set forth in Section 2.2(a).

“Designated Director” means each Investor Director appointed to the Board
pursuant to Section 2.9 and each Preferred Director appointed to the Board
pursuant to the Certificate of Designation.

“Equity Securities” means any Common Stock, Options or Convertible Securities.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Forced Conversion” has the meaning set forth in the Certificate of Designation.

“Governmental Entity” means any domestic (federal, state, municipal or local) or
foreign or multinational government or governmental, regulatory, political,
judicial or quasi-judicial or administrative subdivision, department, authority,
entity, agency, regulator, commission, board, bureau, court, or instrumentality.

“Indemnified Party” has the meaning set forth in Section 2.6(c).

“Indemnifying Party” has the meaning set forth in Section 2.6(c).

“Investment Agreement” has the meaning ascribed thereto in the recitals of this
Agreement.

“Investor” has the meaning set forth in the preamble of this Agreement.

“Investor Director” has the meaning set forth in Section 3.3(a).

“Investor Parties” means the Investor, its Affiliates and their respective
transferees.

“Investor Party Indemnitees” has the meaning set forth in Section 2.6(a).

 

-4-



--------------------------------------------------------------------------------

“Law” means any applicable federal, state, local or foreign law, statute,
ordinance, rule, guideline, regulation, order, writ, decree, agency requirement,
license or permit of any Governmental Entity.

“Losses” has the meaning set forth in Section 2.6(a).

“Majority Investor Parties” means the Investor Parties holding a majority of the
Registrable Securities held by all Investor Parties.

“Notice and Questionnaire” means a written notice executed by the Investor
Parties and delivered to the Company containing the information required by
Item 507 of Regulation S-K to be included in any Shelf Registration Statement
regarding the Investor Parties seeking to sell Common Stock pursuant thereto.

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

“Other Securities” means the Common Stock or other securities of the Company
which the Company is registering pursuant to a Registration Statement covered by
Section 2.3.

“Parties” has the meaning ascribed thereto in the recitals of this Agreement.

“Permitted Issuance” means any issuance by the Company of Equity Securities
(1) to the Company or a Subsidiary of the Company, (2) to officers, employees,
directors or consultants of the Company and its Subsidiaries pursuant to the
Company’s Board-approved equity incentive plans and the securities issued upon
exercise of such grants, (3) as consideration in a merger or acquisition of the
stock or assets of another Person, (4) upon the occurrence of a stock split,
stock dividend or any subdivision of the Common Stock, or any other
reclassification, reorganization or other similar recapitalization, (5) pursuant
to the conversion or exchange of any securities of the Company into Capital
Stock, or the exercise of any warrants or other rights to acquire Capital Stock;
(6) pursuant to a bona fide firm commitment underwritten public offering; (7) in
connection with any private placement of warrants to purchase Capital Stock to
lenders or other institutional investors (excluding the Company’s stockholders)
in any arm’s length transaction approved by the Board in which such lenders or
investors provide debt financing to the Company or any Company Subsidiary;
(8) in connection with a joint venture, strategic alliance or other commercial
relationship with any Person (including Persons that are customers, suppliers
and strategic partners of the Company or any Subsidiary) relating to the
operation of the Company’s or any Subsidiary’s business and for which a primary
purpose thereof is not raising capital; or (9) in connection with any office
lease or equipment lease or similar equipment financing transaction approved by
the Board in which the Company or any Subsidiary obtains from a lessor or vendor
the use of such office space or equipment for its business.

“Person” means any individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, Governmental Entity or other
entity.

“Piggyback Notice” has the meaning set forth in Section 2.3(a).

“Piggyback Registration” has the meaning set forth in Section 2.3(a).

“Preferred Stock” has the meaning ascribed thereto in the recitals of this
Agreement.

 

-5-



--------------------------------------------------------------------------------

“Pro Rata Share” means, for any Investor Party at any time of determination, the
quotient of (i) the sum of, without duplication, (A) the number of shares of
Common Stock Beneficially Owned by such Investor Party, plus (B) the number of
shares of Common Stock issuable upon conversion of the Preferred Stock
Beneficially Owned by such Investor Party (assuming for this calculation that
Shareholder Approval has been obtained and all shares of Preferred Stock are
convertible into Common Stock), divided by, (ii) the sum of, without
duplication, (A) the number of shares of Common Stock outstanding at such time
of determination, plus (B) the number of shares of Common Stock issuable upon
conversion of the outstanding Preferred Stock at such time of determination
(assuming for this calculation that Shareholder Approval has been obtained and
all shares of Preferred Stock are convertible into Common Stock).

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.

“Purchase Rights” has the meaning set forth in Section 3.2.

“Registrable Securities” means shares of Common Stock issued by the Company upon
conversion of any shares of Preferred Stock, as well as any shares of Common
Stock or other securities issued as (or issuable upon the conversion or exercise
of any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange generally for, or in replacement
generally of, such Preferred Stock or other Registrable Securities and any
securities issued in exchange for such Preferred Stock or other Registrable
Securities in any merger, reorganization, consolidation, share exchange,
recapitalization, restructuring or other comparable transaction of the Company.
As to any particular Registrable Securities, once issued such securities shall
cease to be Registrable Securities when (a) a Registration Statement with
respect to the sale by the Investor Parties holding such securities has been
declared effective by the SEC and such securities have been disposed of pursuant
to such effective Registration Statement, (b) such securities shall have been or
could be sold by the holder, without being subject to any holding period or
volume limitations pursuant to Rule 144, under circumstances in which all of the
applicable conditions (including any holding period or volume limitations) of
Rule 144 (or any similar provisions then in force) under the Securities Act are
met, (c) such securities have been otherwise transferred and the Company has
delivered a new certificate or other evidence of ownership for such securities
not bearing a restrictive legend and not subject to any stop order, and such
securities may be publicly resold by the Person receiving such certificate
without complying with the registration requirements of the Securities Act or
(d) such securities shall have ceased to be outstanding.

“Registration Statement” means any registration statement of the Company under
the Securities Act which permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.

“Related Party” means (i) any officer or director of the Company or other Person
that owns at least 5% of the Common Stock on an as-converted fully diluted basis
(which for such calculation shall aggregate stockholdings of Affiliates and of
immediate family members sharing the same household with such Persons), (ii) any
officer or director of any of the Company’s Subsidiaries, or (iii) any member of
any such Person’s immediate family sharing the same household or any of their
respective Affiliates.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

 

-6-



--------------------------------------------------------------------------------

“Shareholder Approval” has the meaning set forth in the Certificate of
Designation.

“Shelf Effective Period” has the meaning set forth in Section 2.1(a).

“Shelf Filing Date” has the meaning set forth in Section 2.1(a).

“Shelf Registration Statement” has the meaning set forth in Section 2.1(a).

“Shelf Take-Down Notice” has the meaning set forth in Section 2.1(b).

“Subsidiary” means, when used with respect to any Person, any other Person of
which (a) in the case of a corporation, at least (i) a majority of the equity
and (ii) a majority of the voting interests are owned or controlled, directly or
indirectly, by such first Person, by any one or more of its Subsidiaries, or by
any combination of such first Person and one or more of its Subsidiaries or
(b) in the case of any Person other than a corporation, such first Person, one
or more of its Subsidiaries, or such first Person and one or more of its
Subsidiaries combined (i) owns a majority of the equity interests thereof and
(ii) has the power to elect or direct the election of a majority of the members
of the governing body thereof. As used in this Agreement, unless the context
requires otherwise, references to a Subsidiary or Subsidiaries shall mean a
Subsidiary or the Subsidiaries of the Company.

“Voting Stock” means Capital Stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances
(determined without regard to any classification of directors).

SECTION 1.2. General Interpretive Principles. Unless the context otherwise
requires: (i) words in the singular include the plural, and in the plural
include the singular; (ii) “including” means including without limitation;
(iii) references to any Section or clause refer to the corresponding Section or
clause, respectively, of this Agreement; (iv) any reference to a day or number
of days, unless expressly referred to as a business day shall mean the
respective calendar day or number of calendar days; (v) references to Sections
of or Rules under the Exchange Act shall be deemed to include substitute,
replacement or successor Sections or Rules, and any term defined by reference to
a Section of or Rule under the Exchange Act shall include SEC and judicial
interpretations of such Section or Rule; and (vi) headings are for convenience
of reference only.

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.1. Shelf Registration.

(a) The Company shall use its reasonable efforts to prepare and file with the
SEC within 75 days after the Closing (the “Shelf Filing Date”) a Registration
Statement providing for registration and resale, on a continuous or delayed
basis pursuant to Rule 415 under the Securities Act, as such rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC, of all of the Registrable Securities (the “Shelf Registration Statement”).
The Shelf Registration Statement shall be on Form S-3 (or any comparable or
successor form or forms then in effect) under the Securities Act (or to the
extent the Company is not eligible to use Form S-3 or any comparable or
successor form or forms, on Form S-1 or any comparable or successor form or
forms). The Company shall use its reasonable efforts to cause the Shelf
Registration Statement to be declared effective under the Securities Act by the
SEC within 90 days after the Shelf Filing Date. The Company shall use its
reasonable efforts to keep the Shelf Registration Statement (or any successor
Shelf Registration Statement) continuously effective under the Securities Act
until the earlier of (i) the date when all of the

 

-7-



--------------------------------------------------------------------------------

Registrable Securities covered by such Shelf Registration Statement have been
sold and (ii) the date on which the Investor Parties own, in the aggregate, a
number of shares of Common Stock and Preferred Stock which together represent
less than two percent (2%) of the total number of shares of Common Stock issued
and outstanding and issuable upon conversion of the Preferred Stock (with each
share of Preferred Stock deemed to represent the number of shares of Common
Stock issuable upon conversion of such share of Preferred Stock at such time of
determination, without regard to any restrictions on conversion (including the
Conversion Cap and the Conversion Restriction) at such time) (the “Shelf
Effective Period”).

(b) If any Investor Party wishes to sell Registrable Securities pursuant to a
Shelf Registration Statement and related Prospectus, it will do so in accordance
with this Section 2.1(b) and Section 2.5. Any Investor Party wishing to sell
Registrable Securities pursuant to a Shelf Registration Statement and related
Prospectus, whether in an underwritten offering or otherwise, shall notify the
Company of such intent (a “Shelf Take-Down Notice”) and shall deliver a Notice
and Questionnaire to the Company at least five (5) Business Days prior to any
intended distribution of Registrable Securities under the Shelf Registration
Statement, it being agreed that if any such Investor Party intends to distribute
any Registrable Securities by means of an underwritten offering it shall
promptly so advise the Company and the Company shall take all reasonable steps
to facilitate such distribution, including the actions required pursuant to
Section 2.5(a)(vii). From and after the date the Shelf Registration Statement is
declared effective, the Company shall, as promptly as practicable after the date
a Notice and Questionnaire is delivered to it in connection with a Shelf
Take-Down Notice:

(i) if required by applicable Law, file with the SEC a post-effective amendment
to the Shelf Registration Statement or prepare and, if required by applicable
Law, file a supplement to the related Prospectus or a supplement or amendment to
any document incorporated therein by reference or file any other required
document so that the Investor Parties are named as a selling security holder in
the Shelf Registration Statement and the related Prospectus in such a manner as
to permit the Investor Parties to deliver such Prospectus to purchasers of
Registrable Securities in accordance with applicable Law and, if the Company
shall file a post-effective amendment to the Shelf Registration Statement, use
its reasonable efforts to cause such post-effective amendment to be declared
effective under the Securities Act as promptly as is practicable;

(ii) provide the Investor Parties copies of any documents to filed pursuant to
Section 2.1(b)(i) a reasonable period of time prior to such filing; and

(iii) notify the Investor Parties as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 2.1(b)(i).

Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any Investor Party as a selling security holder in
any Shelf Registration Statement or related Prospectus if such Investor Party
has not delivered a Notice and Questionnaire to the Company.

(c) If any of the Registrable Securities to be sold pursuant to a Shelf
Registration Statement are to be sold in a firm commitment underwritten offering
which underwritten offering was initially requested by any Investor Party
pursuant to a Shelf Take-Down Notice, and the managing underwriter(s) of such
underwritten offering advise the Investor Parties in writing that it is their
good faith opinion that the total number or dollar amount of Registrable
Securities proposed to be sold in such offering, together with any Other
Securities proposed to be included by holders thereof which are entitled to
include securities in such Registration Statement, exceeds the total number or
dollar amount of such

 

-8-



--------------------------------------------------------------------------------

securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be so included, together
with all such Other Securities, then there shall be included in such firm
commitment underwritten offering the number or dollar amount of Registrable
Securities and such Other Securities that in the opinion of such managing
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities and Other Securities shall be allocated
for inclusion as follows:

(i) first, the Registrable Securities for which inclusion in such underwritten
offering was requested by any Investor Party based on the number of Registrable
Securities Beneficially Owned by such Investor Party; and

(ii) second, among any holders of Other Securities, pro rata, based on the
number of Other Securities Beneficially Owned by each such holder of Other
Securities.

SECTION 2.2. Demand Registration.

(a) If the Company is unable to file within 75 days after the Closing, cause to
be effective within 90 days thereafter or thereafter maintain the effectiveness
of a Shelf Registration Statement during the Shelf Effective Period as required
under Section 2.1, the Majority Investor Parties shall have the right, by
delivering a written notice to the Company (a “Demand Notice”), to require the
Company to register under and in accordance with the provisions of the
Securities Act the number of Registrable Securities Beneficially Owned by the
Investor Parties and requested by such Demand Notice to be so registered (a
“Demand Registration”); provided, however, that the Company shall not be
required to effect a Demand Registration pursuant to this Section 2.2(a) after
the Company has effected two (2) Demand Registrations pursuant to this
Section 2.2(a); and provided further, that the Investor Parties shall not be
entitled to deliver to the Company more than two (2) Demand Registrations in any
12-month period and, in any event, a Demand Notice may only be made if the sale
of the Registrable Securities requested to be registered by the Investor Parties
includes at least 5% of the originally issued shares of the Registrable
Securities issued upon conversion of Preferred Stock originally issued to
Investor Parties or is reasonably expected to result in aggregate gross cash
proceeds in excess of $1,000,000 (without regard to any underwriting discount or
commission). A Demand Notice shall also specify the expected method or methods
of disposition of the applicable Registrable Securities. Following receipt of a
Demand Notice, the Company shall use its reasonable efforts to file, as promptly
as reasonably practicable, but not later than 30 days after receipt by the
Company of such Demand Notice, a Registration Statement relating to the offer
and sale of the Registrable Securities requested to be included therein by the
Investor Parties in accordance with the methods of distribution elected by the
Majority Investor Parties (a “Demand Registration Statement”) and shall use its
reasonable efforts to cause such Registration Statement to be declared effective
under the Securities Act as promptly as practicable after the filing thereof.

(b) If any of the Registrable Securities registered pursuant to a Demand
Registration are to be sold in a firm commitment underwritten offering, and the
managing underwriter(s) of such underwritten offering advise the Investor
Parties in writing that it is their good faith opinion that the total number or
dollar amount of Registrable Securities proposed to be sold in such offering,
together with any Other Securities proposed to be included by holders thereof
which are entitled to include securities in such Registration Statement, exceeds
the total number or dollar amount of such securities that can be sold without
having an adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:

 

-9-



--------------------------------------------------------------------------------

(i) first, the Registrable Securities for which inclusion in such underwritten
offering was requested by any Investor Party based on the number of Registrable
Securities Beneficially Owned by such Investor Party; and

(ii) second, among any holders of Other Securities, pro rata, based on the
number of Other Securities Beneficially Owned by each such holder of Other
Securities.

(c) In the event of a Demand Registration, the Company shall be required to
maintain the continuous effectiveness of the applicable Registration Statement
for a period of at least 180 days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold.

(d) The Majority Investor Parties shall have the right to notify the Company
that it has determined that the Registration Statement relating to a Demand
Registration be abandoned or withdrawn, in which event the Company shall
promptly abandon or withdraw such Registration Statement. The Company shall not
be required to pay for the expenses of the Investor Parties in connection with
any registration proceeding begun pursuant to Section 2.2(a) that has been
subsequently withdrawn pursuant to this Section 2.2(d) at the request of the
Majority Investor Parties, unless the withdrawal is based upon material adverse
information concerning the Company that the Company had not publicly disclosed
at least two (2) Business Days prior to the Company’s receipt of such Demand
Notice.

(e) With the prior written consent of the Majority Investor Parties (which
consent shall not be unreasonably withheld, conditioned or delayed), the Company
shall be entitled to coordinate any offerings under this Section 2.2 with any
offerings to be effected pursuant to similar agreements with the holders of
Other Securities, including, if practicable, by filing one Registration
Statement for any Registrable Securities being registered pursuant to this
Section 2.2 and all Other Securities.

SECTION 2.3. Piggyback Registration.

(a) At any time after the Closing, if, other than pursuant to Sections 2.1 and
2.2, the Company proposes to file a registration statement under the Securities
Act with respect to an offering by the Company for its own account (other than a
registration statement (a) on Form S-4, Form S-8 or any successor forms thereto,
(b) filed solely in connection with any employee benefit or dividend
reinvestment plan or (c) for the purpose of effecting a rights offering relating
to the Common Stock) or for the account of any of its security holders, the
Company will give to the Investor Parties written notice of such filing at least
fifteen (15) days prior to the anticipated filing date (the “Piggyback Notice”).
The Piggyback Notice shall offer the Investor Parties the opportunity to include
in such registration statement the number of Registrable Securities (for
purposes of this Section 2.3, “Registrable Securities” shall be deemed to mean
solely securities of the same type and class as those proposed to be offered by
the Company for its own account) as it may request (a “Piggyback Registration”).
Subject to Section 2.3(b), the Company shall include in each such Piggyback
Registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within seven (7) days after
notice has been given to the Investor Parties. The Company shall be required to
maintain the effectiveness of the Registration Statement for a Piggyback
Registration for a period of 180 days after the effective date thereof or such
shorter period in which all Registrable Securities included in such Registration
Statement have actually been sold.

(b) If any of the securities to be registered pursuant to the registration
giving rise to the Investor Parties’ rights under this Section 2.3 are to be
sold in an underwritten offering, the Investor Parties shall be permitted to
include all Registrable Securities requested to be included in such registration

 

-10-



--------------------------------------------------------------------------------

in such offering on the same terms and conditions as any other shares of Capital
Stock, if any, of the Company included therein; provided, however, that if such
offering involves a firm commitment underwritten offering and the managing
underwriter(s) of such underwritten offering advise the Investor Parties in
writing that it is their good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering, together
with all Other Securities that the Company and any other Persons having rights
to participate in such registration intend to include in such offering, exceeds
the total number or dollar amount of such securities that can be sold without
having an adverse effect on the price, timing or distribution of the Registrable
Securities to be so included together with all such Other Securities, then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities and such Other Securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows:

(i) first, all Other Securities being sold by the Company or by any Person
(other than the Investor Parties) exercising a contractual right to demand
registration pursuant to which such registration statement was filed; and

(ii) second, among any other holders of Registrable Securities or Other
Securities requesting such registration, pro rata, based on the aggregate number
of Registrable Securities and Other Securities Beneficially Owned by each such
holder.

(c) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.3 prior to the effectiveness of the related
Registration Statement and shall have no obligation to register any Registrable
Securities in connection with such registration, except to the extent provided
herein.

(d) Each Investor Party shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Piggyback Registration by giving
written notice to the Company of its request to withdraw at least two
(2) Business Days prior to the planned effective date of the related
Registration Statement. Notwithstanding Section 2.4, the Company shall not be
required to pay for the expenses of any Investor Party in connection with any
registration proceeding begun pursuant to this Section 2.3 from which the
Investor Parties has subsequently withdrawn pursuant to this Section 2.3(d),
unless such Investor Party’s withdrawal is based upon material adverse
information concerning the Company that the Company had not publicly disclosed
at least two (2) Business Days prior to the Company’s delivery of such Piggyback
Notice.

SECTION 2.4. Registration Expenses. In connection with registrations pursuant to
Sections 2.1, 2.2 and 2.3 (including any subsequently abandoned or withdrawn
registration statement), the Company shall pay all of the registration expenses
incurred in connection with the registration thereunder, including, without
limitation, all: (a) registration and filing fees, (b) fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (c) processing, duplicating and printing expenses,
(d) internal expenses of the Company (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), (e) fees and expenses incurred in connection with the
listing of the Registrable Securities, (f) reasonable fees and disbursements of
counsel for the Company, reasonable fees and expenses for independent certified
public accountants retained by the Company (including the expenses of any
comfort letters or costs associated with the delivery by any registered public
accounting firms of a comfort letter or comfort letters requested but not the
cost of any audit other than a year end audit) and reasonable fees and expenses
of one counsel (and applicable local counsel as necessary) for the Investor
Parties and (g) reasonable fees and expenses of any special experts retained by
the Company in connection with such registration. Notwithstanding the foregoing,
the

 

-11-



--------------------------------------------------------------------------------

Investor Parties shall be responsible for (i) any underwriting fees, discounts
or commissions, (ii) any commissions of brokers and dealers, and (iii) capital
gains, income and transfer taxes, if any, relating to the sale of Registrable
Securities of the Investor Parties.

SECTION 2.5. Registration Procedures.

(a) In connection with the registration of any Registrable Securities pursuant
to this Agreement:

(i) The Company shall prepare and file with the SEC a Registration Statement
with respect to such Registrable Securities as provided herein, make all
required filings with FINRA and use its reasonable efforts to keep each
Registration Statement continuously effective during the period such
Registration Statement is required to remain effective pursuant to the terms of
this Agreement; upon the occurrence of any event that would cause the
Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Registrable Securities during the period such Registration Statement
is required to remain effective pursuant to the terms of this Agreement, the
Company shall file promptly an appropriate amendment to the Registration
Statement, a supplement to the Prospectus or a report filed with the SEC
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case
of clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), the Company shall use its reasonable efforts to cause
such amendment to be declared effective and the Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
practicable thereafter.

(ii) The Company shall prepare and file with the SEC such amendments and
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement effective during the periods provided herein.

(iii) The Company shall advise the Investor Parties promptly (which notice
pursuant to clauses (B) through (D) below shall be accompanied by an instruction
to suspend the use of the Prospectus until the Company shall have remedied the
basis for such suspension):

(A) when the Prospectus or any Prospectus supplement or post-effective amendment
is proposed to be or has been filed, and, with respect to the Registration
Statement or any post-effective amendment thereto, when the same has become
effective;

(B) of any request by the SEC or any other Governmental Entity for amendments to
the Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Securities
for offering or sale in any jurisdiction, or the threatening or initiation of
any proceeding for any of the preceding purposes;

(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; or

 

-12-



--------------------------------------------------------------------------------

(E) of the existence of any fact or the happening of any event, during the
period in which a Registration Statement remains effective under the Securities
Act, that makes any statement of a material fact made in such Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading.

(iv) The Company shall, unless any Registrable Securities shall be in book-entry
form only, cooperate with the Investor Parties to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold and not bearing any restrictive legends (unless required by applicable
securities Laws), and enable such Registrable Securities to be in such
denominations and registered in such names as the Investor Parties may request
at least two (2) Business Days before any sale of Registrable Securities. In
connection therewith, if reasonably required by the Company’s transfer agent,
the Company shall promptly deliver any authorizations, certificates and
directions required by the transfer agent which authorize and direct the
transfer agent to issue such Registrable Securities without legend upon sale by
the holder of such shares of Registrable Securities under the Registration
Statement.

(v) The Company shall use its reasonable efforts to promptly register or qualify
any Registrable Securities under such other securities or blue sky laws of such
jurisdictions within the United States as any Investor Party reasonably requests
and which may be reasonably necessary or advisable to enable such Investor Party
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such Investor Parties, keep such registrations or
qualifications in effect for so long as the Registration Statement remains in
effect and do any and all other acts and things which may be reasonably
necessary or advisable to enable such Investor Parties to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Investor Parties; provided, however, that the Company will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Agreement, (B) subject itself to
taxation in any jurisdiction where it would not otherwise be subject to taxation
but for this Agreement or (C) consent to general service of process in any
jurisdiction where it would not otherwise be subject to such service but for
this Agreement.

(vi) The Company shall use its reasonable efforts to promptly cause any
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other Governmental Entity within the United States as may be
necessary to enable the seller or sellers thereof to consummate the disposition
of such Registrable Securities in accordance with the intended methods of
disposition set forth in such Registration Statement.

(vii) The Company shall, in the event that any Investor Party advises the
Company that the Investor Party intends to distribute any Registrable Securities
by means of an underwritten offering, whether pursuant to Sections 2.1, 2.2 or
2.3, enter into an underwriting agreement in customary form, scope and substance
and take all such other actions reasonably requested by such Investor Party or
by the managing underwriter(s), if any, to expedite or facilitate the
underwritten disposition of such Registrable Securities and deliver such
documents and certificates as may be reasonably requested by such Investor
Party, its counsel and the managing underwriter(s), if any.

 

-13-



--------------------------------------------------------------------------------

(b) No Investor Party by acquisition of a Registrable Security shall be entitled
to sell any of such Registrable Securities pursuant to a Registration Statement,
or to receive a Prospectus relating thereto, unless it has furnished the Company
with a Notice and Questionnaire (including the information required to be
included in such Notice and Questionnaire) and the information set forth in the
next sentence. The Company may require the Investor Parties selling Registrable
Securities pursuant to a Registration Statement to furnish to the Company such
information regarding the Investor Parties and the distribution of such Common
Stock as the Company may from time to time reasonably require for inclusion in
such Registration Statement. The Investor Parties shall promptly furnish to the
Company all information required to be disclosed in order to make the
information previously furnished to the Company by the Investor Parties not
misleading. Any sale of any Registrable Securities by such Investor Parties
shall constitute a representation and warranty by such Investor Party that the
information relating to the Investor Party and its plan of distribution is as
set forth in the Prospectus delivered in connection with such disposition, that
such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to or provided by such Investor Party or
its plan of distribution and that such Prospectus does not as of the time of
such sale omit to state any material fact relating to or provided by the
Investor Party or its plan of distribution necessary to make the statements in
such Prospectus, in light of the circumstances under which they were made, not
misleading. The Company may exclude from such Registration Statement the
Registrable Securities of any Investor Party that fails to furnish such
information within a reasonable time after receiving such request. The Company
shall not include in any Registration Statement any information regarding,
relating to or referring to such Investor Party or its plan of distribution
without the approval of such Investor Party in writing.

(c) No Investor Party shall use any free writing prospectus (as defined in Rule
405 under the Securities Act) in connection with the sale of Registrable
Securities without the prior written consent of the Company (which consent shall
not be unreasonably withheld, conditioned or delayed).

SECTION 2.6. Indemnification.

(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by Law, the Investor Parties, the officers, directors, partners
(limited and general), members, managers, representatives, agents and employees
of the Investor Parties, each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) the Investor
Parties, each underwriter (including the Investor Parties if they are deemed to
be an underwriter pursuant to any SEC comments or policies), if any, and each
Person who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) such underwriter (collectively, the “Investor
Party Indemnitees”), from and against all losses, claims, damages, liabilities
and expenses (collectively, “Losses”) in connection with any sale of Registrable
Securities pursuant to a Registration Statement arising out of or based upon
(i) any violation or alleged violation of the Securities Act or any rule or
regulation promulgated thereunder by the Company or any of its Affiliates,
employees, officers, directors or agents or (ii) any untrue or alleged untrue
statement of a material fact contained in any Registration Statement or
preliminary or final Prospectus relating to the registration of such Registrable
Securities or any amendment or supplement thereto or any document incorporated
by reference therein or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading;
provided, however, that the Company shall not be liable to such Investor Party
Indemnitee in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon (A) an untrue statement or
alleged untrue statement or omission or alleged omission made in such
Registration Statement, including any such preliminary or final Prospectus
contained therein or any such amendments or supplements thereto, or contained in
any free writing prospectus (as such term is defined in Rule 405 under the
Securities Act) prepared by the Company or authorized by it in writing for use
by such Investor Party Indemnitee (or any amendment or supplement thereto), in
reliance upon and in conformity with information regarding such Investor Party
Indemnitee or its plan of distribution or ownership interests which was
furnished in writing to the Company for use in connection with such Registration
Statement,

 

-14-



--------------------------------------------------------------------------------

including any such preliminary or final Prospectus contained therein or any such
amendments or supplements thereto, (B) offers or sales effected by or on behalf
of such Investor Party Indemnitee “by means of” (as defined in Rule 159A under
the Securities Act) a “free writing prospectus” (as defined in Rule 405 under
the Securities Act) that was not authorized in writing by the Company or (C) the
failure of any Investor Party Indemnitee to deliver or make available to a
purchaser of Registrable Securities a copy of any Registration Statement,
including any preliminary or final Prospectus contained therein or any
amendments or supplements thereto (if the same was required by applicable Law to
be delivered or made available); provided that the Company shall have delivered
to such Investor Party Indemnitee such Registration Statement, including such
preliminary or final Prospectus contained therein and any amendments or
supplements thereto.

(b) In connection with any Registration Statement in which an Investor Party is
participating by registering Registrable Securities, such Investor Party shall
indemnify and hold harmless, to the fullest extent permitted by Law, severally
and not jointly, the Company, the officers, directors, agents, representatives
or other employees of the Company, each Person who controls (within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act) the
Company, each underwriter, if any, and each Person who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
such underwriter, from and against all Losses, as incurred, arising out of or
based on any untrue or alleged untrue statement of a material fact contained in
any such Registration Statement or preliminary or final Prospectus relating to
the registration of such Registrable Securities or any amendment or supplement
thereto or any document incorporated by reference therein, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, in each case solely to the extent that
such untrue or alleged untrue statement or omission or alleged omission is made
in such Registration Statement or in any preliminary or final Prospectus
contained therein or any such amendments or supplements thereto or contained in
any free writing prospectus (as such term is defined in Rule 405 under the
Securities Act) in reliance upon and in conformity with written information
furnished to the Company by the Investor Parties expressly for inclusion in such
document.

(c) If any Person shall be entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall give prompt notice to the party from which
such indemnity is sought (the “Indemnifying Party”) of any claim or of the
commencement of any Action with respect to which such Indemnified Party seeks
indemnification or contribution pursuant hereto; provided, however, that the
delay or failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation or liability except to the extent that
the Indemnifying Party has been actually prejudiced by such delay or failure.
The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party promptly after the receipt of written notice from
such Indemnified Party of such claim or Action, to assume, at the Indemnifying
Party’s expense, the defense of any such Action, with counsel reasonably
satisfactory to such Indemnified Party; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such Action and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (i) the Indemnifying
Party agrees to pay such fees and expenses; (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such Action or fails to employ counsel reasonably satisfactory to
such Indemnified Party, in which case the Indemnified Party shall also have the
right to employ counsel and to assume the defense of such Action or (iii) in the
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Party and Indemnifying Party may exist in respect of such Action;
provided, further, that the Indemnifying Party shall not, in connection with any
one such Action or separate but substantially similar or related Actions in the
same jurisdiction, arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one firm of attorneys (together
with appropriate local counsel) at any time for all of the Indemnified Parties,
or for fees and expenses that are not reasonable. Whether or not such

 

-15-



--------------------------------------------------------------------------------

defense is assumed by the Indemnifying Party, neither the Indemnifying Party nor
the Indemnified Party will be subject to any liability for, or otherwise effect,
any settlement made without the consent of the other (but such consent shall not
be unreasonably withheld, conditioned or delayed).

(d) Neither Party shall settle, compromise, discharge or consent to an entry of
judgment with respect to a claim or liability subject to indemnification under
this Section 2.6 without the other Parties’ prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed); provided that the
Indemnifying Party may agree without the prior written consent of the
Indemnified Party to any settlement, compromise, discharge or consent to an
entry of judgment, in each case that relates only to money damages and by its
terms obligates the Indemnifying Party to pay the full amount of the liability
in connection with such claim and which unconditionally releases the Indemnified
Party from all liability in connection with such claim.

(e) If the indemnification provided for in this Section 2.6 is unavailable to
hold harmless each of the Indemnified Parties against any losses, claims,
damages, liabilities and expenses to which such parties may become subject under
the Securities Act, then the Indemnifying Party shall, in lieu of indemnifying
each party entitled to indemnification hereunder, contribute to the amount paid
or payable by such party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and such Indemnified
Parties on the other in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages,
liabilities or expenses. The relative fault of such parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact, or omission or alleged omission to state a
material fact, relates to information supplied by or concerning the Indemnifying
Party on the one hand, or by such Indemnified Party on the other, and such
party’s relative intent, knowledge, access to information and opportunity to
have corrected or prevented such statement or omission. No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person that is not guilty of such fraudulent
misrepresentation.

SECTION 2.7. Miscellaneous.

(a) With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of the Registrable
Securities to the public without registration, the Company agrees, so long as
there are outstanding Registrable Securities, to use its reasonable efforts to:

(i) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement;

(ii) file with the SEC in a timely manner all reports and other documents as the
SEC may prescribe under the Exchange Act at any time while the Company is
subject to such reporting requirements of the Exchange Act; and

(iii) furnish to the Investor Parties upon a reasonable request a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 and of the Securities Act and of the Exchange Act; a copy of the most
recent annual or quarterly report of the Company; and such other reports and
documents as any Investor Party may reasonably request in availing itself of any
rule or regulation of the SEC allowing it to sell any such Registrable
Securities without registration.

 

-16-



--------------------------------------------------------------------------------

(b) Subject to the provisions hereof, in the event the Company proposes to enter
into an underwritten public offering, the Investor Parties shall enter into a
customary agreement with the managing underwriters not to effect any sale or
distribution of equity securities of the Company, or any securities convertible,
exchangeable or exercisable for or into such securities, during the period
beginning up to two (2) days prior to the date of such offering and extending
for up to 90 days following the effective date of such offering if so requested
by the Company and the underwriters. The Company may impose stop-transfer
restrictions with respect to the securities subject to the foregoing restriction
until the end of the required stand-off period and shall lift such stop-transfer
restrictions immediately upon the end of such period.

ARTICLE III

OTHER RIGHTS

SECTION 3.1. Information Rights. So long as the Investor Parties own in the
aggregate, a number of shares of Common Stock and Preferred Stock which together
represent at least five percent (5%) of the total number of shares of Common
Stock issued and outstanding and issuable upon conversion of the Preferred Stock
(with each share of Preferred Stock deemed to represent the number of shares of
Common Stock issuable upon conversion of such share of Preferred Stock at such
time of determination without giving effect to the Conversion Cap and the
Conversion Restriction), the Company shall provide the Investor Parties with
(i) as soon as available, but within 30 days after the end of each fiscal month,
consolidated unaudited financial statements of the Company and its Subsidiaries
consisting of an unaudited income statement for such quarter, statement of cash
flows for such quarter and balance sheet as of the end of such quarter and, in
each case, prepared in accordance with GAAP; (ii) as soon as available, but in
any event within forty-five (45) days after the end of each of the first three
quarters of each fiscal year of the Company, consolidated unaudited financial
statements of the Company and its Subsidiaries consisting of an unaudited income
statement for such quarter, statement of cash flows for such quarter and balance
sheet as of the end of such quarter and, in each case, prepared in accordance
with GAAP; (iii) as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Company, consolidated audited financial
statements of the Company and its Subsidiaries consisting of an audited income
statement for such fiscal year, statement of cash flows for such fiscal year and
balance sheet as of the end of such fiscal year and, in each case, prepared in
accordance with GAAP; (iv) a copy of the financial plan of the Company and its
Subsidiaries in the form approved by the Board prior to the beginning of each
fiscal year and any Board-approved revisions thereof, and (v) such other
financial information the Investor Parties may reasonably request; provided that
any documents or other information that is filed with the SEC need not be
separately provided by the Company to the Investor Parties.

SECTION 3.2. Preemptive Rights. If at any time the Company proposes to grant,
issue or sell any Equity Securities (in each case, other than any Permitted
Issuances) to any Person (the “Purchase Rights”) then it shall give the Investor
Parties written notice of its intention to do so, describing the Equity
Securities and the price and the terms and conditions upon which the Company
proposes to issue the same. Each Investor Party shall be entitled to acquire,
upon the terms applicable to such Purchase Rights, its Pro Rata Share of the
Equity Securities proposed to be granted, issued or sold by the Company
triggering the Purchase Rights. Each Investor Party shall have thirty (30) days
from the giving of such notice to agree to purchase its Pro Rata Share of the
Equity Securities for the price and upon the terms and conditions specified in
the notice by giving written notice to the Company and stating therein the
quantity of such Equity Securities to be purchased. If not all of the Investor
Parties elect to purchase their Pro Rata Share of the Equity Securities subject
to the Purchase Rights, then the Company shall promptly notify in writing the
Investor Parties who have elected to purchase their full Pro Rata Share of such
Equity Securities and shall offer such Investor Parties the right to acquire
such unsubscribed shares on a pro rata basis (based on Pro Rata Shares). The
Investor Parties shall have fifteen (15) days after receipt of such

 

-17-



--------------------------------------------------------------------------------

notice to notify the Company of their election to purchase all or a portion
thereof of the unsubscribed shares. If the Investor Parties have, in the
aggregate elected to purchase more than the number of unsubscribed shares being
offered in such notice, then the unsubscribed shares shall be allocated
according to each Investor Party’s Pro Rata Share up to the number of
unsubscribed shares set forth in the notice to the Investor Parties. If the
Investor Parties fail to exercise in full its Purchase Rights, the Company shall
have ninety (90) days thereafter to sell the Equity Securities in respect of
which the purchasers’ rights were not exercised, at a price and upon terms and
conditions no more favorable to the purchasers thereof than specified in the
Company’s notice to the Investor Parties pursuant to this Section 3.2. If the
Company has not sold such Equity Securities within such ninety (90) days, the
Company shall not thereafter issue or sell any Equity Securities (other than
Permitted Issuances) without first again complying with this Section 3.2.

SECTION 3.3. Investor Directors.

(a) Investor Party Nomination. From time to time and at any time after the date
on which the Majority Investor Parties no longer hold a right to elect any
Preferred Directors (as defined in the Certificate of Designation) pursuant to
Section 10(b) of the Certificate of Designation, the Majority Investor Parties
shall be entitled to nominate (i) two directors to the Board (each, an “Investor
Director”) for so long as the Investor Parties Beneficially Own, in the
aggregate, a number of shares of Common Stock and Preferred Stock which together
represent at least ten percent (10%) of the total number of shares of Common
Stock issued and outstanding and issuable upon conversion of the Preferred Stock
(with each share of Preferred Stock deemed to represent the number of shares of
Common Stock issuable upon conversion of such share of Preferred Stock at such
time of determination (without regard to any restrictions on conversion)) and
(ii) if the Investor Parties Beneficially Own, in the aggregate, a number of
shares of Common Stock and Preferred Stock which together represent less than
ten percent (10%) but at least five percent (5%) of the total number of shares
of Common Stock issued and outstanding and issuable upon conversion of the
Preferred Stock (with each share of Preferred Stock deemed to represent the
number of shares of Common Stock issuable upon conversion of such share of
Preferred Stock at such time of determination (without regard to any
restrictions on conversion)), one Investor Director to the Board (each
nomination threshold in clauses (i) and (ii), a “Board Threshold”).

(b) Company Nomination. Subject to the applicable Board Threshold, at each
meeting of the Company’s stockholders at which the election of directors is to
be considered, the Company shall nominate the Investor Director(s) designated by
the Majority Investor Parties for election to the Board by the holders of Voting
Stock and solicit proxies from the Company’s stockholders in favor of the
election of the Investor Directors (with it being understood that the Company
shall cause each Investor Director to be nominated to the class of directors of
the Board with the longest remaining tenure on the Board of all classes of
directors of the Board). The Company shall use reasonable best efforts to cause
each Investor Director to be elected to the Board (including voting all
unrestricted proxies in favor of the election of such the Investor Director and
including recommending approval of such the Investor Director’s appointment to
the Board) and shall not take any action designed to diminish the prospects of
such the Investor Director(s) of being elected to the Board.

(c) Removal. The Company shall use all reasonable best efforts to ensure that
any Investor Director is removed only if so directed in writing by the Majority
Investor Parties, unless otherwise required by applicable law.

(d) Vacancies. In the event of a vacancy on the Board resulting from the death,
disqualification, resignation, retirement or termination of the term of office
of an the Investor Director, the Company shall use reasonable best efforts to
cause the Board to fill such vacancy or new directorship with a representative
designated by the Majority Investor Parties as provided hereunder, in either
case, to

 

-18-



--------------------------------------------------------------------------------

serve until the next annual or special meeting of the stockholders (and at such
meeting, such representative, or another representative designated by such
holders, will be nominated to be elected to the Board in the manner set forth in
Section 2.9). If the Majority Investor Parties fail or decline to fill the
vacancy, then the directorship shall remain open until such time as the Majority
Investor Parties elect to fill it with a representative designated hereunder.

SECTION 3.4. Director Provisions.

(a) Fees and Expenses. Each Designated Director shall be entitled to
reimbursement of expenses incurred in such capacities on the same basis as the
Company provides such reimbursement to the other non-management members of its
Board.

(b) Committees; Subsidiary Boards. At the request of the Majority Investor
Parties, the Company shall use its reasonable best efforts to cause the
Designated Directors to have proportional representation (relative to their
percentage on the whole Board, but in no event less than one representative) on
each committee of the Board, so long as consistent with the independence and
other applicable requirements of the principal trading market of the Company’s
Common Stock or under applicable law. At the request of the Majority Investor
Parties, the Company shall use its reasonable best efforts to cause the
Designated Directors to have proportional representation (relative to their
percentage on the whole Board, but in no event less than one representative) on
the boards (or equivalent governing body) and committees of each Subsidiary of
the Company.

SECTION 3.5. Consent Rights. For so long as the Investor Parties own in the
aggregate, a number of shares of Common Stock and Preferred Stock which together
represent at least ten percent (10%) of the total number of shares of Common
Stock issued and outstanding and issuable upon conversion of the Preferred Stock
(with each share of Preferred Stock deemed to represent the number of shares of
Common Stock such share of Preferred Stock issuable upon conversion of such
share of Preferred Stock at such time of determination (without regard to any
restrictions on conversion)), the Company will not, without first obtaining the
written consent or affirmative vote of the Majority Investor Parties, take any
of the following actions: (i) liquidate, dissolve or wind-up the Company
(whether voluntary or involuntary), (ii) amend, modify, supplement or repeal any
provision of the Certificate of Incorporation or Bylaws that would have a
material adverse effect on any right, preference, privilege or voting power of
the Series A Preferred Shares or the holders thereof (provided, that for the
avoidance of doubt, any amendment, modification, supplement or repeal any
provision of the Certificate of Incorporation or Bylaws that would have the
effect of limiting, restricting, delaying or prohibiting any rights of the
Investor Parties, including modification of the nomination rights set forth in
Section 3.3, shall constitute a material adverse effect on the rights,
preferences, privileges and voting power of the Series A Preferred Shares or the
holders thereof), (iii) change the size of the Board; (iv) enter into, amend,
modify or supplement any agreement, transaction, commitment or arrangement with
any Related Party, except for customary employment arrangements and benefit
programs; or (v) agree to take any of the foregoing actions.

ARTICLE IV

MISCELLANEOUS

SECTION 4.1. Amendment and Modification. No term of this Agreement may be
amended or modified without the prior written consent of each Party. No
provision of this Agreement may be waived except in a writing executed and
delivered by the Party against whom such waiver is sought to be enforced. Any
amendment or waiver effected in accordance with this Section 4.1 shall be
binding upon the Investor Parties and the Company.

 

-19-



--------------------------------------------------------------------------------

SECTION 4.2. Successors and Assigns; Binding Effect. The provisions of this
Agreement shall be binding upon and inure to the benefit of the Investors and
their respective successors and assigns. This Agreement may not be assigned by
any Party hereto without the prior written consent of the Company and the
Majority Investor Parties, except that any Investor Party may transfer or
assign, in whole or from time to time in part, to one or more Persons the
Preferred Stock or any Common Stock issued on conversion thereof; provided that
(a) such Investor Party complies with all laws applicable thereto and provides
written notice of assignment to the Company promptly after such assignment is
effected and (b) the transferee agrees in writing to be bound by this Agreement
as if it were a party hereto and an Investor hereunder. For the avoidance of
doubt, the rights set forth herein applicable to Investor and/or any Investor
Party shall inure to any transferee of an Investor Party.

SECTION 4.3. Severability. If any provision of this Agreement or the application
of any such provision to any Person or circumstance shall be declared by any
court of competent jurisdiction to be invalid, illegal, void or unenforceable in
any respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible to the fullest extent permitted by
Law in an acceptable manner.

SECTION 4.4. Notices and Addresses. Unless otherwise provided, any notice or
request required or permitted to be delivered under this Agreement shall be
given in writing and shall be deemed effectively given as hereinafter described
(a) if given by personal delivery, upon actual delivery, (b) if given by
facsimile, upon receipt of confirmation of a completed transmittal, (c) if given
by mail, upon the earlier of (i) actual receipt of such notice by the intended
recipient or (ii) three (3) Business Days after such notice is deposited in
first class mail, postage prepaid, and (d) if by an internationally recognized
overnight air courier, one (1) Business Day after delivery to such carrier. All
notices shall be addressed to the Party to be notified at the address as
follows, or at such other address as such Party may designate by ten (10) days’
advance written notice to the other Party:

If to the Company:

RTI Biologics, Inc.

11621 Research Circle

Alachua, FL 32615

Attention: Board of Directors

Facsimile: 386-418-0342

With a copy to (which shall not constitute notice to the Company):

Fulbright & Jaworski LLP

666 Fifth Avenue

New York, NY 10103

Attention: Warren J. Nimetz

Facsimile: (212) 318-3400

If to the Investor Parties:

WSHP Biologics Holdings, LLC

c/o Water Street Healthcare Partners

 

-20-



--------------------------------------------------------------------------------

333 West Wacker Drive, Suite 2800

Chicago, Illinois 60606

Attention: Ned H. Villers

Facsimile: 312-506-2901

With a copy to (which shall not constitute notice to the Investor Parties):

Kirkland & Ellis LLP

300 North LaSalle Chicago, IL 60654

  Attention: Ted H. Zook, P.C.

       James S. Rowe

       Martin A. DiLoreto, Jr., P.C.

  Facsimile: (312) 862-2200

SECTION 4.5. Governing Law; CONSENT TO JURISDICTION. This Agreement and any
Action or dispute arising under or related in any way to this Agreement, the
relationship of the Parties, the transactions leading to this Agreement or
contemplated hereby and/or the interpretation and enforcement of the rights and
duties of the Parties hereunder or related in any way to the foregoing, shall be
governed by and construed in accordance with the internal, substantive Laws of
the State of Delaware applicable to agreements entered into and to be performed
solely within such state without giving effect to the principles of conflict of
Laws thereof. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES THAT
JURISDICTION AND VENUE IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY ANY PARTY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING ANY SUIT, ACTION OR
PROCEEDING SEEKING EQUITABLE RELIEF) SHALL PROPERLY AND EXCLUSIVELY LIE IN THE
COURT OF CHANCERY OF THE STATE OF DELAWARE (THE “COURT OF CHANCERY”) OR, TO THE
EXTENT THE COURT OF CHANCERY DOES NOT HAVE SUBJECT MATTER JURISDICTION, THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE AND THE APPELLATE
COURTS HAVING JURISDICTION OF APPEALS IN SUCH COURTS (THE “DELAWARE FEDERAL
COURT”) OR, TO THE EXTENT NEITHER THE COURT OF CHANCERY NOR THE DELAWARE FEDERAL
COURT HAS SUBJECT MATTER JURISDICTION, THE SUPERIOR COURT OF THE STATE OF
DELAWARE (COLLECTIVELY, THE “CHOSEN COURTS”). EACH PARTY HERETO FURTHER AGREES
NOT TO BRING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE
CHOSEN COURTS PURSUANT TO THE FOREGOING SENTENCE (OTHER THAN UPON APPEAL). BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE CHOSEN COURTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY WITH
RESPECT TO SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES HERETO IRREVOCABLY AGREE
THAT VENUE WOULD BE PROPER IN EACH OF THE CHOSEN COURTS, AND HEREBY WAIVE ANY
OBJECTION THAT ANY SUCH CHOSEN COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR
THE RESOLUTION OF SUCH SUIT, ACTION OR PROCEEDING.

SECTION 4.6. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE) INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING.
EACH PARTY HERETO

 

-21-



--------------------------------------------------------------------------------

ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 4.6 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 4.6 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

SECTION 4.7. Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect its meaning, construction or effect.

SECTION 4.8. Counterparts; Electronic Delivery. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. This Agreement
and any signed agreement or instrument entered into in connection with this
Agreement, and any amendments hereto or thereto, to the extent delivered by
means of a telecopy machine or electronic mail (any such delivery, an
“Electronic Delivery”), shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise (a) the use of Electronic Delivery to
deliver a signature or (b) the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery, as a defense to the formation of a contract, and each such party
forever waives any such defense, except to the extent such defense related to
lack of authenticity.

SECTION 4.9. Further Assurances. Each Party shall cooperate and take such action
as may be reasonably requested by another Party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

SECTION 4.10. Remedies. Each Party hereby acknowledges and agrees that the
failure of the other Party to perform its respective agreements and covenants
hereunder, including any failure to take all actions as are necessary by such
Party to consummate the transactions contemplated hereby (to the extent required
to be taken by such Party under this Agreement), will cause irreparable injury
to the other Party, for which damages, even if available, will not be an
adequate remedy. Accordingly, each Party hereby agrees that any other Party may
seek the issuance of equitable relief by any court of competent jurisdiction to
compel performance of such Party’s obligations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

RTI BIOLOGICS, INC. By:       Name:   Title:

 

WSHP BIOLOGICS HOLDINGS, LLC By:       Name:   Title:

Signature Page to the Investor Parties Rights Agreement



--------------------------------------------------------------------------------

Exhibit D

RTI Biologics

11621 Research Circle

Alachua, Florida 32615

[                    ], 2013

Water Street Healthcare Partners III, L.P.

333 West Wacker Drive, Suite 2800

Chicago, Illinois 60606

Attention: Ned H. Villers

Re: VCOC Management Rights

Ladies and Gentlemen:

This letter will confirm our agreement that, in connection with the ownership by
WSHP Biologics Holdings, LLC (“Owner Sub”) of certain shares of Series A
Convertible Preferred Stock (the “Shares”) issued by, and Owner Sub’s investment
in, RTI Biologics, Inc. (the “Company”), Owner Sub has obtained and delegated to
its managing member, Water Street Healthcare Partners III, L.P. (the “Fund”),
certain management rights with respect to the Company as described below.

Pursuant to the Certificate of Designation of Series A Convertible Preferred
Stock of the Company, filed with the Secretary of State of the State of Delaware
on or about the date hereof (the “Certificate”), Owner Sub constitutes, by
itself, the Series A Preferred Majority Holders (as defined in the Certificate),
and is thus individually entitled to exercise all rights granted by the
Certificate to the Series A Preferred Majority Holders, including the right to
elect, remove and replace up to two directors to the board of directors of the
Company (the “Preferred Directors”) pursuant to Section 10(b) of the
Certificate. Owner Sub hereby delegates such right to the Fund, and the Fund is
accordingly entitled to independently elect, remove and replace such Preferred
Directors in accordance with the Certificate. The Company hereby agrees to such
delegation.

Additionally, pursuant to the Investor Rights Agreement by and between the
Company and Owner Sub, dated as of [                ], 2013 (the “Investor
Rights Agreement”), Owner Sub constitutes, by itself, the Majority Investor
Parties (as defined in the Investor Rights Agreement), and is thus individually
entitled to exercise all rights granted by the Investor Rights Agreement to the
Majority Investor Parties, including certain information rights pursuant to
Section 3.1 of the Investor Rights Agreement, the right to nominate up to two
directors to the board of directors of the Company in certain circumstances
pursuant to Section 3.3(a) of the Investor Rights Agreement and certain consent
rights pursuant to Section 3.5 of the Investor Rights Agreement. Owner Sub
hereby delegates such rights to the Fund, and the Fund is accordingly entitled
to independently exercise such information, board nomination and consent rights.
The Company hereby agrees to such delegation.

The rights set forth herein shall terminate and be of no further force or effect
upon the time at which the Fund no longer directly or indirectly owns any Shares
or other securities of the Company.

[Signature pages follows]



--------------------------------------------------------------------------------

Sincerely,

 

RTI BIOLOGICS, INC.

By:    

Name:   Title:  

Acknowledged and Agreed:

WATER STREET HEALTHCARE PARTNERS III, L.P.

By:     Its:   General Partner

By:    

Name:   Title:  

 

WSHP BIOLOGICS HOLDINGS, LLC By:    

Name:   Title:  

[Signature Page to Management Rights Letter]



--------------------------------------------------------------------------------

Exhibit E

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
[                    ], 2013 between RTI Biologies, Inc., a Delaware corporation
(the “Company”), and [                    ] (“Indemnitee”).

WHEREAS, Indemnitee is either a member of the board of directors of the Company
(the “Board”) or an officer of the Company, or both, and in such capacity or
capacities is performing a valuable service for the Company;

WHEREAS, the Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations or
other business entities unless they are protected by comprehensive
indemnification and liability insurance, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and because
the exposure frequently bears no reasonable relationship to the compensation of
such directors and officers;

WHEREAS, Section 145 of the General Corporation Law of the State of Delaware
(the “DGCL”), under which the Company is organized, empowers the Company to
indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the DGCL is not exclusive;

WHEREAS, the Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company;

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be indemnified as herein provided;

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Company
all amounts necessary to effectuate in full the indemnity provided herein;

WHEREAS, Indemnitee has certain rights to indemnification and/or insurance
provided by Water Street Healthcare Partners, LLC (“Water Street”) or affiliates
of and investment funds directly or indirectly managed by Water Street (the
“Water Street Rights”) that Indemnitee and Water Street intend to be secondary
to the primary obligation of the Company to indemnify Indemnitee as provided
herein, with the Company’s acknowledgment of and agreement to the foregoing
being a material condition to Indemnitee’s willingness to serve as a director or
in any other capacity for the Company and its subsidiaries; and

WHEREAS, this Agreement is a supplement to and in furtherance of the Water
Street Rights and the Amended and Restated Certificate of Incorporation of the
Company (the “Charter”) and the Amended and Restated Bylaws of the Company (the
“Bylaws”), and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director or officer from and after the date hereof, the parties hereto agree as
follows:

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by applicable law, as such
may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:



--------------------------------------------------------------------------------

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of Indemnitee’s Corporate Status (as hereinafter
defined), Indemnitee is, or is threatened to be made, a party to or participant
in any Proceeding (as hereinafter defined) other than a Proceeding by or in the
right of the Company. Pursuant to this Section 1(a), Indemnitee shall be
indemnified against all Liabilities and Expenses (each as hereinafter defined)
actually incurred by or on behalf of Indemnitee in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and, with respect to any criminal Proceeding,
had no reasonable cause to believe Indemnitee’s conduct was unlawful.

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding brought by or in the right of the
Company. Pursuant to this Section 1(b), Indemnitee shall be indemnified against
all Liabilities and Expenses actually incurred by or on behalf of Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, if applicable law so provides, no
indemnification against such Liabilities or Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which Indemnitee shall have
been adjudged to be liable to the Company, unless and to the extent that the
Court of Chancery of the State of Delaware shall determine that such
indemnification may be made.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, Indemnitee shall be
indemnified to the maximum extent permitted by law, as such may be amended from
time to time, against all Expenses actually incurred by or on behalf of
Indemnitee in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually incurred by or on
behalf of Indemnitee in connection with each successfully resolved claim, issue
or matter. For purposes of this Section 1(c) and without limitation, if any
action, suit or proceeding is disposed of or dismissed, on the merits or
otherwise (including a disposition or dismissal without prejudice), without
(i) an adjudication that Indemnitee was liable to the Company, (ii) a plea of
guilty or nolo contendere by Indemnitee, (iii) an adjudication that Indemnitee
did not act in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company, and (iv) with respect to
any criminal proceeding, an adjudication that Indemnitee had reasonable cause to
believe Indemnitee’s conduct was unlawful, Indemnitee shall be considered for
the purposes hereof to have been successful with respect thereto.

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does, to the fullest extent permitted by applicable law,
indemnify and hold harmless Indemnitee against all Liabilities and Expenses
actually incurred by or on behalf of Indemnitee if, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding (including a Proceeding by or in the right of the
Company), including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee. The only limitation
that shall exist upon the Company’s obligations pursuant to this Agreement,
other than those set forth in Section 9 hereof, shall be that the Company shall
not be obligated to make any payment to Indemnitee that is finally determined
(under the procedures, and subject to the presumptions, set forth in Sections 6
and 7 hereof) to be unlawful.

 

2



--------------------------------------------------------------------------------

3. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for Liabilities and/or
for Expenses actually incurred, in connection with any claim relating to a
Proceeding under this Agreement, in such proportion as is deemed fair and
reasonable in light of all of the circumstances of such Proceeding in order to
reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding,
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents), on the one hand, and Indemnitee, on the other hand, in
connection with such event(s) and/or transaction(s). To the fullest extent
permitted by applicable law, the Company hereby agrees to fully indemnify and
hold Indemnitee harmless from any claims of contribution which may be brought by
officers, directors, employees, agents or other service providers of the
Company, other than Indemnitee, who may be jointly liable with Indemnitee.

4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness, or is made (or asked) to respond to discovery requests, in
any Proceeding to which Indemnitee is not a party, Indemnitee shall be
indemnified against all Expenses actually incurred by or on behalf of Indemnitee
in connection therewith.

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance, to the extent not prohibited by law, all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status within fifteen (15) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall, if and to the
extent required by the DGCL, include or be preceded or accompanied by a written
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses. Any advances and undertakings to repay pursuant to this
Section 5 shall be unsecured and interest-free. In accordance with Sections 7(d)
and 7(e) of this Agreement, advances shall include any and all Expenses incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed.

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of the parties to this Agreement to secure for
Indemnitee rights of indemnity that are as favorable as may be permitted under
the DGCL and public policy of the State of Delaware. Accordingly, the parties
agree that the following procedures and presumptions shall apply in the event of
any question as to whether Indemnitee is entitled to indemnification under this
Agreement:

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary (or comparable officer) of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification. Notwithstanding the
foregoing, any failure of Indemnitee to provide such a request to the Company,
or to provide such a request in a timely fashion, shall not relieve the Company
of any liability that it may have to Indemnitee unless, and to the extent that,
such failure actually and materially prejudices the interests of the Company.

 

3



--------------------------------------------------------------------------------

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, a determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
four methods, which shall be at the election of the Board: (1) by a majority
vote of the Disinterested Directors (as hereinafter defined), even though less
than a quorum, (2) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum or
(3) if there are no Disinterested Directors, or if the Disinterested Directors
so direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee; provided, however, that if a Change in
Control has occurred, the determination with respect to Indemnitee’s entitlement
to indemnification shall be made by Independent Counsel.

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel, the Independent Counsel shall be selected as
provided in this Section 6(c). If a Change in Control has not occurred, the
Independent Counsel shall be selected by the Board (including a vote of a
majority of the Disinterested Directors if obtainable), and the Company shall
give written notice to the Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected. Indemnitee may, within 10 days after such
written notice of selection shall have been given, deliver to the Company a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 12 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. If a Change in Control has occurred, the Independent
Counsel shall be selected by the Indemnitee (unless the Indemnitee shall request
that such selection be made by the Board, in which event the preceding sentence
shall apply), and the Indemnitee shall give written notice to the Company
advising the Company of the identity of the Independent Counsel so selected. The
Company may, within 10 days after such written notice of selection shall have
been given, deliver to the Indemnitee a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 12 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the Person so selected shall
act as Independent Counsel. If a written objection is made, the Independent
Counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. If a Change in Control has occurred, the Independent Counsel shall be
selected by the Indemnitee (unless the Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and approved by the Board within 20 days after notification by
Indemnitee. Absent a proper and timely objection, the Person so selected shall
act as Independent Counsel. If a written objection is made, the Independent
Counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 6(b) hereof, and the Company shall pay all reasonable
fees and expenses incident to the procedures of this Section 6(c), regardless of
the manner in which such Independent Counsel was selected or appointed.

(d) In making a determination with respect to entitlement to indemnification
hereunder, the Person making such determination shall presume that Indemnitee is
entitled to indemnification under this Agreement. Anyone seeking to overcome
this presumption shall have

 

4



--------------------------------------------------------------------------------

the burden of proof and the burden of persuasion by clear and convincing
evidence. Neither the failure of the Company (including by its directors,
Independent Counsel or stockholders) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including by its
directors, Independent Counsel or stockholders) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.

(e) For purposes of this Agreement, it shall be presumed that Indemnitee has at
all times acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company. Anyone seeking to
overcome this presumption of good faith shall have the burden of proof and the
burden of persuasion by clear and convincing evidence. Without limiting the
generality of the foregoing, Indemnitee shall be deemed to have acted in good
faith if Indemnitee’s action that is the subject of any actual or threatened
Proceeding is based on (i) the records or books of account of the Enterprise (as
hereinafter defined), including financial statements, (ii) information supplied
to Indemnitee by the officers of the Enterprise in the course of their duties,
(iii) the advice of legal counsel for the Enterprise or (iv) information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

(f) If the Person empowered or selected under this Section 6 to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within thirty (30) days (or in the case of an advancement of
Expenses in accordance with Section 4, fifteen (15) days; provided that
Indemnitee has, if and to the extent required by the DGCL, delivered the
undertaking contemplated in Section 4) after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law, and such right
to indemnification shall be enforceable by Indemnitee in any court of competent
jurisdiction; provided that the foregoing provisions of this Section 6(f) shall
not apply if the determination of entitlement to indemnification is to be made
by the stockholders pursuant to Section 6(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination, the Board or the Disinterested Directors, if appropriate, resolve
to submit such determination to the stockholders for their consideration at an
annual meeting thereof to be held within sixty (60) days after such receipt and
such determination is made at such stockholders meeting, or (B) a special
meeting of stockholders is called within fifteen (15) days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within sixty (45) days after having been so called and such
determination is made at such meeting.

(g) Indemnitee shall cooperate with the Person making a determination with
respect to Indemnitee’s entitlement to indemnification hereunder, including
providing to such Person upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Expenses incurred by Indemnitee in so cooperating with the
Person making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

5



--------------------------------------------------------------------------------

(h) Any Person making a determination as to Indemnitee’s entitlement to
indemnification shall act reasonably and in good faith in making a determination
regarding Indemnitee’s entitlement to indemnification under this Agreement.

(i) With respect to any Proceeding as to which Indemnitee notifies the Company
of the commencement thereof the Company will be entitled to participate therein
at its own expense. The Company, jointly with any other indemnifying party
similarly notified, will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee; provided, however, that the Company shall
not be entitled to assume the defense of any Proceeding if there has been a
Change in Control or if Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and Indemnitee with respect to
such Proceeding. After the Company provides written notice to Indemnitee of its
election to assume the defense of any Proceeding pursuant to this Section 6(i),
the Company will not be liable to Indemnitee under this Agreement for any
Expenses subsequently incurred by Indemnitee in connection with the defense
thereof, other than reasonable costs of investigation or otherwise; provided,
however, that Indemnitee shall have the right to employ Indemnitee’s own
counsel, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless:

(i) the employment of counsel by Indemnitee has been authorized by the Company;

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Company may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or

(iii) the Company shall not in fact have employed counsel to assume the defense
in such Proceeding or shall not in fact have assumed such defense and be acting
in connection therewith with reasonable diligence; in each of which cases the
fees and expenses of such counsel shall be at the expense of the Company.

(j) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. The Company shall not settle any Proceeding in any
manner unless such settlement (i) provides for a full and final release of all
claims against Indemnitee and (ii) does not impose any penalty (including any
admissions of fault) or limitation on Indemnitee without Indemnitee’s written
consent.

(k) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

6



--------------------------------------------------------------------------------

7. Remedies of Indemnitee.

(a) Subject to Section 9, in the event that (i) a determination is made pursuant
to Section 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 5 of this Agreement, (iii) no determination of
entitlement to indemnification is made pursuant to Section 6(b) of this
Agreement within thirty (30) days (or in the case of an advancement of Expenses
in accordance with Section 4, fifteen (15) days; provided that Indemnitee has,
if and to the extent required by the DGCL, delivered the undertaking
contemplated in Section 4) after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to this
Agreement within ten (10) days after receipt by the Company of a written request
therefor or (v) payment of indemnification is not made within ten (10) days
after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6 of this Agreement, then Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of Indemnitee’s entitlement to such
indemnification, contribution or advancement of Expenses. Alternatively,
Indemnitee, at Indemnitee’s option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 7. Except as set forth herein, the provisions of
Delaware law (without regard to its conflict-of-law rules) shall apply to any
such arbitration. The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits, and Indemnitee shall not be prejudiced by reason of the adverse
determination under Section 6(b). In any judicial proceeding or arbitration
commenced pursuant to this Section 7, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall have the
burden of proving by clear and convincing evidence that Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be, and
the Company may not refer to or introduce into evidence any determination
pursuant to Section 6(b) of this Agreement adverse to Indemnitee for any
purpose. If Indemnitee commences a judicial proceeding or arbitration pursuant
to this Section 7, Indemnitee shall not be required to reimburse the Company for
any advances pursuant to Section 5 until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed).

(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading, in connection with the application for indemnification,
or (ii) a prohibition of such indemnification under applicable law.

 

7



--------------------------------------------------------------------------------

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of Indemnitee’s rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all Expenses actually incurred by
Indemnitee in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, to the fullest extent permitted by applicable
law.

(e) The Company shall, to the extent not prohibited by law, be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 7 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement. It
is the intent of the Company that, to the fullest extent permitted by applicable
law, Indemnitee not be required to incur Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. The Company shall indemnify Indemnitee against any and all Expenses
and, if requested by Indemnitee, shall advance, to the extent not prohibited by
law and in accordance with Section 5 of this Agreement, such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company.

8. Non-Exclusivity; Survival of Rights; Insurance; Primacy of Indemnification;
Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter,
the Bylaws, any agreement, a vote of stockholders, a resolution of directors or
otherwise, of the Company. No amendment, alteration or repeal of this Agreement
or of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Charter, Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b)

(i) The Company shall, if commercially reasonable, obtain and maintain in effect
during the entire period described in Section 10 for which the Company is
obligated to indemnify Indemnitee under this Agreement, one or more policies of
insurance with reputable insurance companies to provide the directors and
officers of the Company with coverage for losses from wrongful acts and
omissions and to ensure the Company’s performance of its indemnification
obligations under this Agreement (“D&O Insurance”); provided, that in connection
with a Change of Control that occurs prior to

 

8



--------------------------------------------------------------------------------

the termination of the period described in Section 10 for which the Company is
obligated to indemnify Indemnitee, the Company shall instead purchase a six
(6) year pre-paid “tail policy” (a “Tail Policy”) on terms and conditions (in
both amount and scope) providing substantially equivalent benefits to Indemnitee
as the D&O Insurance in effect as of the closing of the Change of Control (the
“Change of Control Closing Date”) with respect to matters arising on or prior to
the earlier of (i) the Change of Control Closing Date and (ii) the date on which
Indemnitee ceased serving as a director, officer or fiduciary of the Company,
any direct or indirect subsidiary of the Company or of any other corporation,
partnership, joint venture, trust or other enterprise at the express written
consent of the Company.

(ii) Indemnitee shall be covered by such D&O Policies (including any Tail
Policy) in accordance with its or their terms to the maximum extent of the
coverage available for any such officer or director under such D&O Policies. In
all such D&O Policies, Indemnitee shall be named as an insured in such a manner
as to provide Indemnitee with the same rights and benefits as are accorded to
the most favorably insured of the Company’s directors and officers. At the time
of the receipt of a notice of a claim pursuant to the terms hereof, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective D&O Policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such D&O Policies.

(c) The Company hereby acknowledges that Indemnitee has the Water Street Rights
provided by Water Street and/or certain of Water Street’s affiliates that,
directly or indirectly, (i) are controlled by, (ii) control or (iii) are under
common control with Water Street (collectively, the “Fund Indemnitors”). The
Company hereby agrees (A) that the Company is the indemnitor of first resort
(i.e., its obligations to Indemnitee are primary and any obligation of the Fund
Indemnitors to advance Expenses or to provide indemnification for the same
Liabilities or Expenses incurred by Indemnitee is secondary), (B) that it shall
be required to advance the full amount of Expenses actually incurred by
Indemnitee and shall be liable for the full amount of all Liabilities and
Expenses to the extent legally permitted and as required by the terms of this
Agreement and the Charter or Bylaws of the Company (or any other agreement
between the Company and Indemnitee), without regard to any rights Indemnitee may
have against the Fund Indemnitors, and (C) that it irrevocably waives,
relinquishes and releases the Fund Indemnitors from any and all claims against
the Fund Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof. The Company further agrees that no advancement or
payment by the Fund Indemnitors on behalf of Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing, and the Fund Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of Indemnitee against the Company. The Company
and Indemnitee agree that the Fund Indemnitors are express third party
beneficiaries of the terms of this Section 8(c).

(d) Except as provided in Section 8(c) above, in the event of any payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee (other than against the Fund
Indemnitors), who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.

 

9



--------------------------------------------------------------------------------

(e) Except as provided in Section 8(c) above, the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

(f) Except as provided in Section 8(c) above, the Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, employee or agent of any
other corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of Expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise.

9. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

(a) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (as hereinafter defined), or similar
provisions of state statutory law or common law; or

(b) for Indemnitee’s reimbursement to the Company of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, in each case as required
under the Exchange Act; or

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Company has joined in or the
Board authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law,
or (iii) the Proceeding is one to enforce Indemnitee’s rights under this
Agreement, the Charter or the Bylaws.

10. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue until and terminate upon the later of (i) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director or officer of the Company or a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise which Indemnitee served at the request of the Company, and
(ii) two (2) years after the final termination of any Proceeding (including any
rights of appeal thereto) in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any Proceeding
commenced by Indemnitee pursuant to Section 7 of this Agreement relating thereto
(including any rights of appeal of any Section 7 Proceeding).

11. Security. To the extent requested by Indemnitee and approved by the Board,
the Company shall provide security to Indemnitee for the Company’s obligations
hereunder through an irrevocable bank line of credit, funded trust or other
collateral. Any such security, once provided to Indemnitee, may not be revoked
or released without the prior written consent of Indemnitee.

 

10



--------------------------------------------------------------------------------

12. Definitions. For purposes of this Agreement:

(a) “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. Any Person, other than WSHP Biologics
Holdings, LLC, Water Street or any of their respective affiliates and other than
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities, unless the change in relative “beneficial ownership” (as
defined in Rule 13d-3 under the Exchange Act) of the Company’s securities by any
Person results solely from a reduction in the aggregate number of outstanding
securities entitled to vote generally in the election of directors;

(ii) Change in Board of Directors. During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a Person who has entered into
an agreement with the Company to effect a transaction described in
Section 12(a)(i), 12(a)(iii) or 12(a)(iv)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved or who was otherwise nominated by WSHP
Biologics Holdings, LLC, Water Street or any of their respective affiliates,
cease for any reason to constitute at least a majority of the members of the
Board;

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity; and

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, or, if such approval is not required, the decision by the Board to
proceed with such a liquidation, sale, or disposition in one transaction or a
series of related transactions.

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company, any direct or
indirect subsidiary of the Company, or of any other corporation, limited
liability company, partnership, joint venture, trust or other enterprise,
including service with respect to an employee benefit plan, that such person is
or was serving at the request of the Company; provided, that any person that
serves as a director, officer, employee, agent or fiduciary of another
corporation, limited liability company, partnership, joint venture, trust or
other enterprise, of at least 50% of whose equity interests are owned by the
Company, shall be conclusively presumed to be serving in such capacity at the
request of the Company.

 

11



--------------------------------------------------------------------------------

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Enterprise” shall mean the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise that Indemnitee is or was serving at the express written
request of the Company as a director, officer, trustee, partner, managing
member, employee, agent or fiduciary.

(e) “Exchange Act” shall mean the Securities Exchange Act of l934, as amended.

(f) “Expenses” shall include all reasonable documented direct and indirect
costs, including attorneys’ fees, retainers, court costs, transcript costs, fees
of experts and other professionals, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, out-of-pocket expenses and other disbursements and expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding, responding to, or objecting to, a request to provide
discovery in any Proceeding, or, to the fullest extent permitted by applicable
law, successfully establishing a right to indemnification under this Agreement,
whether in whole or part. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding and any federal, state,
local or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, including without limitation the
premium, security for, and other costs relating to any cost bond, supersede as
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include any Liabilities.

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any Person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and disbursements of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(h) “Liabilities” shall mean damages, losses and liabilities of any type
whatsoever, including, but not limited to, any judgments, fines, excise or other
taxes, penalties and amounts paid in settlement (including all interest
assessments and other charges paid or payable in connection with or in respect
of such judgments, fines, excise or other taxes, penalties or amounts paid in
settlement) of any Proceeding.

(i) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

12



--------------------------------------------------------------------------------

(j) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened, pending or
completed proceeding, and any appeal thereof, whether brought by or in the right
of the Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the Corporate Status of Indemnitee, by reason of any
action taken by Indemnitee or of any inaction on Indemnitee’s part while acting
in such Corporate Status, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise; in each case whether or not Indemnitee is acting or serving in any
such capacity at the time any Liability or Expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement.

13. Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be declared by any court of
competent jurisdiction to be invalid, illegal, void or unenforceable in any
respect, all other provisions of this Agreement, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid, illegal, void or unenforceable, shall nevertheless remain in full
force and effect and will in no way be affected, impaired or invalidated
thereby. Upon such determination that any provision, or the application of any
such provision, is invalid, illegal, void or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible to the fullest
extent permitted by law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.

14. Enforcement and Binding Effect.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer or key employee of the Company and/or
Enterprise, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director, officer or key employee of the Company
and/or Enterprise.

(b) Without limiting any of the rights of Indemnitee under the Charter or Bylaws
of the Company as they may be amended from time to time, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral, written and implied, between the parties hereto with respect to the
subject matter hereof.

(c) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or of any other Enterprise at the Company’s request, and shall inure
to the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.

 

13



--------------------------------------------------------------------------------

(d) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

(e) The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof or other equitable relief, without any necessity of showing actual damage
or irreparable harm, and that by seeking injunctive relief and/or specific
performance or other equitable relief, Indemnitee shall not be precluded from
seeking or obtaining any other relief to which Indemnitee may be entitled. The
Company and Indemnitee further agree that Indemnitee shall be entitled to such
specific performance and injunctive or other equitable relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertaking in connection
therewith. The Company acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the court, and the Company hereby
waives any such requirement of such a bond or undertaking.

15. Modification and Waiver. No term of this Agreement may be amended or
modified without the prior written consent of each party hereto. No provision of
this Agreement may be waived except in a writing executed and delivered by the
party against whom such waiver is sought to be enforced. Any amendment or waiver
effected in accordance with this Section 15 shall be binding upon the parties
hereto.

16. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment or other similar document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.

17. Notices. Unless otherwise provided, any notice or request required or
permitted to be delivered under this Agreement shall be given in writing and
shall be deemed effectively given as hereinafter described (a) if given by
personal delivery, upon actual delivery, (b) if given by facsimile or
telecopier, upon receipt of confirmation of a completed transmittal, (c) if
given by mail, upon the earlier of (i) actual receipt of such notice by the
intended recipient or (ii) three (3) business days after such notice is
deposited in first class mail, postage prepaid, and (d) if by an internationally
recognized overnight air courier, one (1) business day after delivery to such
carrier. All notices shall be addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party:

If to the Company:

RTI Biologics, Inc.

11621 Research Circle

Alachua, FL 32615

Attention: Board of Directors

Telecopy: 386-418-0342

 

14



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice to the Company):

Fulbright & Jaworski LLP

666 Fifth Avenue

New York, NY 10103

Attention: Warren J. Nimetz

Facsimile: (212) 318-3400

If to Indemnitee:

At the address set forth below Indemnitee’s signature hereto

With a copy to (which shall not constitute notice to Indemnitee):

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attention: Ted H. Zook, P.C.

  James S. Rowe

  Martin A. DiLoreto, Jr., P.C.

Telecopy:  (312) 862-2200

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

18. Counterparts; Electronic Delivery. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments hereto or thereto, to the extent delivered by means of a
telecopy machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto or to any such agreement or instrument, each other
party hereto or thereto shall re-execute original forms thereof and deliver them
to all other parties. No party hereto or to any such agreement or instrument
shall raise (a) the use of Electronic Delivery to deliver a signature or (b) the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery, as a defense to the
formation of a contract, and each such party forever waives any such defense,
except to the extent such defense related to lack of authenticity.

19. Headings; Interpretation. All headings and subheadings used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. The words “include,” “includes” and
“including” will be deemed to be followed by the phrase “without limitation”.
The meanings given to terms defined herein will be equally applicable to both
the singular and plural forms of such terms. Whenever the context may require,
any pronoun includes the corresponding masculine, feminine and neuter forms. All
references to “dollars” or “$” will be deemed references to the lawful money of
the United States of America. Further, the parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party hereto by virtue
of the authorship of any provisions of this Agreement.

 

15



--------------------------------------------------------------------------------

20. Governing Law; CONSENT TO JURISDICTION. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict-of-laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 7 of this Agreement, the Company and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) agree that service of process in any such
action or proceeding may be effected by notice given pursuant to Section 17 of
this Agreement, (iv) waive any objection to the laying of venue of any such
action or proceeding in the Delaware Court, and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum. The
foregoing consent to jurisdiction shall not constitute general consent to
service of process in the state for any purpose except as provided above, and
shall not be deemed to confer rights on any Person other than the parties to
this Agreement.

[Signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first written above.

 

RTI BIOLOGICS, INC. By:    

Name:   Title:  

 

INDEMNITEE   

Name:

 

Address:

     

Signature Page to Director Indemnification Agreement



--------------------------------------------------------------------------------

Exhibit F

Every term which is defined or given special meaning in the Investment Agreement
and which is not given a different meaning in this letter has the same meaning
whenever it is used in this letter as the meaning it is given in the Investment
Agreement. The Investment Agreement, the Series A Certificate of Designations,
the Investor Rights Agreement, the Management Rights Agreement, the Director
Indemnification Agreements and the Pioneer Merger Agreement are collectively
referred to herein as the “Transaction Documents.”

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this letter, we advise you that:

 

1. The Company is a corporation existing and in good standing under the General
Corporation Law of the State of Delaware (the “DGCL”).

 

2. The Company has the corporate power and authority to enter into and perform
its obligations under each of the Transaction Documents.

 

3. The filing of the Certificate of Designation with the Secretary of State of
the State of Delaware has been duly authorized by all necessary corporate action
of the Company.

 

4. The Company’s execution, delivery and performance of the Investment Agreement
have been authorized by all necessary corporate actions on the part of the
Company. The Company has duly executed and delivered the Investment Agreement.
Assuming due authorization, execution and delivery by Investor, the Investment
Agreement is a valid and binding obligation of the Company and is enforceable
against the Company in accordance with its terms.

 

5. The Company’s execution, delivery and performance of the Investor Rights
Agreement have been authorized by all necessary corporate actions on the part of
the Company. The Company has duly executed and delivered the Investor Rights
Agreement. Assuming due authorization, execution and delivery by Investor, the
Investor Rights Agreement is a valid and binding obligation of the Company and
is enforceable against the Company in accordance with its terms.

 

6. The Company’s execution, delivery and performance of the Management Rights
Agreement have been authorized by all necessary corporate actions on the part of
the Company. The Company has duly executed and delivered the Management Rights
Agreement. Assuming due authorization, execution and delivery by Investor and
Water Street Healthcare Partners II, L.P., the Management Rights Agreement is a
valid and binding obligation of the Company and is enforceable against the
Company in accordance with its terms.

 

7. The Company’s execution, delivery and performance of the Director
Indemnification Agreements have been authorized by all necessary corporate
actions on the part of the Company. The Company has duly executed and delivered
the Director Indemnification Agreements. Assuming due authorization, execution
and delivery by each Preferred Director, the Director Indemnification Agreements
are valid and binding obligations of the Company and are enforceable against the
Company in accordance with their terms.

 

8. The Company’s execution, delivery and performance of the Pioneer Merger
Agreement have been authorized by all necessary corporate actions on the part of
the Company. The Company has duly executed and delivered the Pioneer Merger
Agreement. Assuming due authorization, execution and delivery by Pioneer and the
other parties thereto, the Pioneer Merger Agreement is a valid and binding
obligation of the Company and is enforceable against the Company in accordance
with its terms.



--------------------------------------------------------------------------------

9. The execution and delivery of the Transaction Documents by the Company, and
the consummation of the transactions contemplated thereby (including, without
limitation, the issuance and sale of the Shares to Investor in accordance with
the terms of the Investment Agreement) do not and will not conflict with or
constitute or result in a breach or default under (or an event which with notice
or the passage of time or both would constitute a default under) or violation of
(i) the Company’s Amended and Restated Certificate of Incorporation, Amended and
Restated Bylaws or Series A Certificate of Designation, or (ii) any listing
rules of NASDAQ or any Law of the United States or the State of Delaware
typically applicable to transactions that are similar to the transactions
contemplated by the Investment Agreement, provided that we express no opinion in
this paragraph with respect to (a) any Law to which the Company may be subject
as a result of the legal or regulatory status of Investor or the involvement of
Investor in such transactions.

 

10. No consent, approval, authorization or order of any court or Governmental
Authority is required for the issuance and sale by the Company of the Shares to
Investor or the consummation by the Company of the transactions contemplated by
the Transaction Documents, except such as may be required under the United
States securities laws or securities or blue sky laws of the various states (and
the rules and regulations thereunder), as to which we express no opinion in this
paragraph.

 

11. The issuance of the Series A Preferred Shares to be sold on the date hereof
pursuant to the Investment Agreement has been duly authorized. When appropriate
certificates representing those Shares are delivered against payment for
consideration therefor in accordance with the Investment Agreement, those Shares
will be validly issued, fully paid and nonassessable. The Shares are not subject
to preemptive rights or other similar rights under the terms of the DGCL, the
Company’s Amended and Restated Certificate of Incorporation, Amended and
Restated By-laws or Series A Certificate of Designation or, to such counsel’s
knowledge, any other agreement to which the Company is a party. To such
ccounsel’s knowledge, there are no securities or instruments of the Company
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares.

 

12. The issuance of the Common Stock upon conversion of the Series A Preferred
in accordance with the Certificate of Designation has been duly authorized. When
appropriate certificates representing the Common Stock are duly countersigned by
the Company’s registrar and delivered in accordance with the Investment
Agreement and Series A Certificate of Designation, the Common Stock will be
validly issued, fully paid and nonassessable. As of the date hereof, the Common
Stock issuable upon conversion is not subject to preemptive rights under the
terms of the DGCL or under the Company’s Amended and Restated Certificate of
Incorporation, Amended and Restated Bylaws, Series A Certificate of Designation
or, to such counsel’s knowledge, any other agreement to which the Company is a
party. To such counsel’s knowledge, there are no securities or instruments of
the Company containing anti-dilution or similar provisions that will be
triggered by the issuance of the Common Stock upon conversion.

 

13. No registration under the Securities Act is required in connection with:
(i) the sale of the Shares to Investor in the manner contemplated by the
Investment Agreement; and (ii) as of the date hereof, the issuance of the
Conversion Shares when issued in accordance with the Investment Agreement and
Series A Certificate of Designation; in each case assuming (A) the accuracy of
Investor’s representations set forth in the Investment Agreement and (B) the
compliance with the procedures set forth in the Investment Agreement and Series
A Certificate of Designation by Investor, on the one hand, and the Company, on
the other hand.